ACCEPTED
                                                                                05-15-00861-CV
                                                                     FIFTH COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                           7/16/2015 4:16:41 PM
                                                                                     LISA MATZ
                                                                                         CLERK

                     NO. 05-15-00861-CV

                                                             FILED IN
                                                      5th COURT OF APPEALS
                IN THE COURT OF APPEALS                   DALLAS, TEXAS
                 FIFTH DISTRICT OF TEXAS              7/16/2015 4:16:41 PM
                    AT DALLAS, TEXAS                        LISA MATZ
                                                              Clerk




            IN RE ROGER ARASH FARAHMAND,
                         Relator



Original Proceeding Arising From the 417th Judicial District Court
                     Collin County, Texas
                  Cause No. 417-56531-2013
                     Hon. Cynthia Wheless


 VOLUME II OF RELATOR’S RECORD IN SUPPORT OF
      PETITION FOR WRIT OF MANDAMUS
                   TAB 18



                             THE LAW OFFICE OF GARY L. NICKELSON
                             Chris Nickelson
                             State Bar No. 24013241
                             5201 West Freeway, Suite 100
                             Fort Worth, Texas 76107-5200
                             Phone: 817-735-4000
                             Fax: 817-735-1480
                             Email: JCN@nickfamlaw.com
                             ATTORNEY FOR RELATOR,
                             ROGER ARASH FARAHMAND




                                1
                                INDEX

Tab 18   Petitioner’s Response to Respondent’s Hybrid Motion for Partial
         Summary Judgment Regarding Respondent’s Prior Marriage, filed
         10/24/14




                                   2
ROGER FARAHMAND’S
  RECORD TAB 18
                                                                          Filed: 10/24/2014 4:24:31 PM
                                                                          Andrea S. Thompson
                                                                          District Clerk
                                                                          Collin County, Texas
                                                                          By Sandra Hill Deputy
                                                                          Envelope ID: 2953711

THIS DOCUMENT CONTAINS SENSITIVE DATA.

                                    NO. 417-56531-2013

A SUIT TO DECLARE VOID                         §           IN THE DISTRICT COURT
THE MARRIAGE OF                                §
                                               §
ROGERARASHFARAHMAND                            §
AND                                            §           417™ JUDICIAL DISTRICT
MARYAM FARAHMAND                               §
                                               §
AND IN THE INTEREST OF                         §
     , A CHILD                                 §           COLLIN COUNTY, TEXAS

                 PETITIONER'S RESPONSE TO
     RESPONDENT'S HYBRID MOTION FOR PARTIAL SUMMARY
     JUDGMENT REGARDING RESPONDENT'S PRIOR MARRIAGE
      COMES NOW Petitioner, Roger Arash Farahmand (hereinafter "Roger"), and files this
Response to Respondent's Hybrid Motion For Partial Summary Judgment Regarding
Respondent's Prior Marriage, and in support of this Response provides the following:

                                               I.
                                     RESPONSE EVIDENCE

       In support of this Response, Roger relies on the following documents and affidavits, true
and correct copies of which are attached hereto, and incorporated by reference for all purposes:

              Exhibit A:     Affidavit of Roger Arash Farahmand;

              Exhibit B:     Excerpts from the Deposition of Maryam Farahmand:

                             Page 69, lines 22-25 with Exhibit 7
                             Page, 61, line 7 through Page 63, line 21 with Exhibits 3 and 4
                             Page 72, lines 20-23
                             Page 73, lines 18-24, with Exhibit 9
                             Page 83, lines 11-15
                             Page 84, lines 5-8 and lines 21-25
                             Page 146, lines 18-20
                             Page 151, line 9 through Page 153, line 9;

              Exhibit C:     Foreign Language Translation and Affidavit ofMaryam
                             Farahmand and Amir Bagherkalantari's Wedding Video
                             Transcript, filed with the Court on June 13, 2014;


Page- 1
                                         Page 1 of 131
              Exhibit D:     Marriage License of Maryam Farahmand and Amir
                             Bagherkalantari issued on December 4, 2009 by the Collin County
                             Clerk and signed on December 12, 2009 by the person who
                             performed the ceremony, Dr. Ghaffari;

              Exhibit E      Excerpts from the Deposition of Shahrbanoo Khanipour, who also
                             goes by Mahnaz Keyani:

                             Page 12, lines 16- 25
                             Page 13, line 1-15
                             Page 15 line 8 through Page 23, line 9
                             Page 24, lines I 0 - 24
                             Page 25, lines 2-12
                             Page 45, lines 1-25;

              Exhibit F      Deposition by Written Questions of Dr. Alsan Ghaffari;

              Exhibit G      March 10,2014, Temporary Orders Hearing Transcript, Page ll-
                             22;and

              Exhibit H      Business Records Affidavit of Post Legacy Apartments filed June
                             9, 2014.



                                               II.
                                    STATEMENT OF FACTS


       Roger and Respondent, Maryam Farahmand (hereinafter "Maryam"), were purportedly
married on July 28, 2012. On December 30, 2013, Roger filed his Original Petition for Divorce.

       After filing, Roger discovered for the first time that Maryam had previously been married
to Amir Bagherkalantari (hereinafter "Amir"). After further investigation, Roger learned that not
only had Maryam married Amir on or about December 12, 2009, but she had never divorced
Amir. Exhibit "A." On March 4, 2014, Maryam was deposed and Maryam stated that neither she
nor Amir had ever filed for divorce nor filed for an annulment. Exhibit "B," p. 84.

        Subsequently, Roger uncovered the wedding video from Maryam and Amir' s nuptials as
well as a copy of their marriage license. A true and correct copy of Maryam and Amir' s wedding
video transcript and marriage license is attached hereto for all purposes as Exhibit "C" and "D,"
respective Iy.

        Roger also learned that the marriage license was never filed due to a misunderstanding by
a guest at the wedding, Shahrbanoo Khanipour, who held on to the license unknowingly. A true
and correct copy of selected excerpts of the Deposition of Shahrbanoo Khanipour is attached



Page- 2
                                         Page 2 of 131
hereto for all purposes as Exhibit "E." However, despite the lack of filing, the license is fully
executed and does bear the signature of the officiant, Dr. Asian Ghaffari. See a true and correct
copy of the deposition on written question responses from Dr. Asian Ghaffari is attached hereto
for all purposes as Exhibit "F," page 7, question 21 (Dr. Ghaffari answered yes to the question,
"Did you officiated or conduct Maryam Parviz Khyavi and Amir Bagherkalantari' s wedding
ceremony?"). Finally, after Maryam and Amir married, they moved into an apartment in Plano,
Texas wherein Amir identifies, in his emergency contact section of the apartment application,
Maryam as his wife. In Maryam's application to the apartment complex, she writes that the
reason she is moving is that she is "getting married." A true and correct copy of the apartment
lease and applications written by Maryam and Amir are attached hereto and incorporated herein
for all purposes as Exhibit "H."

        Accordingly, upon learning of the prior marriage, Roger filed his First Amended Petition
to Declare Marriage Void and in the Alternative Second Amended Petition for Divorce. On July
31, 2014, Maryam filed Respondent's Hybrid Motion for Partial Summary Judgment On
Petitioner's Allegations of Prior Marriage to Amir Bagherkalantari (hereinafter "Motion for
Summary Judgment."). Maryam's hybrid Motion for Summary Judgment features a traditional
motion for summary judgment and a no evidence motion for summary judgment.


                                                 IV.
               RESPONSE    To No EVIDENCE MOTION FOR SUMMARY JUDGMENT

       Maryam challenges Roger's action to void the marriage stating that he has failed to
provide any evidence of a ceremonial marriage or an informal marriage.

   A. Authority/Standard of Review.

       The no-evidence summary judgment motion is a procedural device designed to help the
party who does not have the burden of proof at trial, generally the defendant. Texas Rule of Civil
Procedure 166(a)(i) requires the trial court to grant the motion for no-evidence summary
judgment if the nonmovant does not produce summary judgment evidence that raises a genuine
issue of material fact. 1 To defeat a no-evidence motion for summary judgment, the nonmovant
must produce more than a scintilla of evidence to raise a genuine issue of material fact on the
challenged elements. 2 A nonmovant produces more than a scintilla of evidence when the
evidence "rises to a level that would enable reasonable and fair-minded people to differ in their
conclusions. " 3 A trial court must resolve all reasonable doubt about the facts in favor of the
nonmovant. 4




1
  Dolcejino v. Randolph, 19 S.W.3d 906, 917 (Tex.App.-Houston [14th Dist.] 2000, pet. denied); Saenz v.
Southern Un. Gas Co., 999 S.W.2d 490,493 (Tex.App.-EI Paso 1999, pet. denied).
2
  Tex. R. Civ. P. 166a(i); Forbes Inc. v. Granada Biosciences, 124 S.W.3d 167, 172 (Tex. 2003).
3
  Ridgway v. Ford Motor Co., 82 S.W.3d 26, 29 (Tex.App.-San Antonio 2002), rev'd on other grounds, 135
S.W.3d 598 (Tex. 2004).
4
  Lehrer v. Zwenemann, 14 S.W.3d 775, 777 (Tex.App.-Houston [1st Dist.] 2007, pet. denied).


Page- 3
                                            Page 3 of 131
        The amount of time necessary to constitute an adequate time for discovery under Texas
Rule of Civil Procedure 166a depends on the facts and circumstances of the particular case. 5
Generally, when considering whether the trial court permitted an adequate time for discovery as
to permit grant of a no-evidence summary judgment, the appellate court considers the following
factors: (1) the nature of the case; (2) the nature of the evidence necessary to controvert the no-
evidence summary judgment motion; (3) the length of time the case was active; (4) the amount
of time the no-evidence motion was on file; (5) whether the movant had requested stricter
guidelines for discovery that had already taken place; and (7) whether the discovery deadlines in
place were specific or vague. 6

    B. Ceremonial Marriage.

    Under Texas Law, to enter into a ceremonial marriage, a person must obtain a marriage
license and voluntarily participate in a marriage ceremony. 7 After obtaining a marriage license
the couple must appear before an "authorized person" who will conduct the marriage ceremony. 8
An "authorized person" can either be: (a) an officer of a religious organization who is authorized
by the organization to conduct a marriage ceremony; or (b) a person that has the reasonable
appearance of authority and at least one party to the marriage participated in the ceremony in
good faith and treats the marriage as valid. 9 Texas law does not prescribe any specific form for
the marriage ceremony and no particular words are required to be spoken by the participants. 10
Finally, the person who conducts the marriage ceremony must, within 30 days: (1) record on the
license the date of the ceremony and the county where it was performed; (2) sign the license; and
(3) return the license to the county clerk who issued it. 11 However, evidence that the marriage
was not entered to in accordance with statutory formalities, such as obtaining a marriage license,
conducting a ceremony and recording the license, is insufficient to invalidate a ceremonial
marriage's existence. 12 A ceremonial marriage can be established by presenting evidence of the
marriage license and certificate, or by testimony of the parties, the witnesses, or the person who
performed the marriage. 13



5
   Mcinnis v. Mallia, 261 S.W.3d 197,202-03 (Tex.App.-Houston [14th Dist.] 2008, no pet).
6
   In re Guardianship of Patlan, 350 S.W.3d 189 (Tex.App.-San Antonio 2011, no pet).
7
  Tex. Fam. Code § 2.00 1
8
  Tex. Fam. Code § 2.203(a).
9
   Tex. Fam. Code§ 2.202(a)(3); Tex. Fam. Code § 2.302; Husband v. Pierce, 800 S.W.2d 661, 664 (Tex.App.-
Ty1er 1990, orig. proceeding).
10
    /d.; Texas also does not distinguish between civil and religious ceremonies. Ahmed v. Ahmed, 261 S.W.3d 190,
194 (Tex.App.-Houston [14th Dist.] 2008, no pet.) (date of civil ceremony established marriage because it
occurred before religious ceremony).
11
    Tex. Fam. Code § 2.206(a).
12
    Tex. Fam. Code § 2.301 (validity of marriage is not affected by fraud, mistake or illegality that occurred in
obtaining marriage license); Tex. Fam. Code § 2.302 (validity of marriage is not affected by lack of authority of
person conducting the marriage ceremony); Williams v. White, 263 S.W.2d 666, 668 (Tex.App.-Austin 1953, writ
refd n.r.e.) (statutory formalities for marriage are merely directory, and marriage is valid even if certain formalities
are not followed); Husband v. Pierce, 800 S. W .2d 661, 664 (Tex.App.-Tyler 1990, orig. proceeding) (ceremonial
marriage was valid even though there was no marriage license) (emphasis added).
13
   See Forson v. State, 296 S.W.2d 770, 772 (Tex. Crim App. 1911) (testimony of minister who performed
ceremony); Black v. Shell Oil Co., 397 S.W.2d 877, 881 (Tex. App.-Texarkana 1965, writ refd n.r.e.) (license and
certificate).


Page- 4
                                                   Page 4 of 131
      C. Informal Marriage.

        An informal or common-law marriage exists if the parties: (1) agreed to be married; (2)
lived together in the state as husband and wife; and (3) they represent to others that they were
married. 14 The existence of a common-law marriage is a fact question, and the party seeking to
establish the existence of the marriage bears the burden of proving the elements by a
preponderance of the evidence. 15An agreement to be married, as an element of proof required to
establish common law marriage, may be established by direct or circumstantial evidence. 16
Evidence of cohabitation and representations that the couple is married may constitute
circumstantial evidence of an agreement to be married, but "the circumstances of each case must
be determined based upon its own facts." 17

      D. Maryam Married Amir Prior to Her Marriage to Roger.

         Under Texas law, to enter into a ceremonial marriage, a person must obtain a marriage
license and voluntarily participate in a marriage ceremony. 18 After obtaining a marriage license
the couple must appear before an "authorized person" who will conduct the marriage
ceremony. 19 An "authorized person" can either be: (a) an officer of a religious organization who
is authorized by the organization to conduct a marriage ceremony; or (b) a person that has the
reasonable appearance of authority and at least one party to the marriage participated in the
ceremony in good faith and treats the marriage as valid. 20 Texas law does not prescribe any
specific form for the marriage ceremony and no particular words are required to be spoken by the
participants. 21 Finally, the person who conducts the marriage ceremony must, within 30 days:
( 1) record on the license the date of the ceremony and the county where it was performed; (2)
sign the license; and (3) return the license to the county clerk who issued it. 22 However, evidence
that the marriage was not entered into in accordance with statutory formalities, such as obtaining
a marriage license, conducting a ceremony and recording the license, is insufficient to
invalidate a ceremonial marriage's existence. 23 A ceremonial marriage can be established by

14
   Tex. Fam. Code § 2.401; Small v. McMaster, 352 S.W.3d 280,283 (Tex.App.-Houston [14th Dist.]   ~011,   pet.
denied).
15
   McMaster at 283.
16
   Russell v. Russell, 865 S.W.2d 929, 933 (Tex. 1993).
17 /d.
18
     Tex. Fam. Code§ 2.001.
19
     Tex. Fam. Code § 2.203(a).
20
 Tex. Fam. Code§ 2.202(a)(3); Tex. Fam. Code§ 2.302; Husbandv. Pierce, 800 S.W.2d 661,664 (Tex.
App.-Tyler 1990, orig. proceeding).
21
  Id; Texas also does not distinguish between civil and religious ceremonies. Ahmed v. Ahmed, 261
S.W.3d 190, 194 (Tex. App.-Houston [14th Dist.] 2008, no pet.) (date of civil ceremony established
marriage because it occurred before religious ceremony).
22
     Tex. Fam. Code § 2.206(a).
23
   Tex. Fam. Code § 2.30 I (validity of marriage is not affected by fraud, mistake or illegality that
occurred in obtaining marriage license); Tex. Fam. Code§ 2.302 (validity of marriage is not affected by
lack of authority of person conducting the marriage ceremony); Williams v. White, 263 S.W.2d 666, 668
(Tex. App.-Austin 1953, writ rerd n.r.e.) (Statutory formalities for marriage are merely directory, and


Page- 5
                                             Page 5 of 131
presenting evidence of the marriage license and certificate, or by testimony of the parties, the
witnesses, or the person who performed the marriage. 24

        To illustrate, in Williams v. White, a sixteen year old girl married a seventeen year old
boy. Williams v. White, 263 S.W.2d 666, 667 (Tex. Civ. App.-Austin 1953, writ refd n.r.e.).
The children were able to obtain a marriage license from the clerk without their parents' consent
which is required by statute. Id The parents of the girl argued the marriage was void because
their consent was not given to procure the marriage license. /d. The court found that "statutes
regulating the mode of entering into the marriage relations including the consent of the parents
and provisions requiring that a license be obtained before performance of the marriage
ceremony, are merely directory, and that, although marriage is entered into otherwise than in
accordance with the provisions of such statutes, it is nevertheless a valid marriage unless, of
course, the statute declares that its violation shall render the marriage void. Id at 668 (emphasis
added); see also Husband v. Pierce, 800 S.W.2d 661, 664 (Tex. App.-Tyler 1990, no writ)
(finding that "every marriage entered into in this state is considered valid ... unless it is expressly
made voidable ... "). Since Texas does not have a statute that explicitly declares a marriage
between a sixteen-year old and a seventeen-year old void, the court upheld the validity of the
marriage despite the invalidity of the marriage license. 25

        The court in Portwood went on to explain that "only when by the terms of these statutes
it is peculiarly provided that a failure to comply with their provisions shall render the marriage
void that this effect is given to them." Portwood v. Portwood, 109 S.W.2d 515, 521 (Tex. Civ.
App.-Eastland 1937, writ dism'd); see also In re Estate of Loveless, 64 S.W.3d 564 (Tex. App.
Texarkana 2001) (although a marriage is entered into otherwise than in accordance with the
provision requiring that a license be obtained before performance of the marriage ceremony, it is
nevertheless a valid marriage unless the statute declares that its violation renders the marriage
void.); Husband v. Pierce, 800 S.W.2d 661, 664 (Tex. App.-Tyler 1990, no writ); Williams v.
White, 263 S.W.2d 666, 668 (Tex. Civ. App.-Austin 1953, writ refd n.r.e.). Even in the
criminal courts, it has been upheld that a marriage can be valid without a license though the
parties participating in the ceremony may be criminally liable. Chapman v. Chapman, 32 S.W.
564, 565 (Tex. Civ. App. 1895) affd, 88 Tex. 641, 32 S.W. 871 (1895); See also Morville v.
State, 63 Tex. Crim. 553, 557, 141 S.W. 102, 104 (Tex. Crim. App. 1911) (upholding a criminal
conviction for bigamy when no marriage license was issued; the court found that a prior
marriage existed based on testimony of witnesses). Thus, although the Texas Family Code
appears to be mandatory in requiring the recording of an executed marriage license, a marriage
otherwise valid will not be invalid for lack of recording. Williams v. White, 263 S.W.2d 666, 668
(Tex. Civ. App.-Austin 1953, writ refd n.r.e.).



marriage is valid even if certain formalities are not followed); Husband v. Pierce, 800 S.W.2d 661, 664
(Tex. App.-Tyler 1990, orig. proceeding) (ceremonial marriage was valid even though there was no
marriage license) (emphasis added).
24
   See Forson v. State, 296 S.W.2d 770, 772 (Tex. Crim. App. 1911) (testimony of minister who
performed ceremony); Black v. Shell Oil Co., 397 S.W.2d 877, 881 (Tex. App.-Texarkana 1965, writ
ref'd n.r.e.) (license and certificate).
25   ld.


Page- 6
                                            Page 6 of 131
        Here, Maryam and Amir received a marriage license from the county clerk. See Exhibit
"D." After they obtained that marriage license, they were married before an authorized Persian
Shiite officiant who married them with religious authority under Persian Shiite marriage
traditions. See Exhibit "C." The officiant, Dr. Ghaffari, testified under oath that he married
Maryam and Amir and attended their wedding. See Exhibit "F." Wedding guest, Shahrbanoo
Khanipour, testified that she attended the wedding of Maryam and Amir and retained the
couples' marriage license for safe keeping. See Exhibit "D." Although the marriage license was
never filed, it does not invalidate Maryam and Amir' s marriage. There is no specific statute that
voids a ceremonial marriage if the marriage license is not filed. See Portwood v. Portwood, 109
S.W.2d 515, 521 (Tex. Civ. App.-Eastland 1937, writ dism'd); In re Estate of Loveless, 64
S.W.3d 564 (Tex. App. Texarkana 2001); Williams v. White, 263 S.W.2d 666, 668 (Tex. Civ.
App.-Austin 1953, writ refd n.r.e.). Accordingly, Maryam and Amir's marriage is valid in
accordance with the Texas Family Code and Texas case law.

    As far as summary judgment proof of an informal marriage, Petitioner has offered evidence
that Amir and Maryam agreed to be married, which they did in a ceremony before witnesses.
Maryam admits herself in her deposition testimony that she and Amir lived together, in an
apartment in Plano, Texas in 2010, after the agreement to be married in December 2009. See
also Exhibit "H," which is the Business Records and Affidavit of Post Legacy Apartments lease
wherein Maryam is identified as the Wife of Amir in his application. Also, in Maryam's
application she states that the reason she is moving is because she is getting married. In addition
to the lease application, there is summary judgment evidence that Amir and Maryam held
themselves out and presented to others that they were married, wore a wedding dress and veil,
exchanged rings and vows in a ceremony with witnesses. See the deposition testimony in
Exhibits "B" Page 73, lines 22-24, Page 83, lines 11-15; "C"; "E" Page 15, line 8 through Page
23, line 9; and "F."


      E. Maryam's Marriage to Amir Was Never Dissolved.

        To establish that a party's earlier marriage was never dissolved, the party must present
evidence negating every possible means by which the earlier marriage could have been
dissolved; in other words, the party must negate that the earlier marriage was not dissolved by
death, divorce, or annulment. 26

          (1) Maryam's Marriage to Amir Was Not Dissolved by Death.

       To prove that an earlier marriage was not dissolved by death of a spouse, the party must
present evidence that the spouse was alive at the time of the most recent marriage. 27

        In this case, Amir is currently alive. Thus, Maryam's marriage to Amir was not dissolved
by the death of Amir.

26
  Texas Employers' Ins. v. Gomez, 313 S.W.2d 956, 958 (Tex. App.-Eastland 1958, writ refd n.r.e.; see
Nguyen v. Nguyen, 355 S.W.3d 82, 89-90 (Tex. App.-Houston [1st Dist.] 2011, pet. denied).
27   Id


Page -7
                                           Page 7 of 131
        (2) Maryam's Marriage to Amir Was Not Dissolved by Divorce or Annulment.

       To prove that an earlier marriage was not dissolved by divorce or annulment, the party
must present evidence that he searched every jurisdiction where the parties to the earlier
marriage might reasonably have pursued a divorce or annulment. 28

        The only states where Maryam and Amir could have lived together since their marriage
in December 2009, are Texas and California. See Exhibit "B," p. 84, lines 5-8 and Page 146,
lines 18-20 (wherein Maryam states "we lived together in Plano" and when answering whether
she lived in California she said "I did, yes."). Roger consulted with a private investigator to
research and investigated the surrounding circumstances of Maryam and Amir's marriage and
confirmed that the only places where the Maryam and Amir resided was Texas and California.
Roger searched in both jurisdictions for any dissolution proceedings for Maryam and Amir
between the date of their marriage, December 12, 2009, and the date of Roger and Maryam's
wedding, July 28, 2012. Such search yielded no dissolution proceedings on file in either state.
See Exhibit "A." Furthermore, Maryam already testified at her deposition that neither she nor
Amir sought a divorce or annulment of the marriage. See Exhibit B, page 84, lines 21-25. Thus,
in conjunction with Maryam' s testimony, Roger has made the reasonable efforts necessary under
the law to prove that Maryam' s marriage to Amir was not dissolved by divorce or annulment.

        (3)     Roger had no knowledge of the Prior Marriage when he Married Maryam

       Roger did not find out, until after he filed a divorce action, that Maryam had previously
been married, much less that she was still married at the time that they married in 2012. See
Exhibit A.


                                                    v.
                RESPONSE TO TRADITIONAL MOTION FOR SUMMARY JUDGMENT

       Maryam challenges Roger's action to void the marriage on the grounds that, unknown to
Roger, Maryam was already married when Roger and Maryam married.

A.      Authority/Standard of Review.

28
  Davis v. Davis, 521 S.W.2d 603, 605 (Tex. 1975) (finding it not necessary to prove the nonexistence of
divorce in every jurisdiction where the parties could have been married, the burden only requires a search
of those jurisdictions where a party "might reasonably have been expected to have pursued [a divorce].");
Caruso v. Lucius, 448 S.W.2d 711, 715 (Tex. App.-Austin 1969, writ refd n.r.e.) (civil registry
certificates from every county where Husband had lived proved earlier marriage was not dissolved by
divorce or annulment.); Hovious, 2-04-169-CV, 2005 WL 555219 at *8 (Tex. App.-Fort Worth Mar. 10,
2005, pet. denied) (record search in all possible jurisdictions of residency yielded no divorce decree); In
re A.M, 418 S.W.3d 830, 842 (Tex. App.-Dallas 2013, no pet.); Jordan v. Jordan, 938 S.W.2d 177, 179
(Tex. App.-Houston [1st Dist.] 1997, no writ).




Page- 8
                                              Page 8 of 131
        The purpose of the summary judgment procedure is to permit the trial court to promptl y
dispose of cases that involve unmeritorious claims or untenab le defenses.29 Summary judgment
is proper only if the movant can show that there is no genuine issue of material fact and that the
movant is entitled to judgment as a matter of law. 30 When evaluating a motion for summary
judgment based on summary judgment proof, the trial court must assume all the nonmovant's
proof is true, indulge every reasonable inference in favor of the nonm ovant, and resolve all
doubts about the existence of a genuine issue of a material fact against the movant. 31 The
nonmovant does not have to marshal its proof; it only has to point out ev idence that raises a fact
issue on the challenged e lements. 32

Argument.

        Petitioner, tluough the summary judgment evidence offered by Petitioner, set fo rth herein
above in this Response to No Evidence Motion for Summary Judgment that is fully incorporated
into this Response to Motion for Summary Judgment, has without a doubt created a general issue
of material fact issue as to whether or not Maryam was married to Amir at the time that she
married Roger, unknown to Roger. Maryam writes in her affidavit, attached to her Motion for
Summary Judgment, that she was not ever married to Amir. Roger prov ided summary judgment
evidence from third party w itnesses, photographs, and the transcript of the Persian wedding
ceremony that prove that Maryam did marry Amir in December, 2009 in a ceremony, or, in the
alternative, tluough informal maiTiage, and the marriage never ended .

                                                        VI.
                                                     PRAYER


        Roger respectfully requests that the Court deny Maryam 's Motion for Summary
Judgment for the following reasons. The no evidence motion for summary judgment should be
denied because Roger has offered more than a scintilla of evidence on each of the elements he
has the burden to prove. The traditional motion for summary judgment should be denied because
the summary judgment evidence creates a material disputed fact, which is whether or not
Maryam was married to Amir at the time she married Roger.


                                                      Respectfully submitted,




                                                      :z:RE~ ~'"589 S.W.2d 671, 678 n.5 (Tex. l979).
30
   Tex. R. Civ. P. 166a(c).
31
   M.D. Anderson Hasp. v. Willrich, 28 S.W.3d 22,23 (Tex.2000).
32
   .John v. Brewer & Pritchard, P.C., 73 S.W.3d 193 , 207 (Tex. 2002).


Page - 9
                                                   Page 9 of 131
                                             37 10 Rawlins Street, Suite 1230
                                             Dallas, Texas 7521 9
                                             Telephone: (2 14) 780-0646
                                             Fax: (2 14) 780-0649
                                             karen@karenturnerlaw.com

                                                            -and-

                                                Bradford Nace
                                                State Bar No. 24007726
                                                E-ma il : bnace@nacemotley.com
                                                Nace & Motley, LLC
                                                100 Crescent Court, 7th Floor
                                                Dallas, Texas 75201
                                                (2 14) 459-8289
                                                (21 4) 242-4333 Fax

                                                Attorneys for Roger Arash Farahmand

                                CERTIFICATE OF SERVICE

         I certify that on October d -'1 , 20 14, a true copy of the above was hand delivered to on
all attorneys of record in accordance with Rule 21 a of the Texas Rules of Civil Procedure.



                                             Karen B. Turner
                                             Attorney for Petitioner




Page - 10
                                          Page 10 of 131
THIS DOCUMENT CONTAINS SENSITIVE llATA.

                                                                           NO. 417-56531-2013

A SUIT TO DECLARE VOID                                                              §           IN THE DISTRICT
COURT
THE MARRIAGE OF                                                                     §
                                                                                    §
ROGER ARASH FARAHMAND                                                               §
AND                                                                                 §           417Tu JUDICIAL
DISTRICT
MARYAM FARAHMAND                                                                    §
                                                                                    §
AND IN THE INTEREST OF                                                              §
      A CHILD                                                                       §           COLLIN COUNTY,
TEXAS
                                  ROGER ARASH FARAHMAND'S SUPPORTING AFFII>AVIT

                    ROGER ARASH FARAHMAND appeared in person before me today and stated under

oath:

                    "My name is ROGER ARASH FARAHMAND. I am competent to make this affidavit in

that I have never been convicted of a felony and I am over the age of eighteen years. The facts

stated in this allidavit arc within my personal knowledge and arc true and correct. I am the

Petitioner in this case.

                   ··Amir Baghcrkalantari (herein after "Amir") rt.!sidcs in California. attends University of

Southern California and is in the school of Engineering program obtaining his Master's Degree.

I lc has been listed on both tht.! 2013 and 210-t Dean's List posted on the schoors website and is an

active smdcnt listed in the school's studt.•nt directory for the Fall 2014 semester. Amir had an

internship with Maxim Integrated and currently is a student worker. Amir resides in California.

It is my understanding. based upon rcscan:h. that Amir Baghcrkalantari is not deceased.

Ku~'\:1     1\ra.'ll• l.tr.sluuJrlll •   :lul'111.lfllll~   .'\llul.!\11
l'a~c   I




                                                                                                                  if   EXHIBIT
                                                                             Page 11 of 131
                                                                                                                  l A
             ··1 have rcsl.'archcd. and I haw had other research on my behalf. possible divorces in Texas

and in Calil(>rniu and lind no                        divorc~o.·   h!!twccn Amir and Maryam. which is consistent with

Maryam·s deposition testimony thut thl.'y lmvc neither lilcd tt.)r divorce or annulment.

             ··Not until alter I filed for divorce from Maryum diu I ever learn that she had previously

married .

             .. Exhibit D is a copy of the original marriage license now in my possession. Mahnaz

Keyuni. whose deposition excerpts arc in Exhibit E provided me the original marriage license.

which had been len with her.

             "Exhibit C is a transcript of the wedding video that was taken on December 12. 2009.

am in possession of a copy of th~ video recording made during the ceremony. The transcript

accurately reflects the audio version of the video recording. The transcript reflects the marriage

ceremony of Amir Bughcrkalantari and Maryam that was conducted by Dr. Alsru1 Ghaflari.

referenced in Dr. Alsan GhaiTuri's testimony and written discovery.

             "I recognize the hand wriling und signature of Maryam Farahmand in the application she

completed. which is a pan of Exhibit G.

             Affiant says nothing further.




Kot."Cr Ara.•h lar~hm.Jnd•) SupJ!t.lllln~ MlioiJ\11
l'ai"State of Texas


County of Collin




                                                                       J &a
       SIGNED under oath before me on Octoba:~2014

             ,
     jj,{;,Z,&,~·.;      PAOlA
                    Notary      A.Slate
                           PutlUc. TOIIRfS
                                        Ol fexaa
                     .,., Cornmllllon bpllea
     11 ~r£.-:)1g         Jutv aa, 2011              -~~....~..:..~-=-~~;;::;.........:::;_ _ _ _ __
                                                     Notary ublic. tate of Texas




                                                   Page 13 of 131
                                                                                 1
                           MARYAM FARAHMAND
                                  March 4, 2014


                               NO. 401-56531-2013
        IN THE MATTER OF                    *   IN THE 401ST
        THE MARRIAGE OF                     *
                                            *
        ROGER ARASH FARAHMAND               *
        AND                                 *   JUDICIAL DISTRICT COURT
        MARYAM FARAHMAND                    *
                                            *
        AND IN THE INTEREST OF              *
                                            *
        A MINOR CHILD                       * COLLIN COUNTY, TEXAS
        *********************************************************

           ORAL AND VIDEOTAPED DEPOSITION OF MARYAM FARAHMAND
                           Taken for the Petitioner

                                   March 4, 2014

        *********************************************************

.   i       ORAL AND VIDEOTAPED DEPOSITION OF MARYAM FARAHMAND,
·:.~:
        produced as a witness at the instance of the Petitioner,
        and duly sworn, was taken in the above-styled and
        numbered cause on March 4, 2014, from 9:12 a.m. to 2:01

        p.m., before Pennie Futrell, CSR in and for the State of

        Texas, reported by machine shorthand, at the Law Offices

        of Richard J. Corbitt, P.C.,            6440 N. Central Expressway,
        Suite 700, Dallas, Texas 75206, pursuant to the Texas
        Rules of Civil Procedure and the provisions stated on
        the record or attached hereto.




                   CSI GLOBAL DEPOSITION SERVICES
                             972-719-5000                              EXHIBIT
                           Page 14 of 131
                                                                       B
                                                          2
                            MARYAM FARAHMAND
                                March 4, 2014
.~


       1                                    APPEARANCES
       2   FOR THE PETITIONER:
       3       Mr. Bradford Nace
               NACE & MOTLEY, LLP
       4       100 Crescent Court
               7th Floor
       5       Dallas, Texas 75201
               Telephone:     214.459.8289
       6       Facsimile:     214.242.4333
               E-mail:        bnace@nacemotley.com
       7
       8   FOR THE RESPONDENT:
       9       Mr. Richard J. Corbitt
               LAW OFFICE OF RICHARD J. CORBITT, P.C.
      10       6440 N. Central Expressway
               Suite 402
      11       Dallas, Texas 75206
               Telephone:     214.744.1234
:~,   12       Facsimile:     214.754.0515
               E-mail:        corbittlaw@gmail.corn
      13
      14   ALSO PRESENT:
      15       Mr. Randy Johnson - Videographer
               Mr. Roger Farahmand
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                     CSI GLOBAL DEPOSITION SERVICES
                               972-719-5000
                           Page 15 of 131
                                                                    61
                          MARYAM FARAHMAND
                                March 4, 2014


 1   other hospitalizations.

 2                      Is there any reason for that?

 3       A.      I don't believe I have a hard time.         I'm

 4   telling you what I remember.

 5       Q.      With regard to Amir ...

 6                      (Exhibit 3 marked.)

 7       Q.      (By Mr. Nace)       I'm going to hand you what we'll

 8   mark as Exhibit 3.
 9                      Can you identify that document for the

10   record?

11       A.      It says marriage license.

12       Q.      Who is that marriage license between?

13       A.      Amir and me.

14       Q.      And when was that issued?

15       A.      It says that it was issued on the 4th day of

16   December, 2009.

17       Q.      At 3:28p.m., correct?

18       A.      Yes.
19       Q.      Have you ever seen this marriage license

20   before?
21                      MR. CORBITT:      Objection, form.
22       Q.      (By Mr. Nace)       You may answer my question.

23       A.      This is a copy.

24       Q.      Have you seen it before, ma'am, was my

25   question.



                   CSI GLOBAL DEPOSITION SERVICES
                             972-719-5000
                         Page 16 of 131
')                                                                            .)                                                                               )
 IOI(UIJ
============-~=-===
                                                                                                           Section 2. 204 of tfi,· 'Fami{y Coae
           'MarriatJe License                                                                              '11iis license cannot 6e used prior to:
.=-. ·-·.-     :..:-.::-                     - .. ~=-=--   -~--                                                   12/07/2009 3."28 qX]vf
           Jl!Jvf I Q{ (JJ}t g1PEtJ1J(}fL}l!J.fl)f f/?..1                                                  Section 2.201 of tlie 'family Cotfe
                                   an4                                                                     9;tust 6e usea 6efore:
                                                                                                                01/04/2010
           94}1 ~fl{Jl9rJ lP)f. (j{'J/JZ 'l(J{l'/fl'Vf
                                                                                                           Section 2.202 of tlie Pamify Code
                                                                            §room                          (]>ersons authorized- to conauct ceremony.
       IJssued tfie 4tli da_'f         of     q)eam6er 2009       'Birtliiay_: 07/05/1981
            at 3:28~                                              Pface oJ ':Birth: %/iran, l~}f!N         Printed material di)tributed as required by
     Stacep-'ffmp, 9-fntJrFJerf(                                                                                            of
                                                                                                           Section 2.009 the! Pa1nitj Code.
      ~y~~
         r&tt;rned ana Pifeafor . . . . .                                   'Bride
                                                                  'Birtfiiay: 11/27/1980
               'Recon{ th.e ~- __.__ lay
                                                                  P(ace oJ 'Birth: 'I

.;:
.•
•'
4
·j
 I
!




                                                              ._Y:S>eO./.l(?r.l

                                            ,~·~
                                         @g.f~t4~?
                    ,fM,~Mr~!Aaton. tM .J..2..i.l,..._ tk:t.r /12rcnnb"r         f!On_ ·
                  ,~...!.t_ {)'-@!r~ _E_ DfC ...f"tmaalin. Df£nta~tltc-jxtrlitd afx.w: nanud.
                           W itness          my-Au.ndthiA ___.1:L.1L_ ,£~. rj'2J.e.c.£..rnbt!L- .f?(}£)9_.

                                                                                     cf/. fJh1fon'e               S•~'"""'" ol Y                                                                              69
                             MARY AM FARAHMAND
                                    March 4, 2014
~


     1       A.    No.

     2

     3       Q.    What is a sofreh, spelled S-0-F-R-E-H?

      4      A.    It's something you put on the floor, you lay on

      5   the floor and you put items on.           It's a cloth or

      6   something you put on the floor you put items on.
      7       Q.   For what purpose?
      8       A.   Sofreh can be laid out for the New Year's, for

      9   food and for engagement parties.
     10       Q.   Or for weddings?
     11       A.   No.

     12       Q.   Your sworn testimony is it would not be
.~
     13   something utilized for weddings or wedding ceremonies?

     14       A.   Not necessarily for a wedding.
     15       Q.   Well, before you said no and now you say not

     16   necessarily for a wedding.

     17       A.   No.
     18       Q.   So which is it?
     19       A.   No, it can be -- not for weddings.           It's for an
     20   engagement.
     21                    (Exhibit 7 marked.)

     22       Q.   (By Mr. Nace)        All right.     So -- and that

     23   Exhibit Number 7 is what we're talking about right now
     24   with regard to a sofreh, correct?
     25       A.   There's a sofreh, yes.
~


                         CSI GLOBAL DEPOSITION SERVICES
                                   972-719-5000
                             Page 19 of 131
                 EXHIBIT
                  7


Page 20 of 131
72
                           MARYAM FARAHMAND
                               March 4, 2014


 1   engagement party.
 2                       Dr.   Ghaffari -- when was the last time
 3   you talked to Dr. Ghaffari?
 4       A.      It's been a very long time.
 5          Q.   When was the last time you spoke with him,
 6   ma'am?
 7          A.   Oh, let's see, I -- the last I saw him was at
 8   our reception with Roger.
 9          Q.   Okay.     When was the last time you talked to
10   him?
11          A.   January 19th.     .As far as I can remember, it was
12   January 19th --
13          Q.   Of what year?                                         -~

14          A.      of 2012.
15          Q.   What --
16          A.   Or so -- two thou- -- I'm so sorry, 2013.
17          Q.   And what did you talk to him on January 13th
18   (sic) of two          I'm sorry, two thou- -- 2012 or 2013?
19          A.   2013.
20          Q.   What did you talk to Dr. Ghaffari about that
21   particular day?
22          A.   He congratulated me and Roger on getting
23   married.
24          Q.   With regard to December 12, 2009, did you
25   exchange wedding vows on that particular day?
                                                                       ~.



                   CSI GLOBAL DEPOSITION SERVICES
                                 972-719-5000
                                      Page 21 of 131
                                                                       73
                         MARYAM FARAHMAND
                             March 4, 2014


1       A.      Wedding vows, no.

2       Q.      Did you receive any gifts on or before

3    December 12, 2009?

 4      A.      From whom?

 5                     MR. NACE:       Objection, nonresponsive.

 6       Q.     (By Mr. Nace}        Did you receive any gifts on or
 7   before your ceremony on December 12th, 2009?

 8       A.     I received gifts.

 9       Q.     Roughly how many gifts do you believe you

10   received on December 12th, 2009?

11       A.     I received a couple of gifts.         I   don't remember

12   the actual number.

13       Q.     Two?

14       A.     No.

15       Q.     More?

16       A.     Yes.

17                      (Exhibit 9 marked.)

18       Q.     (By Mr. Nace)         I'm going to hand you what's

19   been marked as Exhibit Number 9.

20                      Can you identify that?

21       A.     Yes.

22       Q.     That is a picture of you wearing a veil,

23   correct?

24       A.     Yes.

25       Q.     Do you have any evidence to support your



                  CSI GLOBAL DEPOSITION SERVICES
                            972-719-5000
                          Page 22 of 131
Page 23 of 131
                                                                            83
                             MARYAM FARAHMAND
                                 March 4, 2014
~


     1    you about having spoken with the photographer?
     2       A.     No, he hasn't talked to me.
     3       Q.     And you reside with your parents, correct?
      4      A.     Yes.
      5      Q.     Well, you -- you certainly didn't return the
      6   ring or rings to Amir, correct?
      7      A.     From what I remember            I'm thinking about it
      8   right now -- I lost the ring.         I   don't --
      9       Q.    Did you make an insurance claim?
     10       A.    -- have it.      No.
     11       Q.    How many rings did you receive from Amir on
     12   December 12th, 2009?
~\
     13       A.    One.
     14       Q.    Did you give Amir a ring on December 12, 2009?
     15       A.    Yes.
     16       Q.    Did you-all exchange vows on that particular
     17   date?
     18       A.    No.
     19       Q.    So if the video shows that you-all were
     20   exchanging vows, would your testimony be false today?
     21       A.    What are vows?         You're talking about wedding
     22   vows?    It was an engagement party.
     23                    MR. NACE:       Objection, nonresponsive to
     24   this witness' continuation of being nonresponsive.
     25       Q.     (By Mr. Nace)      Did you exchange marital vows on
~:



                       CSI GLOBAL DEPOSITION SERVICES
                                 972-719-5000
                            Page 24 of 131
84
                       MARYAM FARAHMAND
                            March 4, 2014


 1   December 12th, 2009, yes or no?
 2      A.    To my knowledge, what a vow is, no.
 3      Q.    Do you understand what a marital vow is?
 4      A.    Yes.
 5      Q.    Where did you reside with Amir during your
 6   rough one-year marriage?
 7                   MR. CORBITT:    Objection, form.
 8                   THE WITNESS:    We lived together in Plano.
 9       Q.   (By Mr. Nace)     Give me the addresses of each
10   place you resided.
11       A.   I don't remember what the address is.
12       Q.   Will you be able to locate where you-all
13   resided for each address you maintained with Amir?
14       A.   Yes.
15       Q.   Let's go ahead and put in a blank in the
16   transcript, and will you agree to obtain the address for
17   each place you resided with Amir during your approximate
18   one-year relationship?
19       A.   Yes.
20
21       Q.   Did either you or Amir ever file for divorce?
22       A.   No.
23       Q.   Did either you or Amir ever file for an
24   annulment?
25       A.   No.



                  CSI GLOBAL DEPOSITION SERVICES
                            972-719-5000
                                    Page 25 of 131
146
                          MARYAM FARAHMAND
                                March 4, 2014


 1           Q.   Have you ever passed out anywhere on the floor

 2    in your life?

 3        A.      Not to my recollection, no,           I   haven't.

 4           Q.   Not to your recollection.

 5                       Who is Maryam Watson?

 6           A.   I'm sorry, would you say it one -- what's the

 7    name?

 8           Q.   Miriam Watson,     Ph.D., who is that?

 9           A.   I   don't know.

10           Q.   Who is Dr. Pole, M.D.?

11           A.   Dr. Pole is the treating psychi- --

12    psychiatrist at the Seay Center.

13           Q.   Who is Dr. Hardin?

14           A.   I   don't know.

15           Q.   Do you recall an address at 21200 Kittridge

16    Street in Woodland Hills, California?

17           A.   No.
18           Q.   Did you ever reside in Woodland Hills,
19    California?

20           A.   I did, yes.
21           Q.   Do you recall ever living on a street called

22    Kittridge Street?
23           A.   I don't remember what the name of the street

24    was.

25           Q.   Who would you have resided with in Woodland



                      CSI GLOBAL DEPOSITION SERVICES
                                972-719-5000
                                       Page 26 of 131
                                                                      151
                             MARYAM FARAHMAND
                                    March 4, 2014


      1      A.    Uh-huh.
                             -------------------------------------------
     2

     3        Q.   You -- did you also reside at the Legacy Center
      4   with Mr. -- with Amir?
      5       A.   Where is the Legacy Center?
      6       Q.   Well, I'm not asking you location, I'm just
      7   asking you if you resided together at Legacy Center.
      8       A.   I don't know what the Legacy Center is.
      9       Q.   I'm not asking that question.
     10                 Better put, while here in Texas, you tell
     11   me everywhere you resided with Amir.
     12       A.   It was in Plano.
     13       Q.   What's the specific addresses in Plano?
     14       A.   I don't remember what the specific address was.
     15       Q.   Did you-all lease apartments in Plano?
     16       A.   We were living together in Plano.       Yes, it was
     17   a leased apartment.
     18       Q.   How many apartments do you recall today that
     19   you and Amir leased during your relationship?
     20       A.   Only one.
     21       Q.   And what was the specific location where only
     22   one apartment existed between the two of you?
     23       A.   I don't remember the exact address.
     24       Q.   Tell me the cross streets.
     25       A.   It was on -- what's that road, Parkwood -- it
~.




                     CSI GLOBAL DEPOSITION SERVICES
                               972-719-5000
                             Page 27 of 131
                                                                                                            I
                                                                                                          . ! ..
                                                                                                                        202
                                  MARYAM FARAHMAND                                                                 •i   ~    .
                                           March 4, 2014 .
                                                                                             ..
                                                                                              .             I       •




      I, MARYAM FARAHMAND, have read the                          foregoi~g :· '• .·[ ·.::·[.
deposi ion and hereby affix my                            signature. ttlat ~a~ei:i~ :. H
                                                                         .   '               !•             •


true a d correct, except as noted above.                                               ~·
                                                                                             .
                                                                                             ! ·... ;
                                                                                               .. :
                                                                                                                    . ::

                                                                                             d;.:




STATE       ;}~                                                                        i
                                                                                       r
            0~~
                                                                                                            '·


            ore me, {,..,
            lly appe:ed
                                                 )
                                          k,.M.S,...:,-{k_ , on thi~ ~*
                                         ~AM F~ND, known to m~- idf
                                                                                             I
                                                                                                            ~·
                                                                                                            :


                                                                                                                 ·:;_;,;·
                                                                                                                   ·t

proved to me under oath or through
_ _ _. . . . ,. ._ _ _ _ _ _ _ ) to be the person whose
                                                                                            .:r; :; ··.; ·:'
                                                                                 n~~e i~'- ~,-~ ~:-
                                                                                                      •     tt          .,.       ·'
                                                                                                                                       1




subscr ·bed to the foregoing instrument and, acknowl~~$e~
                                                                                       ·                   I"
                                                                                                                        f
                                                                                                                    ; i;·

                                                   ~ . t    .
to me       they executed the same for the I?Urpos~s -~nd;· ·;
                                                                                       I,         '         '•

           ration therein expressed.                                               .   i.    i        J,_ .. ,i
      Gi                                         and seal of office this.           Zt'r; :;
day        ~~~---' ZDlJ(
           r--..-     ::t:                            -      -
                                                                                       1     :-:~:j.'Lii
                                                                                              \ . . ~~·



                      .lOSE A. SMIJH
               Notary Public, State of Te:~eas
                My Commission Expires ·
                      Jury 25, 2017
                                                                                                                                   .
                                                                                                          ' ; . ~ i-~                  ;.

                                                                                            ·l;             :' . .           :
                                                                                             1,             li     ·~   I
                                                                                             .;             f~   . ·. r
                                                                                                            !I          f ..
                                                                                                 ;, . : .                          . -l;
                                                                                       :· ·~ : . I. , .; i ;
                                                                                       ;.         :.        ~           i

                                                                                       ;.    "f             I       ;


                     CSI GLOBAL DEPOSmON SERVICES                                            ... !!              .··i        .:

                                          972-719-5000                                                      .       .       .•
                                                                                       l     >             ·j:      ~ (
                                                                                                                        ::
                             Page 28 of 131
                                                                                   203
                             MARYAM FARAHMAND
          I
                                 March 4, 2014
          I
          !I
          I
          i
                                NO. 401-56531-2013
IN THE MATTER OF                            *   IN THE 401ST              :        '
                                                                                               l!
THE MAFRIAGE OF                             *
ROGER 'P. RASH FARAHMAND
                                            *
                                            *
AND                                         * · JUDICIAL DISTRICT COURt
MARYAM FARAHMAND                            *
                                            *
AND IN jTHE INTEREST OF                     *
                                            *
A    MINO~
          I
                  CHILD                     * COLLIN COUNTY, TEXAS
          I
                                                                                               ;.
                             REPORTER'S CERTIFICATION
                          DEPOSITION OF MARYAM FARAHMAND
                                   MARCH 4, 2014
       I, Pennie Futrell, Certified Shorthand Reporter                    ~n                   ··
                                                                                               ;i
and fot the State of Texas, hereby certify to the:.
                                                                                       ;
                                                                                               ..
                                                                                               ::
following:
       Tha t the witness, MARYAM FARAHMAND, was duly
              1                                                      SWOJtn                    i!
                                                                          j


by the officer and that the transcript of the oral                       -~
deposition is a true record of the testimony given                       by
the witness;
       Th~t the deposition transcript was submitted on                                 . !:
    M... lvf.c~~ 7                  , 2014 to the witness or to      :the~                     i1

attorney for the witness for examination, signature ~nd ;~
                                                                          ~                    .:
return to me by _tv\~A£c.b_,;..z;;;;;_,;.,_
                                       __   5~l---' 2014;                 I
                                                                          I



       That the amount of time used by each p~rty at, the
deposition is as follows:
                                                                                               .,
       Mr.l Richard Corbitt                         0 hours    00 minute~                       :•

                                                                                                'l
                                              23 minute~ . ;.
                                                                                           . :•
       Mr. Bradford Nace                            4 hours                        j


                                                                              I

       That pursuant to information given to the deposi t1iO·rH
                                                                                           ; 1,:
                                                                              i            ·    I'
                                                                              i        0        !'
                                                                                           ;        !


                     CSI GLOBAL DEPOSITION SERVICES
                                    972-719-5000

                                                                              j·                IL
                           Page 29 of 131                            1
                                                                     r        i: ,;             u.
                                                                       204
                      MARYAMFARAHMAND
                         March 4, 2014


office       at the time said testimony was taken, the                     . •
                                                                           ::
                                                                           ,.
follow ng includes counsel for all parties of reqordjI                     ll

                                                                           !..~
    Mr ~     Bradford Nace, Attorney for Petitioner                        :·

    Mr J Richard Corbitt, Attorney for Respondent
         I                                                         .
    I J urther certify that I am neither            co~nsel   for, i
relatel to, nor employed by any of the parties or                  .
attorn ys in the action in which this proceeditig was :                    ...  I




taken, and further that I am not financially or
                                                                           .,
otherw~ se     interested in the outcome of the action.
    Furlther certification requirements pursuant to R~ le ~~
203 of the Texas Rules of Civil Procedure will be
certif~ed      to after they have occurred.
    Ce tif i ed to by me this 7th day of March,                             ·:
                                                                            ;;
2014.




                                                        SR No.
                                     Expiration Date : · 12/31/15 :    ·    I


                                     Firm Registration No. 526 ;
                                     Corporate Plaza l, Suite 152 ·
                                     4950 N. O'Connor. Road
                                     Irving, Texas 75062
                                     972.7 19.5000
                                     972.717.3985 (fax)                     :·




             FURTHER CERTIF ICATION UNDER RULE 203 TRCP                     ·'
                                                                            ,.
                                                                            . l
                                                                                    .
    Th       original deposition was/was not returned to tihe ::·
                                      ---                      I   ;                ..

deposi          officer on           b'¥1 \ \D   1]..p   I~                ·~~


                CSI GLOBAL DEPOSITION SERVICES                               ,!
                          972-719-5000
                                                                             '!
                                                                                I

                    Page 30 of 131                                     I
                                                                                j''      H
                                                                                                                                     205
                                   MARYAM FARAHMAND
                                       March 4, 2014


•    1
     2
                If ~eturned, the attached Changes and Signature p4ge .~
         contain~      any changes and the reasons therefor.                                                            i
                                                                                                                        j



                                                                                                                        i
                                                                                                                                 •




                                                                                                                                          ..
     3          If ~eturned, the original deposition was deiivere4                                                                        •t
                                                                                                                      . i                 I;·
     4   to Mr. Bradford Nace, Custodial Attorney;                                                                      J             .   !:
                                                                                                                        i            :    :i·
     5                 d-b__......~\~..::lp....._,..l..a.O""----- is the deposition
                That $_.....                                                                              offic~r !~~ i
                                                                                                                                        .·
                                                                                                                                      ....
     6   charges to the Petitioner for preparing                                      tha·origin~l

     7   deposit~on transcript and any copies of exhibits;                                                              ,                 ::
     8          Tha~ the deposition was delivered in accordance w~th :~
     9   Rule     20~.3,    and that a copy of this certificate was.
    10   served pn all parties shown herein and filed with the                                                          1.

    11   Clerk.

    12          Cer~ified       to by me this                l0             day of               .J\vt\~                             '· i;•i



•   13
    14
         2014 .




                                                   -. . .- J~L. BI. .!A!I!I .IA. -•;~r:! I!>MI r! !lil f!jd~-~A~ -•'~J ~.~ - - T '
    15
    16                                                                    ..
                                                   PENNIE FUTRELL, CSR No. :4108. ' :·
    17                                             Expiration Date: 12/31/il.S ; :;
                                                   Firm Registration 'No. 526 · ; ·                                                       =!

    18                                             Corporate Plaza I, Suiie; 15~
                                                   4950 N. O'Connor Road                                                    t

    19                                             Irving, Texas 75062
                                                   972.719.5000
    20                                             972.717.3985                        (fax)
    21
    22
    23
    24
    25



•                          CSI GLOBAL DEPOSITION SERVICES
                                     972-719-5000
                                                                                                                            I.




                                  Page 31 of 131                                                                                           ,.
                                                                                Filed: 6/13/2014 2:39:03 PM
RAF-3RRFP.06.27.14 -001835                                                      Andreas. Thompson
                                                                                District Clerk
                                                                                Collin County, Texas
                                                                                By Angela Alexander Deputy
THIS DOCUMENT CONTAINS SENSITIVE INFORMATIOM.velope                                        ID: 1537545



                                               NO. 401-56531-2013

A SUIT TO DECLARE VOID                                        §     IN THE DISTRICT COURT
THE MARRIAGE OF                                               §
                                                              §
ROGER ARASH FARAHMAND                                         §
AND                                                           §
MARYAMFARAHMAND                                               §     401ST JUDICIAL DISTRICT
                                                              §
AND IN THE INTEREST OF                                        §
                                                              §
           ,                                                  §
A MINOR CHILD                                                 §     COLLIN COUNTY, TEXAS

                FOREIGN LANGUAGE TRANSLATION AND AFFIDAVIT

To:      MARYAM FARAHMAND (hereinafter referred to as "Respondent"), by and
         tlu·ough her attorneys of record, Robert S. Widner, The Widner Family Group,
         PLLC, 2911 Turtle Creek Blvd., Suite 405, Dallas, TX 75219,
         robertwidner@gmail.com; and Dawn M. Grams Horak, Dawn M. Grams P.C.,
         P.O. Box 924, Grapevine, Texas 76099, dgrams@msn.com.

         Petitioner, Roger Arash Farahmand, hereby submits an English translation,

together with an affidavit certifying that the translation is fair and accurate a copy of

which is attached hereto as Exhibit A and incorporated herein as if recited verbatim, of

the Farsi portions of the video placed into evidence as "Petitioner's Exhibit 2" at the

March 10, 2014, hearing before this Court.

         These records will be offered in evidence on the trial of the captioned cause

pursuant to Rule 1009(a) of the TEXAS RULES OF EVIDENCE.




                                                                                                          EXHIBIT
                                                                                                         c
                                                                                               Page 1 of 11
r orcig n Language Translation and Af!idavit - Video
                                                       Page 32 of 131
RAF-3RRFP.06.27.14 -001836



                                                          Respectfully submitted,

                                                          Is/ Rebecca Tillery

                                                          IKE VANDEN EYKEL
                                                          State Bar No. 20485500
                                                          E-mail: ike@koonsfuller.com
                                                          REBECCA TILLERY
                                                          State Bar No. 24060729
                                                          E-mail: tillery@koonsfuller.com
                                                          KOONS FULLER
                                                          A Professional Corporation
                                                          1717 McKinney A venue, Suite 15 00
                                                          Dallas, Texas 75202
                                                          (214) 871-2727
                                                          (214) 871-0196 Fax

                                                                     -and-

                                                          Bradfo'rd Nace
                                                          State Bar No. 24007726
                                                          E-mail: bnace@nacemotley.com
                                                          Nace & Motley, LLC
                                                          100 Crescent Court, 7th Floor
                                                          Dallas, Texas 75201
                                                          (214) 459-8289
                                                          (214) 242-4333 Fax

                                                          Attorneys for Roger Arash Farahmand




                                                                                            Page 2 of 11
Foreign Language Translation and Affidavit- Video
                                                    Page 33 of 131
RAF-3RRFP.06.27.14 -001837



                                    CERTIFICATE OF SERVICE

      I certify that on June 13, 2014, a true copy of the above was e-served on
attorneys of record by transmitting a copy to the EFSP during e-filing for
transmission to the designated email address or by other means set forth in
accordance with Rule 21 a of the Texas Rules of Civil Procedure:

                  RobertS. Widner
                  The Widner Family Law Group, PLLC
                  2911 Turtle Creek Blvd., Suite 405
                  Dallas, Texas 75219
                  robertwidner@gmail.com
                  972.692.8951 (fax)

                  Dawn M. Grams Horak
                  DawnM. Grams, P.C.
                  P. 0. Box 924
                  Grapevine, Texas 7 6099
                  dgrams@msn.com
                  214-572-6893 (fax)

                  Diana L. Porter
                  Diana L. Porter, P.C.
                  103 E. Virginia Street, Suite 20 1
                  McKinney, Texas 75069
                   dporter@collincountydivorce.com
                   972-548-2349 (fax)


                                                         Is/ Rebecca Tillery
                                                         REBECCA TILLERY
                                                         Attorney for Petitioner




                                                                                   Page 3 of 11
 Foreign Language Translation and Affidavit- Video
                                                     Page 34 of 131
                                       INTERLINGUA USA
                               Translations- Interpretations- Private & Gr oup Classes
                                1 6801 Addison Road, Suite 110 ·Addison, Texas 75001
                                       Pho ne: 972 818 3455 ·Fax: 972 818 3 742
                                 rosa@ inter linguausa.co m · www.i nterlinguausa.com




STATE OF TEXAS                         )
                                       )
COUNTY OF DALLAS                       )

                                                     CERTIFICATION

1 certify that to the best of my knowledge and belief the foregoing is a true and correct rendition
into English of the original document in Farsi and that the translator is proficient in both
languages. Our File number is TR16825_Petitioner's_Exhibit_2_Cause_No._401-56531-
20 l 0/IM 0 M _F arahmand _English Translation.




STATE Of TEXAS                         )
                                       )
COUNTY OF DALLAS                       )

       Before me, the undersigned, a N otary Public, on this day personally appeared, Joe
Hedderich, known to me to be the person whose name is subscribed to the foregoing instrument,
and acknowledged to me that he executed the same for the purposes and consideration therein
expressed.

GTVEN UNDER MY HAND AND SEAL OF OFFICE
This~
            Rosa em dez
             Notary Public
      My Commission expires 11125/2016




          Disclosure: We don't agree or disagree with the contents or this document; we are just providing translation service. Page 4 of 11
                                                        Page 35 of 131
RAF-3RRFP.06.27.14 -001839




14:43

(Conductor) With the Name of Allah Most Gracious Most Merciful

Praise the Lord that the foundations are laid on the continuity of the roots of conjugal affection and
attachment to the headband based Marriage was based on.

Combining family and lives life to the fertile with smiling child who brings happiness and warmth.

Endless greeting to the prophets and servants which encouraged this essential traditions.

Mostly, with endless greeting to our most beloved Prophet, which he declared marriage as one of his
traditions

Ms. Maryam Parvfz, will you appoint me as your agent and proxy to marry you to Mr. Amir Bagher
Kalantary with marriage- portion of one volume of the Holy Book of Quran, with intention of fourteen
Saints, fourteen steam of golden flower.   Will you give me the power of attorney to marry you?



16:32

Bride is out to pick some flower.

(Laughing)

16:40

(Conductor) My dear Maryam, Ms. Maryam, Are ready to give me the power of attorney to marry you to
Mr. Amir Bagher Kalantary, with mentioned marriage-portion.

Are you ready and willing to be with each other for better and worse, for richer or poorer, in sickness
and in health?



17:00

The bride is out to get rose water



(Conductor) Ms. Maryam, Are ready to give me the power of attorney to marry you to Mr. Amir Bagher
JRAF-3RRFP.06.27.14 -001840




18:03

(Wife) With my mother and my father permission. yes I do



18:11

(Conductor) Okay Sir. will you give me your power of attorney to ......... .



18:26

(Husband) With my mother and my father permission and rest of elders, yes I do



18:48

(Conductor} Reading in Arabic

At this time I am pronouncing you legal Husband and wife. I am hoping during your lifetime you always
be Happy/ joyful1 blissful and I am hopping you always have a fulfill of happiness and prosperity in your
family.

19:53

Joyful cheer

19:56

Give me a moment....

20:00

I like to read a poem.

20:01

Please1 go head

20:03

Please allow me to read a poem from Hafez. Book of Hafez is like Quran to us.

This is Islamic Tradition

This old poem from Hafez is a very beauteous for this moment.




                                                                                                 Page 6 of 11

                                             Page 37 of 131
RAF-3RRFP.06.27. 14 -001841




It says:

    1- When, in prayer, to me recollection of the curve of Thy eye-brow-came.
           (Over me such) a state passed that, into lament, the prayer-arch-came.


    2- Clear, became wine; and intoxicated, became the birds of the sward:
           The season of being a lover; and to foundation, the work- came.


    3- From the world's quarter, I perceive welfare's perfume:
           Gladness, the rose brought; and joyous the morning breeze-came.


    4- The flowery heart-allurers (the rose, the hyacinth, the sweet basil) all put on jewels (of flowers):
           Our heart-ravisher, who is with beauty God-given-came.



22:14

From mother of Maryam for Maryam and Amir

Cheering and clapping.




22:48

From relatives of our beloved Shamssi.

Cheering and clapping.




31:30

End of the first part




31:31

Music and clapping




34:55

Music, dancing and guests singing cherish songs with pre-recorded music.




                                                                                                  Page 7 of 11
                                              Page 38 of 131
                                                                                                                 ..   ;



RAF-3RRFP.06.27.14 -001842




1:12:20

We have the maid of honor here; it is her sister, with the knife to give to bride and groom.

Amir Khan, I am telling you, the best way to get the knife is CASH, cold hard cash.

Amir, are you listening?( .•.. Everybody talking to each other ... )

You try to be handsome but I don't know if it will work.




1:25:56

One two three, eyes on me. Hi, Hi, I am Mahsa and I hope everyone have a great night. I just want to say
congratulation to dear Maryam and dear Amir. I honestly could not ask a sister better than you.
Beautifully, you always have been for me through thick and thin. I love you so much. And we fight a lot
and I took your cloth but, I mean this is what sister does a lot. I mean, I still could borrow your cloth. So .
. . . Right? {Woman's voice) you can borrow the wedding dress .... What? ...... I can borrow the
wedding dress? ..... It would be awesome. I am just joking, but honestly, I wish you guy the best in
life, happy healthy marriage and .... (Man's voice) thank you every body for coming.•... (Maha's
voice) .•...Thank all of you for coming .•..... I don't know what to say•...• I am speechless...• I am ..
. . Because this is the biggest night of my life ...... not really .... .it is one of the biggest night of her
life I But. ... you know ... that's awesome ... Come here ....• Clapping ...... .




1:27:55

I would like to thanks you all my dear friends, which traveled from near and far away to attend this
festivity.

Tonight, As you know, we are celebrating the marriage of my daughter my dear Maryam, and dear Amir.
Unfortunately, Amir's families are in Iran and they could not attend. At this moment I would like to say
hello to them and I hoping to meet them soon and be all together in their wedding.

On behalf of myself and my family, I would like to congratulate to this union and may always be in
peace, healthy and being stable.

Thank you and thankful for coming

At the end, I would like to read a vesicle from Hafez:




The star gleamed; and the moon of assembly-became

Of our affrighted heart, the consoler and comforter--became



                                                                                                       Page 8 of 11

                                                Page 39 of 131
RAF-3RRFP.06.27.14 -001843




1:32:43

Hello, Shalom, congratulation to you both, you and Amir. You make a beautiful couple. I just wanted to
kind of say since I have known you for quite a while, since you started your PHD, a long time ago, and I
helped you a little bit in that lab to get started, that, I think that you are beautiful and intelligent young
lady, and I wish you and Amir the most happiest of times, the greatest of time and a wonderful, loving
marriage. You've accomplished some of the greatest things that anybody could accomplish. A patted
and now you are starting your family, your life and I wish you the very best and keep up with me, with
the Zenotch staff. UTS not UT. This fall down. So give me a call. Call me.




1:33:25

Maryam and Amir, congratulation I Best wishes in the future and beautiful wedding, beautiful party.
Congratulation.




1:33:30

And your dress was amazing, good choice on that one.




1:33:34

Yes. Great dress and great shoes. Love the shoes.




1:33:37

Love you, congratulations Amir. It was nice to meet you Sir.




1:33:48

Okay Maryam ..... Guess what time it is? ....... it is flip time!

Okay so I hope you have an awesome wedding and I know you did because I was there. And yeah, we
are going to go home and we are gonna totally get waste face, again because I have more alchyl And I
love you I love Amir and I love everyone. Best of luck.

Guy: Congratulations

Girl: Say something in Farsi




                                                                                                      Page 9 of 11
                                               Page 40 of 131
    .~


RAF-3RRFP.06.27.14 -001844




Guy: I don't know that.

Girl: Didn't I teach you well?

Guy: No

Girl: What the douche. I am just kidding. Okay? Love youl




1:34:42

Dear Maryam and dear Amir (...••.. ) wishing you good luck. God willing you would have luck. Have a
durable life with lots of energetic babies like this one I Together be sustainable.




1:34:50

I also congratulate, I wish you many years of happiness and success and get old together.




1:35:22

Dear Maryam and dear Amir, wishing you lots of luck. And get old together. Dear Maryam, as you know I
always loved you like my own nice. We are having such a good time in your wedding. Everything I did for
( ....... ) wedding, I am doing it for you too. I hope you would celebrate your wedding anniversaries
and like you, your little kids call me aunty too. I love you and wishing you best of luck.




1:36:19

Dear Maryam and dear Amir, I wish a very very fine life for you. Marriage is not love, it is devotion, it is
self-sacrifice, working on issues. I wish you luck. Be successful.




1:37:02

Dear Maryam tonight was such a lovely night also dear Amir, I would like to congratulate you one more
time. I wish you luck and I hope you would have a long life together. Than I< you for inviting us. We are
very happy and we are very thankful. We wish you prosperity and security.




                                                                                                  Page 10 of 11

                                               Page 41 of 131
RAF-3RRFP.06.27.14 -001845




1:37:25

Myself too. We had a lovely night. For years, It was one of my wishes. We had very good time. We hope
next to you, with happiness, you two live together for years to come. Also I would like to thank Mr.
Parviz, Shamsl Jan and Mahsa Jan. you worked very hard.



1:37:14

Hi Maryam Joon, I just want to say congratulations. We had such a great night tonight and I wish you the
best and I love you very much.



1:38:23

I want to wish you the best. Have a long and happy life with Amir and I love you very much. And
remember Preston wood, when I came to that school and we were playing with ( .•....... )and you
probably don't remember that, so that's all and I wish you the best. I love you.



1:38:42

End of tape




                                                                                              Page 11 of 11

                                             Page 42 of 131
                                                                      ~OLLIN ~
                               ('3'; ()()fnr mJIJ()I)I QWtti/IO•n ia'lltlJ/hP :::&mJ o/fhr> ()~1/r> o/~'(liJ
                                 cJ::0 Yf?<>l~mlf> dllf> .-f?tlro o/Q lfaf.n:JII{m;; t;nlhe c50-,fe o(c;fl;;J:t'I/J.
                                                         (i-REE'I"IlYG:



                                                                      JJ.3>ehi'/I"Jt"/l

                                                  )I!M ! (]( CJ3)I C]JI!E/1{1(JlL)I:JVIT)I (}{!
                                                                            ancf
                                                   *Jl~tt)t5t-t CF)1.{JtVJZ '1\J[ry)lrvJ
                     atnd malr.e clu.8 -r.etti!PI7, to- t/ig C@krh f}(tlie ?!lotl/llf!f '0t111rt :/'daid ?!Jotl/l'ff will i.i/lb
                                !!it;rf/ clc;_ytJ tlt.8r+'"· eei'(!Jun~yotl/1' aetiolb mule" tliitJ !t:eentJe.
                                           6)/C,mo "'11 J/'teial'W/Italll-r.e rl'lld6eairj'::flee
                                                  ..%:gf/ee Vlb ~NU!J·                    ,?!J;;;a4, t/ii4.
                                                       lit e ..fili   doff~ ~embu f?{J{l9

                                               G21icu'ty 9{e;J~. ?!J[.tlltf_y ?!J!n:h-

                                                   ?::~/1~ P1fM ~
                                             ~~~rpt~
                           Jaereltfl!er~ lliat(m //w 12 th c/~.!]1. 1)ecem/, er                                   80.12.2. ,
                     !J&"_!t_     {) -1!»206
                                                                                           Section 2.204 oftlie Pami{y (:otle
          1vtarriaae License                                                               %is ficense cannot 6e usecfprior to:
                                                                                                 12/07/2009 3:28 (j_XM
                                                                                           Section 2.201 of tlie Pami{y (~oae
                                                                                           9Ylust 6e usea 6efore:
                                                                                                01/04/2010
                                                                                           Section 2.202 oftlie Pami{y C'o,{e
                                                              §room                        (J'ersons autliorizea to conduct ceremony.
     IJssuea the 4tli cfay    of   rnecem6er 2009   tJ3irtfid~: 07/05/1981
          at 3:28~                                  P{ace oJ tJ3irtfi: %/iran~ 1~:4N       Printed material distributed a.s required by
    StaceJr'lflmp:.Jfnt!ifferf                                                                                             Page I
                         SHAHRBANOO KHANI POUR , MAY 22, 2014


 1                         CAUSE NO . 40 1 - 56531-2013
 2 IN THE MATTER OF                                    IN THE DISTRICT COURT
     THE MARRIAGE OF
 3
     ROGER ARASH FARAHMAND
 4 lAND                                                COLLIN COUNTY ,       TEXAS
     ~ARYAM FARAHMAND
 5
     AND IN THE INTEREST OF                 )
 6                               ,          )
     A MINOR CH I LD                                   401ST JUDICIAL DISTRICT
 7
 8
     ************************************************************
 9
                       ORAL AND VI DEOTAPED DEP OSI T ION OF
10                           SHAHRBANOO KHANI POU R
                                     MAY 22 ,   2014
11                                     VOLUME 1
12 ************************************************************
13
14
15
16                ORAL AND VIDEOTAPED DEPOSITION OF SHAHRBANOO
17 KHANIPOUR ,    produced as a wi tness at the instance of the
18 Pe titioner,    and duly sworn , was taken in the above - sty l ed
19 and numbered cause on the 22nd day of May ,                2014 ,       from 9:38
20 a.m. to 11:46 a.m .,      before Melissa English ,            CSR ,   RPR ,   in and
21 for the State of Texas,           reported by machine shorthand , at
22 the Law Offices of Koons ,          Fuller ,    Vanden Eykel and
23 Robertson,     1717 McKinney Avenue ,          Suite 1500 ,    Da l las, Texas
24 75202 ,   pursuant to the Texas Rules of Civil Procedure and
25 the provisions stated on the record or attached hereto.
                                                                                                      EXHIBIT

                                                                                       i
                                                                                       oil
                                                                                                 E
                        WENDY WARD ROBERTS & ASSOCIATES,           INC .
                               TOLL FREE 866. 4 87.3376
                                    Page 45 of 131
                                                              Page2
                       SHAHRBANOO KHANIPOUR, MAY 22, 2014


 1                           A P P E A R A N C E S
 2 FOR THE PETITIONER:
 3      Ms. Rebecca Tillery
        KOONS, FULLER, VANDEN EYKEL & ROBERTSON
 4      1717 McKinney Avenue
        Suite 1500
 5      Dallas, Texas 75202
        {214) 871-2727 {tel)
 6      {214) 871-0196 {fax}
        Tillery@koonsfuller.com
 7
     FOR THE RESPONDENT:
 8
          Mr. Bob Widner
 9        Ms. Shanin Turner
          WIDNER FAMILY LAW GROUP
10        2911 Turtle Creek Boulevard
          Suite 405
11        Dallas, Texas 75219
          {469} 563-4800 (tel}
12        (972} 692-8951 (fax}
          Robertwidner@grnail.corn
13
     !ALSO PRESENT:
14
          Mr. Michael Crabtree, Videographer
15        Mr. Roger Farahmand
          Ms. Maryam Farahrnand
16
17
18
19
20
21
22
23
24
25




                      WENDY WARD ROBERTS & ASSOCIATES, INC.
                             TOLL Page
                                   FREE46 866.487.3376
                                          of 131
                                                                                       Page 12
                                  SHAHRBANOO KHANIPOUR, MAY 22, 2014


       1         A.       Yes.

      2                           MR. WIDNER:        Objection as to form.       You can

       3 go ahead and answer.

       4         A.       Yes.

       5         Q.       (BY MS. TILLERY) Okay.               And that was in the
       6 Persian New Year in 2009?

       7         A.       No.     It wasn't Persian New Year.            It's a couple

       8   ~onths     after that.       Oh,   I'm sorry.        This is yours.   I'm

       9 sorry.        I made mistake.         No,   no.   She wasn't there at that

      10 time.        I made mistake.         This is the last question,         I made a

      11   ~is take.


      12         Q.       Okay.

      13         A.       No,    no.
··~
      14         Q.       So let me ask the question again.

      15         A.       Okay.        Go ahead, please.

      16         Q.       My question is, did someone invite you to the

      17 wedding of Amir and Mary am?

      18         A.       Yes.

      19         Q.       Who?

      20         A.       Shamsi.

      21         Q.       Okay.        And when?

      22         A.       I   was included in the marriage at that time.

      23         Q.       Okay.        You were included in the marriage, but did

      24 she send you an invitation?

      25         A.       Yes,    she did.




                                 WENDY WARD ROBERTS & ASSOCIATES, INC.
                                        TOLL FREE 866.487.3376
                                              Page 47 of 131
                                                                                 Page 13
                                 SHAHRBANOO KHANIPOUR, MAY 22, 2014


     1          Q.       Okay.     Do you remember when you got it in the

     2 !mail?

     3          A.       It wasn 1 t mailed.

     4          Q.       Okay.     She just handed it to you?

     5          A.       She gave it to me.

     6          Q.       Do you remember when she handed it to you?

     7          A.       No.     It was just for -- because I know everything

     8   that 1 s going on in that wedding, so every time               every day

     9 she called me,          and she talk about that, what's going on,

    10 what we have to do,           so because I was -- I was with them any

    11 step.         That's why she called me.

    12          Q.       Okay.

~
    13          A.       I don't know.      Maybe one day.

    14          Q.       Okay.

    15          A.       Not mail.

    16          Q.       Did you know Amir before the wedding?

    17          A.       No.

    18          Q.       Do you know if Amir is a United States citizen?

    19          A.       Now or that time?

    20          Q.       At that time.

    21          A.       No,   he wasn't.

    22          Q.       Do you know if Amir married Mary am in order to

    23 get a Visa to stay here?

    24                           MR. WIDNER:    Objection as to form.
    25          A.       I might -- my belief, yes, but that time,         the




                               WENDY WARD ROBERTS & ASSOCIATES, INC.
                                      TOLL Page
                                            FREE48866.487.3376
                                                   of 131
                                                                  Page 15
                      SHAHRBANOO KHANIPOUR, MAY 22, 2014


 1 other?

 2      A.    I'm sorry?

 3      Q.    Do you know when Maryam met Amir?

 4      A.    Something,     I think -- I believe about two, three

 5 ~onths before marriage,        I   think.

 6      Q.    Okay.

 7      A.    Maybe less, even less.

 8      Q.    Okay.     In December of 2009,      you went to an event

 9 that was Maryam and Amir's wedding,         correct?

10      A.    Uh-huh.      Yes.

11      Q.    And do you understand that Maryam is now saying

12 it was not a wedding?

13      A.    Yes.

14      Q.    Why do you think it was a wedding?

15      A.    Because it was a wedding.          Everything shows it

16 was a wedding.

17      Q.    Okay.     You are --

18      A.    Persian wedding.

19      Q.    Right.      You are Persian,     correct?

20      A.    Yes.

21      Q.    Is Maryam Persian?

22      A.    Yes.

23      Q.    Is Amir Persian?

24      A.    Yes.

25      Q.    Are both of their families Persian?




                    WENDY WARD ROBERTS & ASSOCIATES, INC.
                           TOLL FREE   866.487.3376
                                 Page 49 of 131
                                                                             Page 24
                             SHAHRBANOO KHANIPOUR, MAY 22, 2014

.~
     1        Q.     Did Maryam's parents arrange for the party at the

      2 place on Arapaho?

     3        A.     Yes.

      4       Q.     Did they have a caterer bring the food in?

      5       A.     I   told Shamsi, what they call, the lady who make

      6 catering,   with catering, I      told her about the lady, and she

      7   contact with her and she gave order, yes.

      8       Q.     What is her name?

      9       A.     Asam.Namate Pour.

     10        Q.    Did Maryam wear a white wetting dress?

     11       A.     Yes, she did.

     12        Q.    Did she have a veil on?

.~
     13       A.     Yes, she did.

     14        Q.    Do you know who asked Dr. Ghaffari to do the

     15 wedding?

     16        A.    Shamsi, she told me, because Dr. Ghaffari, he had

     17 for my sister,      my two sisters and one friend.          I know her.

     18 I   know that lady,     too, and Shamsi told me -- and Shamsi

     19 knows Dr. Ghaffari.        And she said, would you, please, tell

     20 Dr. Ghaffari to come?         I said, yes,      I did, and Mr. Parviz,

     21 he called, too.

     22        Q.    Okay.      Did you say that Dr. Ghaffari did the

     23 wedding of your two sisters?

     24        A.    Yes.

     25        Q.    And your friend?
~




                            WENDY WARD ROBERTS & ASSOCIATES, INC.
                                   TOLL FREE 866.487.3376
                                       Page 50 of 131
                                                                              Page 25
                              SHAHRBANOO KHANIPOUR, MAY 22, 2014


     1          A.    Yes.

     2          Q.    What else did you do to help prepare for the

      3 wedding?

      4         A.    On wedding day,       that -- after they get married,

     5 the people start to give them some golds and gift.                 Usually

      6 the gift is gold,       sometimes money,    or gift card or something

      7 like that in United States,         but my country is just money and

      8 gold.

      9         Q.    Okay.

     10         A.    And I have the bag,       a big bag,    and everything the

     11 people give it to Maryam,        she give it to me.        I hold it for

     12 them.

     13         Q.    Okay.     Did you do anything else to help with the

     14 wedding?

     15         A.    Yes.     For, what you call,       the table,   arrangement

     16 of table for dinner,        I helped because I      know Asam.    So she

     17 knows me very good.         That's why when she came and she called

     18 me,   I went there and arranged the table and tell people put

     19 nere,    put there,    something like that.

     20         Q.    Okay.     Since you own an alteration store, did you

     21 alter Maryam's wedding dress?

     22         A.    Not that time.

     23         Q.    Okay.

     24                       MR. WIDNER:     Objection as to form on that.

     25         Q.    (BY MS. TILLERY)       Go ahead.
~\




                         WENDY WARD ROBERTS & ASSOCIATES,      INC.
                                TOLL FREE 866.487.3376
                                     Page 51 of 131
                                                                                    Page 45
                              SHAHRBANOO KHANIPOUR, MAY 22, 2014


     1          Q.   Who had a written document about the ceremony?

     2 Who had the document?

      3         A.    Usually the groom and bride has it, but that

      4 time,    they need some -- they gave it to Dr. Ghaffari.                   He

      5 signed it,    and then I think something was wrong or they need

      6 more sign,    and when they took it,               they give it to me because

      7 I was -- I can see Doctor more, and she gave it to me to

      8 give to Doctor to sign it.             I   did it.      I give it to

      9   Dr. Ghaffari,   and Dr. Ghaffari said the groom and bride,

     10 they came and they take it.

     11         Q.    Okay.     But you never         --    but the document was

     12 unsigned that Mr. Ghaffari had?

-~   13         A.    Yes.

     14         Q.    Did you ever see a signed document?

     15         A.    Yes.

     16         Q.    By everybody?

     17         A.    Not by everybody.             Just her because      --
     18         Q.    Just Ghaffari?

     19         A.    Yes,    and my sister,         too.

     20         Q.    And so,     it was an unsigned           --   it was an

     21 unsigned

     22         A.    Yes.

     23         Q.        document?

     24         A.    It wasn't     --   no.       He write the name, but I     don't

     25 know what they needs.            I don't know what they needs.
~




                          WENDY WARD ROBERTS & ASSOCIATES, INC.
                                 TOLL FREE
                                       Page 52866.487.3376
                                               of 131
                                                                Filed: 10/6/2014 12:51:25 PM
                                                                Anctea S. Thompson
                                                                District Clerk .
                                                                Collin County, Texas Page 90
                      SHAHRBANOO KHAN I POUR' MAY 2 2 ' 2 0 1       Carla Mahan DeJ:XJty
                                                                           ID 729735


 1                       CAUSE NO. 401-56531-2013
 2 IN THE MATTER OF                               IN THE DISTRICT COURT
     HE MARRIAGE OF
 3
            ARASH FARAHMAND
 4   NO                                          COLLIN COUNTY, TEXAS
     ARYAM FARAHMAND
 5

     NO IN THE INTEREST OF
 6
     MINOR CHILD                                  401ST JUDICIAL DISTRICT
 7
 8                       REPORTER'S CERTIFICATION
                   DEPOSITION OF SHAHRBANOO KHANIPOUR
 9                               MAY 22, 2014
10        I, Melissa English, CSR, RPR, in and for the State of
11   exas, hereby certify to the following:
12
13        That the witness, SHAHRBANOO KHANIPOUR, was duly sworn
14   y the officer and that the transcript of the oral
15 deposition is a     true record of the testimony given by the
16 witness;
17
18        That the deposition transcript was submitted on
19    ~-~ _____ ,               2014; to Ms. Rebecca Tillery,
20 1717 McKinney Avenue, Suite 1500, Dallas, Texas 75202, for
21 examination, signature and return to me by the                   --~~
22 day of   ~---------                2014;
23
24        That the amount of time used by each party at the
25 deposition is as follows:



                              Page 53 of 131
                   WENDY WARD ROBERTS & ASSOCIATES, INC.
                                                                                   Page 9 1
                          SHAHRBANOO KHANIPOUR, MAY 22 , 2 014


 1        Ms . Rebecca Tiller y . . . . . . . 00 HOU RS : 56 MINUTES
          Mr.   Bob Wi dn er .... . . . . . . . . 00 HO URS : 47 MINUTES
 2

 3       Tha t pur suant t o information given to t h e de positi o n
 4 office r at the t i me said testimony was take n,               the following
 5 inc l udes all parties of record :
 6

         Ms . Rebe cca Tillery , At torney fo r            Petitioner ;
 7       Mr . Bob Widner , Atto rne y for Resp o n de nt.
 8        I   furthe r cert ify that I am neither cou ns e l            fo r ,
 9 related to ,     n or employed by a ny o f          t h e parties or attorneys
10 in t he action in which this p r ocee d i n g was take n ,              and
11 f urther t hat    I a m n ot f inancia lly or ot he rwise inte r es ted i n
12 t he outcome o f     th e act i o n .
13

14       Further ce rti f icati o n r equ iremen ts pursuant t o Rule 203
15 of TRCP will be cert i f ied to a ft er t h ey have occur red .
16

17       Cert i fied to by me t his           ----~---         day of

18 _·   ~~---------------'                    2014 .
19

20
21
                    -n1~.t~ .._ ~
22
                  ---~
                     --~------ -------------
                  MELISSA EN GLI S H,                                      . 216
23                Ex pir ation Da te :        12/31/2014
                  1 205 Main Stree t
24                Garland ,    Tex as      75040
                  (972}    4 94 - 2000     (tel}
25                (972}    494 - 2269      (fax}



                               Page 54 of 131
                       WENDY WAR D ROBERTS & ASSOCIATES ,       INC.
                                                                         Page 92
                          SHAHRBANOO KHANIPOUR, MAY 22, 2014


 1                          CAUSE NO. 401-56531-2013
 2 IN THE MATTER OF                     )     IN THE DISTRICT COURT
      HE MARRIAGE OF                         )
 3
     ROGER ARASH FARAHMAND
 4    ND                                         COLLIN COUNTY, TEXAS
      ARYAM FARAHMAND
 5
      NO IN THE INTEREST OF

       MINOR CHILD                               401ST JUDICIAL DISTRICT
 7
 8               FURTHER CERTIFICATION UNDER RULE 203 TRCP
                    DEPOSITION OF SHAHRBANOO KHANIPOUR
 9
10                                                              to the
                                                                day of
11
12        If returned, the attached Changes and Signature page
     contains any changes and the reasons therefor;
13
            If returned,    the original deposition was delivered to
14      ·    ;:(A._T; ~ &------------' Custodial Attorney;
15        That $:)~~          __
                            is the deposition officer's charges
     to the Petitioner for preparing the original deposition
16   transcript and any copies of exhibits;
17        That the deposition was delivered in accordance with
     Rule 203.3 and that a copy of this certificate was served on
18   all parties shown herein and filed ~ the Clerk.
19        Certified to by me this ----~------- day of
                                 1 2014.
20
21
22
                                                         Firm No. 216
23                Expir
                  1205 ain Stre
24                Garland, Texas        75040
                  (972)    494-2000    (tel)
25                (972)    494-2269    (fax)



                                Page 55 of 131
                     WENDY WARD ROBERTS & ASSOCIATES, INC.
RECORDS REGARDING: THE FARAHMAND MARRIAGE

RECORDS FROM:         DR. ASLAN GHAFFARI - Deposition Only
                      1356 BENT TREE DRIVE
                      FRISCO TX 75034
                      (972) 365-1353


     CAUSE NO.        401-56531-2013
     COURT:           IN THE DISTRICT COURT OF
                      COLLIN COUNTY, TEXAS
                      401ST JUDICIAL DISTIUCT


                      The Farahmand Marriage
                             TAXABLE COST: $141.00

DELIVER TO:           Ike Vanden Eykcl
                      Koons Fuller P.C.
                      1717 McKinney Ave., Suite 1500
                      Dallas, TX 75202
                      Client Matter No.
                      Our Ref. # 01 -5337 1-001



                         Court Copy
                  WJRKTTJEN
                D JEPO§KTKON
                   §JER liCJE
                 1750 Valley View Lane, Suite 210, Dallas, Texas 75234
                         Phone 972-488-5555 - Fax 972-488-5590
                             www. writtendeposi tion.com

                             "Tire Service of Excellence"
                                                                         EXHIBIT
                                                                         t=

                                   Page 56 of 131
                                                                                               c··

                                                                                                      Flied: 4/23/2014 3:29:45 PM
                                                                                                                                    I·
                                                                                                      AndreaS. Thompson
                                                                                                      District Clerk
                                                                                                      Collin County, Texas
                                                                                                      By Pam English Deputy

                 lN THE 401 st JUDICIAL DISTRICT COURT COLLIN COUNTY 'f.BXAS



A SUIT 1'0 DECLARE VOID
THE MAURIAGE OF

ROGERARASHFARAHMAND
AND
MARYAM FARAH.M.AND

AND IN TilE INTEREST OF

A MINOR CHILD                                                                                       C:•sc No. 401-56531-2013

                                                                  RETURN OF SERVICE

Received on April 21, 2014 at 3:26 PM

l Gal'y Shem1at\, being duly sw0111> depose aud. say, I have been duly authorized by the Supreme Coutt of
Texas to serve Citation and other Notices as well as make service oftbe document(s) listed herein in the
above styled case.

That on 04/.ll/20 14 at        5~15      PM, I Personally delivered NOTICE OF INTENT!ON TOT AKE
DEPOSITION BY \VRirfBN QUESTIONS l11 English and NOTICE OF lNTENTION TO TAKE
DEPOSITION BY WRITTEN QUESTIONS ht Farsi to Asian Ghaffarl at 1356 Bent Tree Drive, Frisco,
Texas, 75034.


I nm of sound mind, capable of mnldug this Affidavit, and pet•sonnlly ncqunluted with the facts here in stated.
1 um au adult over the flge ofl8 yeJu•s of age and ram not n ·party to the suit smd !uwc no lnteJ•est tn 1hc ·
outcome of tbe su lt. I bave lleVel' been convicted ()(any felony or ct·ime involving moral turpitude and nm
competent to lllnke thiS ontb. lnm able to pea·form the service of citation, SllffiiDOUS1 notice, or Subpoenn
pl·omptly and correctly pu•·:~uant to the Texas Rules ot<=tvil Procedure, Rule 103. Under flenaJtics ofpel'jm·y,
1 dechll'e thnt 1 have read the foJ•egotng Retllrn of Service nnd tbllt the facts stnted in Jt lll'e true nnd correct
and are :lthln m~/o71mowledge.
       A           I         ~             ..............,...--                             -'· L     J .~ n
      ·        _          -~_.._........                                    Executed on ----~7J-<2.J.~t-!":1-
      ShemlDll S          1117 Expires: 08/31/2014

State ot' Texas
County of.Dnllas
Sworn and Subscribed before me, a Notary. given my band and seal of office this 23t:d dny of April, 2014.




            ·~     ....              J       .....




                                                                    Page 57 of 131
                                 CAUSE NO. 401-56531-2013

A SUIT TO DECLARE VOID                        §                       IN THE DISTRICT COURT
THE MARRIAGE OF                               §
                                              §
ROGER ARASH FARAHMAND                         §
AND                                           §
MARYAM FARAHMAND                              §                       40lsT JUDICIAL DISTRICT
                                              §
AND IN THE INTEREST OF                        §
                                              §
                                              §
A MINOR ClULD                                 §                       COLLTI'i COUNTY, TEXAS

        NOTICE OF INTENTION TOT AKE DEPOSITION BY WRITTEN QUESTIONS

To:    Dr. Asian Ghaffari. 1356 Bent T ree Drive, Prisco. Texas. 75034.

To:    Maryam Farahmand. by and through her attorney of record. Richard J. Corbitt. Richard J.
       Corbjtt & Associates, P.C., 6440 N. Central Expressway, Suite 402, Dallas, Texas 75206.

        You will take no tice that on May 12, 2014. that date being after 20 days from the date of
service of a copy hereof with attached questions, a Deposition by Written Questions will be
taken of the following W itness:

Dr. Aslan Ghaffari
1356 Bent Tree Drive, Frisco, Texas, 75034.

        Answers to such questions will be taken before a Notary Public, Certified Court Reporter.
or their designated agent, which deposition with attached questions may be used in evidence
upon the trial oftbe above styled and numbered cause pend in g in the above named court.

                                      Respectfully s ubmitted.

                                      Is/ Rebecca Tillery

                                      IKE VANDE['; EYKEL
                                      State Bar No. 20485500
                                      ike@koonsfullcr.com
                                      REBECCA TILLERY
                                      State Bar No. 24060729
                                      tille ry@koonsful lcr.com
                                      KOONSFULLER
                                      A Professional Corporation
                                      1717 McKi nney Avenue, Suite 1500
                                      Dallas, Texas 75202
                                      (214) 871-2727


NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS· PAGE 1



                                         Page 58 of 131
                          (                                           (



                                      (214) 871~0196 Fax
                                      Attorneys for ROGER ARASH FARAHMAND

                                CERTIFICATE OF SERVICE

        I certify that a true copy of the above was served on the following attorneys of record via
certified mail in accordance with the Texas Rules of Civil Procedure on April 21, 2014:

       Bradford Nace
       Nace & Motley LLC
       100 Crescent Court, ih Floor
       Dallas, TX 7520l; and

       Richard J. Corbitt
       Richard J. Corbitt & Associates, P.C.
       6440 N. Central Expressway, Suite 402
       Dallas, Texas 75206

                                             Is/ Rebecca Tillery

                                             REBECCA TILLERY
                                             Attorney for Petitioner




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS· PAGE 2


                                          Page 59 of 131
                          (                                             (



                                   CAUSE NO. 401-56531-2013

A SUIT TO DECLARE VOID                        §                       IN THE DISTRICT COURT
THE MARRIAGE OF                               §
                                              §
ROGERARASHF~AND                               §
AND                                           §
MARYAM FARAHMAND                              §                       401 5T JUDICIAL DISTRICT
                                              §
AND IN THE INTEREST OF                        §
                                              §
           ,                                  §
A MINOR CHILD                                 §                       COLLIN COUNTY, TEXAS

        NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS

\Vritten Questions to be Propounded to the Witness:

Dr. Asian Ghaffari
1356 Bent Tree Drive, Frisco, Texas, 75034.

   1. State your full name, phone number and your complete address.




   2. Have you ever officiated or conducted a marriage ceremony?


ANSWER:~y~e~s    ____________________

   3. How n1any marriage ceremonies have you officiated or conducted?


ANSWER: Aefw~Pn               ? - 11

   4. Are you a Shiite Muslitn?


          e'
ANSWER: -r-------------------------------------------------
   5. Under Shiite law, are you authorized to conduct a marriage ceremony?


ANSVVER:~~e~s     _______________________________________________




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS -PAGE 3



                                          Page 60 of 131
                          (



   6. Have you officiated or conducted a Shiite-Persian marriage ceremony?


ANSWER:
           -r~---------------------------------------------------


   7. How many Shiite-Persian marriage ceremonies have you officiated or conducted?




   8. How many Shiite-Persian marriage ceremonies have you officiated or conducted in the
       United States?


ANSWER:     Bef"'~"" .5-8
   9. How many Shiite-Persian marriage ceremonies have you officiated or conducted outside
      the United States?


ANSWER:            1
           ----~-------------------------------------------------

   10. How many Shiite-Persian marriage ceremonies have you attended as a guest?


ANSWER:       rlatf' fl,an too P{t.~J

   11. Are you familiar with Persian marriage ceremony traditions?


ANSWER:~t~S~--------------------------------------------
   12. What is a "Sofreh"?




   13. Please look at Exhibit "A" attached hereto, is this a picture of a "Sofreh"?


ANSWER:     yes
           ~-----------------------------------------------------

   14. Does a "Sofreh" typically take place at a Persian marriage ceremony?


ANSWER:       e6
           ~-----------------------------------------------------




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITIEN QUESTIONS- PAGE 4



                                          Page 61 of 131
                         (


   15. Have you ever seen a "Sofreh" conducted at an engagement party?


ANSWER:~N~o~-----------------------------------------
   16. Have you ever seen a "Sofreh" in marriage and wedding ceremonies?


ANSWER:~Y~P~j      __________________________________________

   17. Please look at Exhibit "B," is that you sitting officiating or conducting a Shiite-Persian
       marriage cere1nony?


ANSWER: YP~
           ~~---------------------------------------------------

   18. Please look at Exhibit "B," do you recognize the two seated individuals as Maryam
       Parviz Khyavi and Amir Bagherkalantari?


         YeJ
ANSWER: ~~---------------------------------------------------
   19. Please look at Exhibit "B," why does the two seated individuals have a Quran in front of
       them?




   20. Looking at Exhibit "C," is that you in the picture with Maryan1 Parviz Khyavi and Amir
       Bagherkalantari?


ANSWER:      Yes
            ~~---------------------------------------------------

   21. Did you officiate or conduct Marayam Parviz Khyavi and Amir Bagherkalantari 's
       wedding ceremony?



ANSWER:~~~~~.$------------------------------------------
   22. Were you the "Concluder" of this maniage?



ANSWER:-Y-~~5~----- -------------------------------------




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS- PAGE 5


                                          Page 62 of 131
                         (                                            (



   23. Do Exhibits "A", "B", and "C" appear to be true and correct images from the wedding of
       Mary am Parviz Khyavi and Amir Bagherkalantari?



ANSWER:~~e~5---------------------------------------------
   24. In your opinion, was this a Wedding Ceremony?


ANSWER:      yes
           ~-----------------------------------------------------

   25. In your opinion, was tlus an Iranian Wedding Ceremony?


         Yr&
ANSWER: ~-----------------------------------------------------
   26. In your opinion, was this a wedding?


ANSWER:       l1
           ~~---------------------------------------------------




   27. In your opinion, were you there for a wedding?


ANSWER:      ye,
           ~-----------------------------------------------------

   28. Did that wedding take place on or about December 2009?



ANSWER:~Y~e~5-----------------------------------------

   29. Did your wife also attend Maryam Parviz Khyavi and Amir Bagherkalantari's wedding
       ceremony?


ANSWER:-+~e~s      _____________________________________________

   30. Does your wife have knowledge of what occurred at Maryam Parviz Khyavi and Amir
       Bagherkalantari' s wedding?



ANSWER:~e~'~---------------------------------------------




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS- PAGE 6



                                          Page 63 of 131
                          (


   3 I. Has your Wife attended other wedding ceremonies you've conducted or officiated? If so,
        how many has she attended?


ANSWER:      Yes        all bf them
   32. Please state who else attended Maryam Parviz Khyavi and Amir Bagherkalantari's
       wedding that you knew?                                                   W.'-'OW'\
           My      ·f
                  WI P, q.
                          uef,rnal. v•
                                    flftaffa,_./, Mshnaz khaY)i pour    q~Jt/   of»er$    ~J,
ANSWER:      r   d12n ;t ;('1'41/ 1/,p,'J,. nt~me S

   33. Is it customary in an engagement, to "conclude" a marriage contract, and still call it an
       engagement?


ANSWER: ,V~
           ~----------------------------------------------------

   34. Is it true, in the Muslim Shiite Religion, a marriage "concluder" could be any Muslim
       person accompanied with two witnesses? And there is no need to obtain any special and
       official permit?


ANSWER:~~eJ~-----------------------------------------
   35. Were you ever told that this was an engagement party? If so, by whom and when?


ANSWER:     /VO
           ------------------------------------------------------
   36. Please look at Exhibit "D," do you recognize this document as a copy of the marriage
       license of Marayam Parviz Khyavi and Amir Bagherkalantari?


ANSWER:_y~e_$___________________________________________



   37. Does Exhibit "D" appear to be a true and correct copy of the marriage license of
       Marayam Parviz Khyavi and Amir Bagherkalantari?


ANSWER:~y_e_s_________________________________________


   38. Do you recognize your signature on this marriage license?


ANSWER:      yes
           ~----------------------------------------------------




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS- PAGE 7


                                          Page 64 of 131
                          (                                           c·

   39. Does Exhibit "D" appear to be in substantially the same condition as when you saw it on
       December 12, 2009?


ANSWER:~Y~e~s~-------------------------------------
   40. Did you know Marayam Parviz Khyavi pdor to her wedding to Amir Bagherkalantari? If
       so, please describe your relationship with Marayam.




   41. Did you know Marayan1 Parviz Khyavi's Mother, Shamsi Damavandi, also known as
       Shamsi Parviz, prior to her wedding to Amir Bagherkalantari? If so, please describe your
       relationship with Shamsi.




   42. Has Marayam Parviz Khyavi attempted to contact you within the last year? If so, please
       describe the reason, who was present during the discussion, and what she spoke to you
       about.


ANSWER:      t/o
           ~-----------------------------------------------------

   43. Has Marayam Parviz Khyavi's Mother, Shamsi Damavandi, also known as Shamsi
       Parviz, attempted to contact you within the last year? If so, please describe the reason,
       who was present during the discussion, and what she spoke to you about.


ANSWER:     rhJ
           -------------------------------------------------------
1\ 44. Has Marayam Parviz Khyavi's Father, Bahman Parviz Khyavi, attempted to contact you
       within the last year? If so, please describe the reason, who was present during the
       discussion, and what he spoke to you about.




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS ·PAGE 8


                                          Page 65 of 131
                              (


ct(..   45. Has anyone in Marayam Parviz Khyavi' s family attempted to contact you within the last
            year? If so, please state the name of the person, describe his/her reason for contacting
            you, who was present during the discussion, and what he/she spoke to you about.

              At.('
 ANSWER: ~              Yts Mr    ft~trviz ce~tt~l on J- ,_,, fo Jar he/16 a'l/ Jd w/fe     Talket! ft~ my wif-e
        46. Has anyone contacted you to discuss the wedding of Maryam Parviz Khyavi and Amir
            Bagherkalantari within the last year? If so, please state the name of the person, describe
            his/her reason for contacting you, who was present during the discussion, and what
            he/she spoke to you about.


 ANSWER: tJo
                ~-----------------------------------------------------

        47. Did Fadeyeh Ghadamipour call your house on or about March 3, 2014? If so, please
            describe her reason for contacting you and what she spoke to you about.




        48. In the past year, have any relatives or any family members of Maryam Parviz Khyavi
            ever contacted you asking you to say the ceremony which has been conducted by you
            was only an engagement ceremony and not a marriage and wedding ceremony?


  ANSWER:         tJo
                ~~---------------------------------------------------



        49. Has Fadeyeh Ghadamipour ever called you before? If so, please state when and describe
            her reason for contacting you and what she spoke to you about.


  ANSWER:~~-e~J--~_,_,,_~
                          ~'"lfJ flA/b 0 c ea1,'tJI'Jf/y
                                 __·__________           +() J«7 Ae./f",
                                                      /________________________ _

        50. Prior to Fadeyeh Ghadamipour call to you, did you know who she was?


  ANSWER: 'fes
                ~-----------------------------------------------------


        51. Do you know why Fadeyeh Ghadmipour called you?


  ANSWER: fJ()
                ~-----------------------------------------------------




  NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITIEN QUESTIONS- PAGE 9



                                              Page 66 of 131
                         (                                             (


   52. Please see Exhibit "E", in your opinion, is this typical wedding attire for a wedding?


ANSWER=~X~e~s_______________________

   53. In your opinion, was Maryam Parviz Khyavi wearing a wedding dress in Exhibit "E"?


ANSWER:~y~e~s    _________________________________________

   54. How many Shiite-Persian engagement parties have you attended?


ANSWER:
           -------------------------------------------------------
   55. At the engagetnent parties you've attended, has anyone ever worn a wedding dress to the
       engagement party?


          No
ANSWER: ~~---------------------------------------------------
   56. Did you marry and attend the wedding of Marayam Parviz Khyavi and Amir
       Bagherkalantari on December 12, 2009?


ANSWER:        ye~
            -------------------------------------------------------




NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS- PAGE 10



                                         Page 67 of 131
 I,    A,S \ C\ V\.     ~h.tA tkr        j          (Witness), do hereby swear or affirm that my
 answers to the above questions are the truth, the whole truth and nothing but the truth, so help me
 God.


         SIGNATUREOF \V1TNESS


 I,              ::a:~~N                           , a Notary Public in the State of Texas, do
 hereby certify that the toregoing answers of the witness was duly swom and the non-
 stenographic recording of this Written Deposition is a true record ofthe W itness testimony.

 ~EN UNDER MY HAND AND SEAL OF OFFICE on this t he B_~ay of
  .. , t       ,2014.                                  ~                 .GoJ
                                       SIGNA TVR.E OF OTARYPU8Ck FOR THE STATE OF TEXAS
- --

                                       KAME OF NOTARY PUBLIC TYPED OR PRlNTED

                                       My Conunission expires




  NOTICE OF INTENTION TO TAKE DEPOSITION BY WRITTEN QUESTIONS· PAGE 11


                                           Page 68 of 131
Page 69 of 131
Page 70 of 131
Page 71 of 131
                            <1% ~ :9->r-1.·

                                          @&}G::I;#~
                         .f!UJ'~~t/uz/;ontM 12 fh dPage 73 of 131
15206
                                                  J                                Section 2.204 of tlie Pami{y Coie
        ~rriaae License                                                            %is Cicense cannot 6e useaprior to:
                                                                                          12/07/2009 3:28 C¥M
                                                                                   Section 2.201 of tfie Pamify Cotfe
                                                                                   9J.1ust 6e used' 6efore:
                                                                                        01/04/2010
                                                                                   Section 2.202 oftne Pamify Code
                                                      §room                        (f'ersons autfiorizea to conduct ceremony.
   'lssuea tfie 4tli dayof
                         Vecem6er 2009   '.Birtfiday: 07/05/1981
        at 3:28r?M                       Pface oJ '13irtfi: ere/iran, ICR}l!N      Printed materiaf distributed as required h:;r--..
  Stace~mp, ~tY;£ferk._                                                            Section 2.009   oftfie Pami{y Code.
        P,y ~tl~yury
                                                      13ride
         'Returned and Pifeifor
                                         :Birtlid~: 11/2 7/1980
           'Record tfie _,_day           P(ace '?f '.Birtfi: 'Tefzran} ·I{R}l:JV
         of---
    Stacey ~mp, County C[erk
    '.By            1Jeyuty
                                                                                                 ~rn License       rO
                                                                                           ~~tY~ lP)i                                (                                                             (




  ~-'.JS 4t u~ ul+ ~ ~ J:r.b. .J-'.J ~.J                      f"VA .J   ~.J ~) ~~J ~ l.JJJ' UJ~ ~~ ~' ~~~.J-'
                                                                                                                               JL..MJ_;:.



                                                  vo • r f I.Yl'F ~.;i ,~_,.y ~ ul:~ ' r o, ~.JUt:. ,:;~i JiS.l :A..]
           ,:;1.;~ .J ~.Jfi .l.J~...J "~:ufi ~ .l.J~.J 'w~' ~~~ W/J c.l:!S.J c.it;b jl.J ~Y. t.lld_;if:!..JA :4-J
                                            VoY • 1 t.)IJI:j.::J lJII':/I.l £ • Y o.JW 'lS.J t.)IJ~\ J\~ ~J_,.i 1 f £ •

~w'ii~.J~~I LJ:I ~yyjl ~JJJ Y. jl ~4S Y. \£                                                                 ~):i.J.l~~Y~
                                                                :· .. ,.~g .ll\ ~~ ~\u.l O.lY.AU .li\L!: ~u .l~l        '~4    cr o..l.t!i
                                                                                                                 I.SJ~ ~~ fo.l
                                                                              vo .rt    IJ"'F~.J ,~J~u4~                         ,,o,
 .ll\l~ ~l:!.J.l wWi:l jl ~ o~W l:! .J o~.ll.l ~.J ~ '~J Jllu:\ fo J~ J.l o.l,jj ~ w'ily.>~ ~ ~~
   ..l.l.}. o.lti:i....,l O.l..):leAW o~.ll.l.J.l OJ.l.J~ LJ!I ~b..o .J.l ~.J.l.o wl_,.ic. 4.:1 J.llji:.o u'ilj1..a ~~ .y ~\; 4J~ ~ .J ~




                                                                                                                      JS:,t   u~.J 4fl
                                                                                                         Y·£Aoo •• ~~.JO.J~
                                                                                                        ike@koonsfuller .com
                                                                                                                       r.s.H ~..)
                                                                                                         Y £ • 1 • VY~ wl\S.J o.;W
                                                                                                    tillery@koonsfuller.com
                                                                                                                   )~~.,s
                                                                                                             (..1:!\Qj~US~4!
                                                                                                  \ o •• o)-1:: ~ w4'-J:i.       \ V\ V
                                                                                                            VoY • Y ~IF '~'il.l
                                                                                                              ('T \f) AV\-YVYV




                                              (Y \   i)   AV \- • \ '\ 1 ~ o.;W
                                                  ~.;9 ~)         .,.?.'.) lS~J




                                                          Page 75 of 131
                                                            ()


L>JI jl J,.a\S .J ~ ~ ~ 4S ~~ ~lj.   UR'F
                                   ~.\4 ~jlb ~\_,§ ~ " .. ' f                  ~Jti j l
                            :~~ ~) ~ .J~ ~.)~ ~ ~~ ~..>.!j o.l.l!i ujj ($)\S.J ~ c!l.J.l4

                                                                                 ~~J~~Y.
                                                                     ~'1..4 .J ~ ~foa fo.l
                                                                 ~ ~ t:::J.Jfi Ulu!fi ' ••
                                                                   .J Vo".' IJ'II_){:i 'IJ'I~I.l




                                 Page 76 of 131
                    (                                                             (




   c!!Jfi 41 u~ 0-230\


                                     f.l;l o~.fi o.Jbl   .J   I...P--I I.J u-il .J:!I (!I J-ljl   .J   .lie. ~I ..JA w.J-lS l:i yl - Y


                                                                           f/,f~0 I                             J.           :..,..lp,




                                                                                          Y~~·~WLI-f
                                                                                             -             - u                 -
                                                                                                                             :'-:A.?.
----------------------------------------------------~---




                                   Page 77 of 131
                              (                                                                     (




              /
                                                         ___L~.+~-·-l__~J~·~'~-~--~)~/~{--~7~~~-:yl~
--------~-·-u~~~---'~~~--·~~--~--~;_,;~~~J--~~.--~-·~~-J~/~~·




                                       ~~I ~J~    '-»'   .J D.Jbl   1.; (~1,.;:1) ~.Jlt-~ c::IJ.ljl J .lie F'.JA w                       yl -,
                                                                                                            ·.   /
                                                                                                            ( J 1..(t             ,.}'   :yl~




                                              Y.l:!l oJ~ 1.»1 J o.;l.ll 1.; (u-ii.J:!I)~.;l;r~ c::I.J-ljl J .lie. Jl.la,j ~ -V
                                                                                    /           ~
                                                                      t I ., ..>/       J   f   ~       A            t.   ~              :yl..?.




         Y.l:!l .o.lyU 1.»1 J o_;bllS:!.JAI o~ w'}lyl jl C::.J~ .J.ll.; (u-ii.J:!I)~.J\.; -~ c::IJJjl J .lie. Jl.la,j ~- -'l
                                                                                                                              /
                                                                                                                          ~              :yl~




                                                  Page 78 of 131
                                                                         (




                    f.l:!l ~b J~ l.J~ l.JI~ '(~1.;=1)~.;\;-~ e::IJJJ' J ~ ~l_;.o JIJ.z:i ~ .;J-'.
                                                                                     /       ,.
                                                                                ~,')        ~
                                                                                            [___            :yl_?.
------------------------------------------------------------~C?~-.---




                       f.~..;\.l ~~l u~ ~       _, (~I.;=I)~.J~ c::IJ.lji.J ~ ~~.)4 c.St. Ui..u y W yl-' '
                                                                                             !:             :yl_?.




                                                                          f~ C::I.J.ljl J .lie.        o..J!-"-' '\'
                                                                                                  11




                                                      {/"h./ L1_ 'f J ~ I ,_.;_<2 (?:-:'"-"' :yip.




         Vu....:l ~~ ~ e::I.J.ljl .J .lie. "o.)-" ~ jl ~ ~1\.:i ,~ o~    "A" o~ ~ ~..J.l.G -4WJ-' r

-----------------------------------------------------~-~~c~~-~-j_)~----~~~-·~~~_:Y'..?.


                                           11
                   !~~ ~ Y. ~I.J.ljl _, ~ o~" (~IJ:!I) ~.J~ ~l_,.ljl .J ~ r-1J4 ~ J.l 'i.F-A yl-' t

                                                                                              ~             :yl_?.




                                         Page 79 of 131
                            (                                       (




J oj.ll I.J   (~IJ:!I)~.J4-~ ~I.J.ljl .J ~ FIJA 4.S ~ W 0:!1 4\ '~ o~ "8 o~ ~ ~.J.l.o '4
                                                                        11
                                                                                           W:J-' V
                                                                                    !~W u-41..»1


----------------------------~...:... _:yl.?.




                                           Page 80 of 131
                                                                                         (


_;I.) wl.) ,oJ..!i ~ .l.) .J.l ~liG c:I.J.ljl .J .lie. o~ ..)JWl.J.l J;b "-7 ~,¥I)~ "B" I)~~ ~_rl.4 '4 tib.l-' '\
                                                                                                                          fJ_;\J

                                                                        --r J ~~.._}~ ~1:~.>~) .....:.;;.•,/            :l.:JI~




                     r~~    ,fo,,.J c.SJli)I.S..,;i4 _»4i   .J c.S.J~ i!.J~ ~.)A cz'.J.ljl .J ~.J..JC- .J ~ ~~_)oQ   w 4i _"''
                                                                                                           ~             :yl._.?.




                                                                                                                         :yl..,?.




    ~JA ~.J.JC-.J .lie. ~~JA jl ~ .J ~_JJ u:t~ ~ ~i ~ ~ "C" .J                         "B" ,"A" oJ..!i~ ~j.l4\.jl-Yr
                                                                                      Y~l c.S~..;iy ~t .J c.S.Jl;?t. Y.J.>.i




                                                   Page 81 of 131
(                                (




                        f:l~~I.J-ljl ~~~~        4' ,w~..y -" £
                                                    ?:       :yl~




                                Y.l~ ~.JJC- ~ 0:1   ,w _;l:,j "4- Yi
                                                      ?      :yl.,?.




    ~.l;!l o:l~ ~.JJC .;~l.;:ljl ~FI.Jo4 ~.JlW   ,w ~~ \!1 -YV

                                                    ~         :yl.»




     Page 82 of 131
                            (                                                  (




  o~.fi a>:a lG.JiU\S.)4 ..):!AI .J (.$.J'y}:. Y...J~ f"JJA ~.JY:. .J (!'.J~Jl ~ rua'..JA y.o\S ~~ ~~.J w~   4i -l.
                                                                                                                \',,ljl




                                                    . ,...,., ·-
----------------------------------------------~kv~'~(~U~/~)--~~----_:yl~


 tS~.)y .):41 .J l>.J~ ~.J~ ~.)A                              (                                                      ("




  oj~l ~(!~I .J Y.l.!4 .ll~Wi .J.l J ul..J....a.o J._) ~ .lllji c.,s-4 ~~ '~~~ ~ y.\io .J.l4.S w...,.;l ~.J.l ~I   yl-ro
                                                                                                            fJ_jlJ~.)




   ~J~~ya(!IJJjl ~ jl ~~ LJ:!I ~ ~~ ~ ~~~ y\ '~ o\!.j "D" ~~~~~.J.l.o~Ubl -\1
                                                      Y.l..!i4 1s4 c.S.fo)\.S.JS""4 _»ol .J t..S.J~

                                                                                                           ,..Y    :~1~
----------------------------------------------------------------~~




  .):!AI .J !.S.J~ Y...J...>; ~.)A (! I.JJjl ~ jl ~ .J ~.>l ~ ~        "D11 o.l.! ~ ~_;.).4 ~ .li..:..J:!-0 .foi ~ yl -r v
                                                                                                      ~w....:lc.S..)il~.J94


                                                                                                                   :yl~
----------------------------------------------------------------~---




                                                 Page 84 of 131
                          (                                               (




------------------------------------------------------------~L-_:yl~




  41.) uW:Wi lliJ ,~, ~ _fi1 v~~ t.Sfo~J!-"4 ~14 ~l>lJI J1 ~ 1.) I.SJ~ ~JJJ. ~JAw yi _£ •
                                                                                              . ~.l cy.t ~..)A

                                                                     ,idJi t;-. __,) )/J t /;;, ).-
                                                                                 >
                                                                                                         :yi..P.-




   ~~JA jl ~ I.J ,_y_,~ ~ uljJ&. ..y o.l..!i ~~ ~ 'I.SSJ.J't...t..l ~ 'i.S.J~ ~J~ ~JA .J.ll.o yl    w      -t'
            -~~ ~~~ 41.) w\.:i:u.!il tilJ ,~, ~            .J.t
                                                            v~~ t.Sfo;J.S..J4 ..»a' Y~.JY:..J [I.J.lJ'




  '.) ~ lliJ u>.l~ ~ _p, Y~b w 4 ~Y~w c.S'Y. t.S~.J ~ t.S.J~ J:!.JJJ. ~..)A,~~ J~ J.,b .J.l yi -t"
                    .o~.fi ~ W 4 .JI I.S~).JA "-;- .J~ .J ,~b .J~ /YIW ~I .J.l ~ ~ ,~~ ~_,:;

                                                                                                  A.~
                                                              "\, :y\.»
-----------------------------------------------------------------


   '.J=.JJJ. ~ 0 1~ ~ o~ ~tl.!i ~ 'I.SSJ_,LaJ ~ ,c,;_,lp.. ..>.u.>.l ~..)A .J.ll.o ,~~ ~ J.,.b .J.l yi -t r
   .J~ (JIIw ~~ y ~ 4..;- ,~.:~ ~_,:; '.J ~.l tibl ",.l.Jt ~ .fil Y~b w y (JIIw t.SIY. t.S~.J ut:ti
                                                                  ,oJ.fi ~ W     4 Jl f.S.l).JA "7 .).l.J '~l.l
                                                                                                ...,._
-----------------------------------------------------------------u__:yl~



                                            Page 85 of 131
                                (                                                  (




   _;., ~~l.l w ~ {Ylw '-''~ '-'~-' Ji)U ''-'-'~ J.I.J.;; ~ 'c.S.Jl:i. ~J~ ~JA .;~ ,~~ J~ J.,b .;.:~ yl-t t
.o~.fi ~ W ~ _,1 '-'~).J-4 "7 J.l J ,.u.!ib .J~ LYlW ().!I .J-l ~ ~ ,~s ~ji 1.; ~.llibl 'o..l~ ~
                                                            /_ ~
           -/
    (/.• l>t_l   I,
                       .-       )
                      L/"~·'7., Jj   ¥bt ~ r-,J ,.._./~ (-~
                                     . /          -
                                                 ,J./
                                                        .          y
                                                                           r ""        A   et   i!/ /,J   ):    =~'~




   _;., f.l.ll ~l.l w 4 (.)Aiw c.S'~ c.S~.J ~ ''-'J~ Y.J~ ~.JA c.JI,lj_,Wi:!_,=.. J' '-'.l'.;!' ,~~ ~ J.,b .J.l yl -to
.;.l _, ,~l..l .J~ (.}llw ~~ .;.l ~ "7 ,~.:~ ~_,:; 1.; w ~ ~ V'w J;h ,o.lY. f'w '.; t:;~llibl u•.l~ ~
                                                                                       .o.l..fi. ~ W ~ _,1 c_SJ).JA 4.t




   ~.SlY.(.$~ Jut~ 'i.S.fo~.J!4 ._»ol .J (SJ~ ~J~ ~.)A ~J...F -l.J.JA .J.l ~~' , .. ;.~\~ ~ J.,b .J.l yl-t,
  LJ:!I J-l ~ ~ ,~.l ~_,:; 1.; w 4 t:;t...:u LYlw J:l.l ,,-lY. f'w 1.; w~' lib! ,,-lY- ~ j.1 f~b w 4 (jllw
                                                            .o.lfi ~ W 4 Jl LS.l).JA ~ .J.l J'~l.l .)~ ~

                                                                             v    :yl~
                                                                                                          4"
---------------------------------------------------------------------------------




                                                  Page 86 of 131
                             (                                                    (




   4.;- J.l.J o.l~ 4.;- ~W ~ ~.l ~~ ti.bl ,o.l~ ~ ..fil Y4l.!il.l ~ c...J-A:W W        4 J.J~~~~,j ~\! J~ ti yl-f A
                                                                                               .~..fi ~ t_S.l).JA


                                                                                < ~l,t
                                                                                   ~7
                                                                                       I



   W jiJ ~l.l u-L:i W ~ 'I.S}~ .J:!.J~ ~JA t~.ll~~ LJ~J.l.J L.JI,lj.J~.Ji. jl c.;.ll_;il4i·~~ Jlw: J_,.b .J.l yi _£ '\
                                                 Yu.a...al o.l~ c.S.lj.oll.J o.l~ ~.J...>t- ~ .ljJ~ 4S ,lj\4.l...:I_F.




                                                        ~ .lJl;..~
                                                          -     -    w u. u·~w .)., ~
                                                                                    t.:: 1   .
                                                                                         .) .)~  - w u\- _o •
                                                                                                .w\!
                                                                                               all.ft_\i




                                                                                                               :yl»
----------------------------------------------------------------------------~~~-




------------------------------------------------------------------------~~-:yl»




                                                Page 87 of 131
                                                                                           (~
                        (



                                                                                                                            :y\~
------------------------------------------------------------~---




------------------------------------------~\or;-~0~-~~~=7
                                                        -·rA)=-__ :yl~
                                                                                                                '--
                                                                                              ---

                                                                                                                    I
                                                                                                                    J       :yip.
------------------------------------------------------------~---




                                                                                          .
                                                                                       uJ\.V-()~1
    ~ c)4 c.$L\ ~\; 4\S ~~   U.l'+!i .J O.l.Jft ~ ( .li\Wi)                                                                     c)4
                        .~ ~ .l.i.Jl..li.. 4.J:!l.;.:ll: ,o.l~ ,-,9J;..,   fo c.S~ .J b.l~ ,-,9.!9 .... JS ,,-·iii ... J_,i (.S~.J:i




                                                Page 88 of 131
 I,                A/! {;j'iu~                             , a Notary Public in the State of Texas,
 do hereby certify that the foregoing answers of the witness was duly swom and the non-
 stenographic recording of this Written Deposition is a true record of the Witness testimony.

7J/.a.-.   GIVEN UNDER MY HAND AND SEAL OF OFFICE on this the              a1fJ       of
' 720 14             {l;J. ~
  SIGNATURE OF NOTARY PUBLfCFOR THE STATE OF TEXAS

                                                                                           TOMP. EATON
                                                                                      -.rNic.8111tofT...
                                                                                        lfrCOMIIMA Elpirtt
  NAME OF NOTARY PUBUC TYPED OR PRINTED                                                    0212712011
  My COJmn.issjon expires___     J-.
                                 __z.;
                                     _7__' _l_g__
                                               ' _




                                           Page 89 of 131
Page 90 of 131
Page 91 of 131
Page 92 of 131
                          c;£1; ~ g:>e?.~V
                                         fl9ti lr.t{. CB}f. (]Jf!F/R,_7()ILfl!Jfl}l (jlj.
                                                                am[
                                         !MJl. t]{;YJ15J.i PJ1. CltVlZ '1(2/o/fl o/I
                0112d mak8 claa ullul"n to- tlw '@h~ ¢'tit() {J(i9
                                       f2/iaety S"Cn~,         ?iJ611nty    '@!e;~h-
                                          ~1/i/7/ 71/ffl· ~
                                     ~~~~~
                        JfzeT~JV(J(}~tAato711UUJ __l_2_fL cl~tj'. 1)ecembe,                      EO.f2Jl_ .
                 .9.§_.!t_ {} ~d~ _e_ 81£ .fa-n ited tn. 9i/;;'"'1iaf.e tA.ej;a-rli&J aOoutJ named.

                          Witness      m?ltcmdt/,ifj _j_2.11L_ riCff' !!I~ H0.0-2_.


                                                                                                 Sigu.n1U1c of Person p!ffonning Ccremou~

                                                                             4SLAN      GHA t:"FARI
                                                                                     TyP15208
                                                             J                              Section 2.204 oftlie Pami(y Cotfe
        ~rriage License                                                                     %is ficense cannot 6e useaprior to:
                                                                                                   12/07/2009 3:28       fi!Page 95 of 131
                                                                                     ,,
                                                                                      •
                          W citien Deposition Service,                                    lLlLC
                                            1750 Valley View Lane, Suite 210
                                                  Dallas, Texas 75234
    ==================================================================================
                        Telephone (972) 488-5555 - Facsimile (972) 488-5590 - (800) 346-4405
                    Sheila.Lazzara@writtendeposition.com - www.writtendeposition.com

                                                Cause No. 401-56531-2013

A Suit to Declare Void the Marriage of                            §                 IN THE DISTRICT COURT OF
ROGERARASHFARAHMAND                                               §
And                                                               §
MARY AM FARAHMAND                                                 §                 COLLIN COUNTY, TEXAS
And in the Interest of                                            §
                                  ,                               §
A Minor Child                                                     §                 401ST JUDICIAL DISTRICT

                                               CERTIFICATION
                                                  Rule 203

            RECORDS FROM: DR. ASLAN GHAFFARI- (Deposition Only)
            Our Ref#:. 01-53371-001

            WITNESS:        A&\O.V\ ~(A~ i
            ADDREss:        136(6 l L Dr :rtiSVOI>C fJSlJ34
    On   5· J·2 · \ 4                   a Written Deposition from the above named individual pertaining to THE
   ~                     MARRIAGE was obtained.                  The above named witness was duly sworn by,
   1UJ.YlJ~.t'ttfiK1                                  , a notary public and the non-stenographic recording of the written
   deposition is a true record of the witness' testimony.

             The taxable cost to be paid by Ike Vanden Eykel, TBA #20485500; attorney for Roger Arash
    Farahmand, is $141.00. This charge is for the preparatio)!J>ft:e comfleted documents.
             The original deposition was hand delivered on !:2_·1_11 • \ ~          to:
                              Ike Vanden Eykel
                              Koons Fuller P.C.
                              1717 McKinney Ave., Suite 1500
                              Dallas, TX 75202
             A copy of this certificate was szd on all parties pursuant to TRCP Rule 21 (a) by __certified mail,
    postage prepaid, __hand delivered or        by telephone document transfer to the following:

            Richard J. Corbitt, Attorney For Respondent
            Brad Nace

    Pursuant to Texas Rules of Civil Procedure 203, I, the undersigned Notary Public in and for the State of Texas do
    hereby certify the above to be true as stated.




                                                   Page 96 of 131
                                                                           1
                                                                 Hearing
                                                          March 10, 2014



1                          REPORTER'S RECORD

 2                        VOLUME 1 OF 1 VOLUME

 3                TRIAL COURT CAUSE NO. 401-56531-2013

 4   IN THE MATTER OF                    IN THE DISTRICT COURT
     THE MARRIAGE OF
 5   ROGER ARASH FARAHMAND
     AND                                 COLLIN COUNTY, TEXAS
 6   MARYAM FARAHMAND

 7   AND IN THE INTEREST OF
                                         401st JUDICIAL DISTRICT
 8

 9

10

11

12                                HEARING

13

14

15

16

17

18
19        On the lOth day of March, 2014, the following
20   proceedings came on to be held in the above-titled and
21   numbered cause before the Honorable Mark J. Rusch, Judge
22   Presiding, held in McKinney, Collin County, Texas.
23        Proceedings reported by computerized machine
24   shorthand.
25


                      Kimberly Tinsley,       CSR #3611
                             (972)   548-4247

                                                                  ~    EXHIBIT
                             Page 97 of 131
                                                                  i G
                                                                      2
                                                           Hearing
                                                    March 10 1 2014



 1                          APPEARANCES
 2   Bradford Winston Nace      SBOT NO. 24007726
     Attorney at Law
 3   100 Crescent Court
     7th Floor
 4   Dallas, TX 75201
     Telephone:  (214) 459-8289
 5
                      Attorney for Petitioner Roger Farahmand
 6

 7

 8   Richard J. Corbitt         SBOT NO. 04817000
     Attorney At Law
 9   6440 N. Central Expwy.
     Suite 402
10   Dallas, TX 75208
     Telephone:  (214) 744-1234
11
                      Attorney for Respondent Maryam Farahrnand
12
13
14
15
16

17
18
19

20
21
22

23
24
25


                    Kimberly Tinsley, CSR #3611
                           (972)   548-4247



                           Page 98 of 131
                                                                                                      3
                                                                                          Hearing
                                                                                  Ma:rcb 10 1 2014


 1                                              VOLUME 1
 2                                                 HEARING
 3    March 10 1 2014                                                                 PAGE      VOL
 4    Proceedings begin                .............................. 5                          1
 5    Witness Direct Cross                    Voir Dire
      ASLAN GHAFFARI
 6       By Mr. Nace                          11                                                 1
         By Mr. Corbitt                                                      13                  1
 7       By Mr. Nace                          17                                                 1
         By Mr. Corbitt                                     20                                   1
 8       By Mr. Nace                          21                                                 1

 9    FARID     RASTEGAR
         By     Mr. Nace                      23                                                 1
10       By     Mr. Corbitt                                 26                                   1
         By     Mr. Nace                      27                                                 1
11
      ROGER FARAHMAND
12       By Mr. Nace                          29                                                 1
         By Mr. Corbitt                                     38                                   1
13
      MICHAEL SCOTT WOODS
14       By the Court                         55                                                 1

15    ROBERT GORDON
         By the Court                         68                                                 1
16

17    Court ' s Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7 5     1
18    Adjourned . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 104    1
J.9   Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . 105                1
20

21
22

23
24

25


                                Kimberly Tinsley, CSR #3611
                                           (972)     548-4247



                                           Page 99 of 131
                                                                                   4
                                                                        Hearing
                                                                 March 10 1 2014



1                     ALPHABETJ:CAL WJ:TNESS J:NDEX

 2                              DIRECT     CROSS         VOIR DIRE         VOL

 3   Farahmand, Roger            29          38                             1
     Ghaffari, Aslan             11,17       20             13              1
 4   Ghaffari, Aslan             21                                         1
     Gordon, Robert              68                                         1
 5   Rastegar, Farid             23,27       26                             1
     Woods, Michael Scott        55                                         1
 6

 7

 8

 9

10
11                EXHIBiTS OFFERED BY THE PETJ:TiONER

12   EXHIBIT     DESCRIPTION                     OFFERED ADMITTED          VOL
13    1        Marriage License dated               18                      1
               12/12/2009
14
      2        Video of 12/12/2009 on               25           25          1
15             DVD
16    3        Supporting Affidavit of              30                       1
               Roger Farahmand
17
      4        Roger Farahmand's                    31           31         1
18             Summary of Requests
19

20
21
22
23
24

25


                      Kimberly Tinsley, CSR #3611
                               (972)   548-4247



                               Page 100 of 131
                                                                        11
                                                             Hearing
                                                      March 10 1 2014



1                     INTERPRETER:    Yes, sir.
 2                    THE COURT:     I just need you to talk into it
3    so that we can all hear you.        Mr. Nace.

 4                    MR. NACE:    Ready when you are, Your Honor.

 5   Ready?   Thank you.
 6                           ASLAN GHAFFARI,
 7   having been first duly sworn, testified through the duly

 8   sworn interpreter as follows:
 9                         DIRECT EXAMINATION
10   BY MR. NACE:
11       Q.    State your name for the record, sir.
12       A.    Aslan Ghaffari.
13       Q.    And you are here pursuant to a subpoena that I
14   issued for your appearance today, correct?

15       A.    Yes.
16       Q.    With regard to your appearance today, question,
17   have you ever performed a marriage between a man and a
18   woman in the State of Texas?
19       A.    Yes.
20       Q.    And with regard to anybody in this particular
21   courtroom, do you recognize any of the persons in this
22   courtroom as you sit here today?
23       A.    Yes.
24       Q.    And who do you recognize today as you sit here?
25       A.    The lady sitting on that side and also


                       Kimberly Tinsley, CSR #3611
                             (972) 548-4247


                              Page 101 of 131
                                                                         12
                                      Aslan Ghaffari - March 10 1 2014
                                       Direct Examination by Mr. Nace


1    Mr. Arash.
 2       Q.     And if you could, the lady to      ~y   left I believe

 3   who you have identified, if you could identify an article
 4   of clothing, for the Court and for the record, that she's
 5   wearing?
 6       A.     With the black jacket.
 7                     MR. NACE:    Your Honor, I'd like the record
 a   to reflect that Mr. Ghaffari has described and identified
 9   Mrs. Farahmand in this matter.
10                     THE COURT:     The record will so reflect.
11       Q.     (By Mr. Nace) Cutting right through it, sir.        Do
12   you recall performing a wedding with Ms. Farahmand,
13   previously Parviz, on the 12th day of December, 2009?
14       A.     Yes, but I don't remember the exact name.

15       Q.     Did that marriage take place in a public place?
16       A.     Yes.
17       Q.     no·you recall approximately how many people were
18   present in attendance on the date you performed the
19   wedding with Ms. Parviz?
20       A.     Yes.
21       Q.     Was there any question in your mind whether it
22   was a wedding or something else?
23       A.     I think it was a wedding.
24       Q.     In your experience -- first, how old are you
25   today?


                        Kimberly Tinsley, CSR #3611
                              (972)    548-4247



                               Page 102 of 131
                                                                            13
                                          Aslan Ghaffari - March ~o, 20~4
                                           Direct Examination by Mr. Nace



 1       A.      97.

 2       Q.      And in your 97 years of life, approximately how
 3   many years of marriage -- how many marriages have you
 4   performed?
 5       A.      Approximately eight to ten people.

 6       Q.      And are you qualified to perform marriages in
 7   the State of Texas?
 8                      MR. CORBITT:        Objection, speculation on the
 9   part of this witness until the witness has proven that he
10   has so.     May I take the witness on voir dire?

11                       THE   COURT:     Sure .
12                      MR. CORBITT:        Please the Court.
13                             VOIR DIRE EXAMINATION

14   BY MR. CORBITT:
15       Q.      Mr. Ghaffari,      I   hope   I    pronounced your name
16   correctly.        Are you a licensed ordained Christian
17   minister?
18       A.      No, I don't have no license.
19       Q.      Are you a priest?
20       A.      No.
21       Q.      Are you a Jewish rabbi?
22                       MR. CORBITT:       Am I talking too loud, Judge?
23   I'm sorry.
24                       THE COURT:       I can hear you.
25       Q.    (By Mr. Corbitt) Mr. Ghaffari, are you a Jewish


                          Kimberly Tinsley, CSR #3611
                                  (972)    548-4247



                                  Page 103 of 131
                                                                        14
                                     Aslan Ghaffari - March l0 1 20l4
                             Voir Dire Examination by Mr. Corbitt


1    rabbi?

 2       A.     No.
 3       Q.     Are you a justice of the Supreme Court?

 4       A.     No.
 5       Q.     Are you a judge of the Court of Criminal

 6   Appeals?
 7       A.     No.

 8       Q.     Are you a justice of the Court of Appeals, of a

 9   district, or a county, or a probate court?
10       A.     No.

11       Q.     Are you or have you been a judge of a domestic

12   relations or juvenile court?
13       A.     No.
14       Q.     Are you a retired justice or judge of any of
15   those courts that I asked just a minute ago?

16       A.     No.

17       Q.     Mr. Ghaffari, you said I think it was a wedding,

18   did you not, sir?
19       A.     I'm sure it was a wedding.

20       Q.     Excuse me.   Was that his testimony?      I'm sorry.
21   I feel rude about this.       Was that his testimony just a
22   minute ago, to Ms. Kim, I think it was a wedding?
23                    MR. NACE:    Object to

24                    THE COURT:     He's asking did he say the
25   words "I think it was a wedding."


                       Kimberly Tinsley, CSR #3611
                             {972)    548-4247




                              Page 104 of 131
                                                                             15
                                       Aslan Ghaxfari - March 10, 2014
                               Voir Dire Examination by Mr. Corbitt


1        A.      I saw it was a wedding.
2                      MR. CORBITT:      Thought, is that what I      just
3    heard Mr. Translator?         Thought?

4                      INTERPRETER:      No •

 5                     MR. CORBITT:      What was the word?     Say what
 6   he just said, please.         I'm sorry.     My fault.
 7                      THE COURT:     He didn't understand what you
 8   said.    Can you repeat?

 9                      INTERPRETER:     I   saw a wedding.

10                     MR. CORBITT:      Okay.    Did he answer my

11   question?     I   think it was a wedding, did he use that
12   exact terminology?
13                     MR. NACE:     Object to the compound question.

14                      THE COURT:     Sustained.     Respectfully,
15   that's a weight not admissibility thing.
16                      MR. CORBITT:     Please the Court, with regard

17   to purpose of voir dire, we'll pass the witness at this
18   particular juncture in time.            But we will make an
19   objection under Family Code 2.202 that he is not
20   qualified to conduct a wedding in the State of Texas.
21                      THE COURT:     Mr. Ghaffari
22                      MR. CORBITT:     And I will also state that
23   the Court can take judicial knowledge of the fact that
24   Mr. Farahmand was the Petitioner in this cause, and he
25   files the petition on December 30th, 2013, at 2:02 p.m.


                         Kimberly Tinsley, CSR #3611
                               (972) 548-4247



                                Page 105 of 131
                                                                           16
                                  Aslan Ghaffari - March 10 1 2014
                             Voir Dire Examination by Mr. Corbitt


1    and he specifically stated that the parties were married
 2   as husband and wife on or about July 28th, 2012.
 3                    THE COURT:     I'll be happy to take judicial
 4   notice of the pleadings in this matter.
 5                    Mr. Ghaffari, by what authority did you
 6   perform a wedding?
 7                    THE WITNESS:     In Islamic law there is no
 8   need to have any permission.
 9                    THE COURT:     Well, are you an Imam?

10                    THE WITNESS:     No.
11                    THE COURT:     Are you telling me that anyone
12   in Islamic law is authorized to perform a wedding?
13                    THE WITNESS:     That's my thought and
14   understanding.
15                    THE COURT:     Okay.      And just so that I
16   understand, I know that there are several subdivisions of
17   Islam, Sunni, for example, Shi'ite.            What subdivision are
18   you?
19                    THE WITNESS:     Shi'ite.
20                    THE COURT:     Thank you.      So the world will
21   know, I'm not an expert under Islamic law, but at least
22   I've got his testimony that he is authorized to do that.
23   That would, at least at this point in time, cover him as
24   far as 2.02 is concerned.        Mr. Nace.
25                    MR. NACE:    Thank you, Your Honor.


                       Kimberly Tinsley, CSR #3611
                             (972)    548-4247



                              Page 106 of 131
                                                                        17
                                     Aslan Ghaffari - March 10 1 2014
                                      Direct Examination by Mr. Nace


1                   DIRECT EXAMINATION (CONTINUED)
2    BY MR. NACE:

3        Q.   Who had contacted you, if you recall, originally
4    to perform this wedding?
 5       A.   I do not remember it very well, but definitely
 6   could be one of their family members or father.
 7                  MR. NACE:       May I approach the witness?

 8                  THE COURT:       You may.

 9       Q.   (By Mr. Nace) I'm going to hand you what we'll
10   mark as Petitioner's 1.        Can you identify this document
11   for the record?
12                  INTERPRETER:       He said, "This is my
13   signature."
14       Q.   So that would be a yes, you can identify this
15   document for the record?
16       A.   I don't remember very well, but this is my
17   signature and this is my handwriting.
18       Q.   And is this a true and correct copy?
19       A.   As you heard,     I   don't remember it very well.
20   But certainly this is my handwriting, and this is
21   everything that I wrote.
22       Q.   On that particular document it says at the top
23   Rights of Matrimony, correct?
24                  MR. CORBITT:       Objection, Your Honor, speaks
25   for itself.    It's not introduced into evidence.


                       Kimberly Tinsley, CSR #3611
                             (972)    548-4247



                              Page 107 of 131
                                                                       18
                                  Aslan Gha£fari - March ~o, 2014
                                   Direct Examination by Mr. Nace


1                  THE COURT:     Sustained.
 2                 MR. NACE:     We•ll offer.
 3                 THE COURT:     Does it have a number on it?
 4                 MR. NACE:     Yes, Your Honor, Petitioner•s 1.
 5                 MR. CORBITT:      Predicate has not been
 6   issued.
 7                 THE COURT:     Let me see it, please.

 8                 MR. NACE:     Yes, Your Honor.
 9                 (Document present to the Court)

10                 THE COURT:     Mr. Nace, I have what appears
11   to be a Xerox copy.     I don't see a clerk•s stamp on here
12   anywhere.
13                 MR. NACE:     Your Honor, we have the original
14   with another witness.     That is a copy.
15                 THE COURT:     Why isn•t the original of a
16   marriage license on file with my clerk?
17                 MR. NACE:     From what I understand, to file
18   it that was their responsibility through her family.        But
19   the original does exist.
20                 THE COURT:      Where is the original?
21                 MR. NACE:     My client can better answer that
22   judge through another witness.        Because of things missing
23   in this case, our chain of custody, we want to make sure
24   we•re keeping things intact.
25                 THE COURT:     His objection is sustained at


                    Kimberly Tinsley, CSR #3611
                          (972) 548-4247


                             Page 108 of 131
                                                                         19
                                      Aslan Ghaffari - March 10 1 2014
                                       Direct Examination by Mr. Nace



 1   this point in time.
 2                   MR. NACE:     May I re-approach the witness?
 3                   THE COURT:       Sure .
 4         Q.   (By Mr. Nace) Sir, re-handing you this particular
 s   exhibit, when you perform these weddings before, do you

 6   typically sign off as a witness having performed a
 7   wedding ceremony?

 8                   MR.   CORBITT:     Please the Court, objection
 9   as to any relevancy regarding what he's done in the past.
10   We're only worried about
11                   THE COURT:       Overruled.

12                   INTERPRETER:       Can you repeat the question?
13         Q.   (By Mr. Nace) Yes.      With regard to the eight to
14   ten wedding ceremonies Mr. Ghaffari has performed in his
15   years, does he typically sign and certify that the
16   parties were united in marriage?
17         A.   Usually I write the name of the couple, the
18   people who are getting married, in the marriage portion
19   and all the information in a piece of paper and they sign
20   it.
21         Q.   And there's no question in Mr. Ghaffari•s mind
22   that this piece of paper that I offered as Exhibit 1 is
23   his signature and nobody else 1 s?
24         A.   This is my signature for sure.
25                   MR. NACE:     Pass the witness.


                      Kimberly Tinsley, CSR #3611
                              (972)    548-4247




                               Page 109 of 131
                                                                            20
                                        Aslan Ghaffari - March 10 1 2014
                                         Direct Examination by Mr. Nace


1                        MR. CORBITT:     Please the Court.    May have I
2    approach?
3                        THE COURT:     Sure.
4                        MR. CORBITT:     Judge, this is using my time?
 5                       TRE COURT:     Yes, sir.   Cross-examination,

 6   direct examination, all that stuff is what you've got.
 7                             CROSS-EXAMINATION
 8   BY MR. CORBITT:
 9       Q.      Mr. Ghaffari, I'm sorry, sir.          That list here,
10   does that say Ph.D in C-0-R-0-M-I?
11                       INTERPRETER:     C-0-N?
12                       MR. CORBITT:     Whatever it says, sir.    I

13   didn't write it.
14                       INTERPRETER:     That says economy.    That's an
15   E you're missing.

16       A.      Ph.D in Economy.
17       Q.      Okay.     And there's no filing on the bottom of

18   it, is there?
19       A.      No.
20       Q.      These weddings that you performed, these eight
21   to ten in ten years.        How many in the United States of
22   America?
23       A.      Some of them were here, yes.
24                       MR. CORBITT:     Pass the witness.
25                       MR. NACE:    Briefly, Judge.


                          Kimberly Tinsley, CSR #3611
                                (972)    548-4247



                                Page 110 of 131
                                                                         21
                                     Aslan Ghaffari - March 10 1 2014
                                  Redirect Examination by Mr. Nace


1                        REDIRECT EXAMINATION
2    BY MR. NACE:
 3       Q.   On what date did you perform the wedding
 4   ceremony of Maryam and Amir?
 5       A.   I   don't remember.
 6       Q.   With regard to --
 7       A.   It is written right here.
 8       Q.   That would be December 12th, 2009, correct?
 9       A.   Yeah, it has to be correct.
10       Q.   Would you ever put a different date down than
11   the date you performed a wedding ceremony?          Would you
12   ever put a different date down other than the date you
13   performed a wedding ceremony?
14                   MR. CORBITT:      Objection, speculation on the
15   part of this witness.
16                   THE COURT:      Sustained.    Well, respectfully,

17   I don't care.

18                   MR. NACE:    Pass the witness.
19                   MR. CORBITT:      Pass the witness.
20                   THE COURT:      This witness excused or
21   reserved, Mr. Nace?
22                   MR. NACE:    Excused, Your Honor.

23                   MR. CORBITT:      Yes, sir.
24                   THE COURT:      Mr. Ghaffari, I have a couple
25   of questions.    They may have some others.        Did you know


                      Kimberly Tinsley, CSR #3611
                             (972)    548-4247



                             Page 111 of 131
                                                                           22
                                     Aslan Ghaffari - March   ~o,   2014
                                  Redirect Examination by Mr. Nace


 1   the man that was participating in the wedding that we've
 2   been talking about?
 3                  THE WITNESS:       No, I didn't know him.
4                    THE COURT:      No relation to you?
 5                   THE WITNESS:      No.

 6                   THE COURT:      Then nevermind.    You can step
 7   down.   He's free to go.     He can remain if he wants, but
 8   if he wishes to leave, he can.
 9                  Will we be needing this translator for
10   anything else, Mr. Nace?
11                  MR. NACE:     Yes, Your Honor, for one other
12   witness.    I'll just step in the hallway and get the next
13   witness.
14                   THE COURT:      For the record, Mr. Nace, who
15   is your next witness?
16                  MR. NACE:     Yes, Your Honor.       This is Farid
17   Rastegar.
18                   THE COURT:      Sir, come up, come around and
~9   have a seat in that black chair over there for me.
20   Please speak directly into the microphone on your right.
21   And if you would please spell both your first and your
22   last name for my court reporter, I'd appreciate it.
23                   THE WITNESS:      I need a translator.
24                   THE COURT:      Okay.     Mr. Nace, I'll need your
25   translator.    Come on back up.


                      Kimberly Tinsley, CSR #3611
                             (972)    548-4247



                             Page 112 of 131
                                                                                     Filed: 6/9/2014 5:04:36 PM
                                                                                     Andrea S. Thompson
                                                                                     District Clerk
                                                                                     Collin County, Texas
                                                                                     !;ly Carla Mahan Deputy
THIS DOCUMENT CONTAINS SENSITIVE INFORMATIO~velope 10: 1488793

                                             NO. 401-56531-2013

A SUIT TO DECLARE VOID                                    §     IN THE DISTRICT COURT
THE MARRIAGE OF                                           §
                                                          §
ROGER ARASH FARAHMAND                                     §
AND                                                       §
MARYAMFARAHMAND                                           §     401ST JUDICIAL DISTRICT
                                                          §
AND IN THE INTEREST OF                                    §
                                                          §
           ,                                              §
A MINOR CHILD                                             §     COLLIN COUNTY, TEXAS

                              BUSINESS RECORDS AND AFFIDAVIT

         Petitioner, Roger Arash Farahmand, submits certa in business records o f Post

Legacy Apartments, together w ith an affidavit by the custodian of records, V icki Cha lker ,

for filing in the above numbered and styled cause.                  These records are attached hereto.

These records will be offered in evidence on the trial of the captioned cause.

         Pursuant to Ru le 902( 1O)(a) of the TEXAS R ULES OF EVIDENCE, these records may

be made available by the Court Clerk to counsel for pa1ties to the litigation for inspection

and copying at the expense of the person desiring the copies.

                                                          Respectfu lly submitted,

                                                          Is/ Ike Vanden Eykel

                                                          IKE VANDEN EYKEL
                                                          State Bar No. 20485500
                                                          E-mai l: ike@koonsfull er.com
                                                          REBECCA TILLERY
                                                          State Bar No. 24060729                                     EXHIBIT
                                                          E-mail : tillery@koonsfuller.com
                                                          KOONSFULLER                                               t-i
                                                                                                     Page 1 of 19
Busi.ness Records and Affidavit- Post Legacy Apartments
                                                  Page 113 of 131
                                                          A Professional Corporation
                                                          1717 McKinney A venue, Suite 1500
                                                          Dallas, Texas 75202
                                                          (214) 871-2727
                                                          (214) 871-0196 Fax

                                                                    -and-

                                                          Bradford Nace
                                                          State Bar No. 24007726
                                                          E-mail: bnace@nacemotley.com
                                                          Nace & Motley, LLC
                                                          100 Crescent Court, 7th Floor
                                                          Dallas, Texas 75201
                                                          (214) 459-8289
                                                          (214) 242-4333 Fax

                                                          Attorneys for Roger Arash Farahmand




                                                                                          Page 2 of 19
Business Records and Affidavit - Post Legacy Apartments
                                                  Page 114 of 131
                                               EXHI.BIT "B"

                                              ~().401-56531-2013


A SUIT TO D.ECLARE VOID                                   §    IN TliE DISTRICT COURT
THE MARRIAGE OF                                           §
                                                          §
 ROGERAllASH FARAHJ,1AND                                  §
Al"W                                                      §
.1\fAR.YAl\f FARAHMAND                                    §    401ST JUDICIAL DISTRICT
                                                          §
AND IN THE INTEREST OF                                    §
                                                          §
             ,                                            §
A l\1INOR CHILD                                           §    COI.tlriN COUNTY, TEXAS


                               BUSINESS RRCf>RilS Af):.,.JJ)AVJT
                              OF POST LEGACY APARTMENTS

STATEOF-T~               §     Gf+
                         §
COUNTYOFeet:t;t;IN ~u l~§


           BEFORE          ME,          the     undersigned     authority,   personally   appeared
       -    ,   (l
 \l \CJ( l \ hl\\t-t_(              .
                                                ,and swore to the truth of the folJovving:
           "My name is \\ \LK\                 C,hO lKtY                 . I arn of sou11d   mind~

capable of making this affidavit~ and personally acquainted with the facts herein

stated, which are true.

           "I am the custodian of the records for Post Legacy Apartn1ents, 5741 Martin

Road) Plano, Texas 75024. Attached hereto are _J5__ pages of records from


Business Rer.onJ!J Arthhnit of Post l..l.'.gacy .\partlncnts                              Page 1 ofl

                                                                                              Page 3 of 19


                                                 Page 115 of 131
        my office. These records are kept in the regular course of business, and it was the

        regular course of business for me or an en1ployee or representative: \\~th

        knowledge of the act, event, condition, opinion) or diagnosis, recorded to tnake the

        record or to transn:Ut infonnation thereof to be included in such record; and the

        record \vas made at or ncar the time or reasonably soon thereafter. The records

        attached hereto are the original or exact duplicates of the original.''




                                                        \\l(tk.\ l-h OU iL~Y
                                                        (Name P:rinted)
¥. •.



        STATE OF FEK-A£ G A               §
                                          §
        COUNTY OF et1.L"i:tN t=u L+or'l


                SIGNED under oath before me on LfYl~~ q 1                   N. 0 I L.j
        2014.




                                                      Q~~~
                                                        Notary Pub1ic1 State ofTexas




                                                                                     Page2 of2

                                                                                          Page 4 of 19


                                              Page 116 of 131
                                                      Post Residential Rental Agreement




  This Agreement made this 1 day of December, 2009 is between Post Legacy, L.P., a Georgia limited partnership, through its agent
  Post Apartment Homes, L.P., a Georgia limited partnership (hereinafter called "management" or "Post") and Amlr
  Bagherkalantarii Maryam Parviz·Khyavi (hereinafter cahed "resident• or "you" or 'Your"). Post rents to you, and you rent from
  Post, apartment no. 2262 at 5725 Marlin Rd. Plano, TX 75024 (hereinafter called "apartment") at Post Legacy, located at 5741
  Martin Road, Plano, Texas (hereinafter called the "promises") under the folfowing terms and conditions:

  1.     TERM: The initial term of this agreement shall begrn at 12 noon on 'becember··t.'2009,.-and end at 12 nocn on November·30.
         2i11o:·.                                                                                                                         · ..
  2.     POSSESSION: ff there is a delay in delivery of possession, rent shall be abated on a daily basis until possossion is granted. If
         possession is not granted within seven (7) days after the beginrJng day of Initial term. then you may tenninate this agreement
         and have full refund of any deposit. Post shall not be Uable for damages for delay In possession.
  3.     RENT:~ Rent is payable each month in advance In the sum of Six hundred Sixty Five and 00/100 Dollars ($665.0Q).on the
         flrsl day of each month during lhe initial or extended term or this agreement at the office of management or such other place
         as Post may designate. AU rent shall be paid by personal chock drawn on your personal account, cashier's check, certified
         funds or money order. Post may, bulls not required to, accopl rent through direct c!eblt, ACH, or other cleclronic means
         established and approved by Post. Post shall have the right to refuse any tender of payment in cash. Any additional sums or
         charges due from you for storage or garage or because of a breach or violation of this lease agreement shall be due as
         additional rcnL Such additional sums or charges shall also Include, but are not limited to, damages exceeding normal wear
         and tear to the apartment or to the apartment community property, when such damages are caused by you or your occupants,
         guests or invitees. Only after total rent (which shall Include said ''additional sums") Is tsndered will rent payment be accepted.

   4.    LATE PAYMENTS AND RETURNED CHECKS:

   IV1 fInitials
 .2J/?   Time is of the essence of this agreement After the third day of the month rent shall be late, and a late chars;e ln the amount
~ '..i of 10% of the full monthly rent shall be due as additional rent. tr Post elects to accept late rent you shall tender all late rents,
         dispossessory warrant costs, and administrative flUng fees to Post only by cashier's check, certified check or money order. In
         the event your rent check or any other check \vritL~ by you or any direct debit, ACH, or other electronic payment made by you
         or on your behalf is dishonored by the bank, you shall pay Post a service charge in the amount of $30.00 rn addition to the
         amount of the check or payment, any late charges, and any other amounts owed. Returned checks (NSF's) and any other
         rejected direct debit. ACH, or other electronic payment shall be redeemed by cashier's check, certified check or money order.
         ftJter any rent check, direct debit, ACH, or other eloctrcnic payment ls dishonored, you shall pay all future rents and charges
         only by cashier's check, certified check or money order.
   5.    SECURfTY·"l:)EPOSit ANDRE-KEYING LOCKS FEE: You agree to deposit $0.00 b!3fore taking possession of the apartment
         as security tor your fulfillment of tho conditions of this agreement, to be returned to you (less Lawful Deductions) within th!rt-J
         (30) days after the apartment Is surre~dered If:

          (a) Lease term has expired or this agreement has been terminated by both parties; AND
          (b) You satlsf\t"a stxtv 160) day written notice to vacate: AND
          (c) Ali monies due Post have been paid In full; AND
          (d) Apartment Is not damaged and Is left In l!s original condition, nollllal wear and tear excepted.

          Othcr.\ise 1 tho deposit may be applied by ?ost to satisfy all or part of your obligaVons and such a:l shall not provcnt Post from
          daiming damages In excess of the deposil You agree not to apply the deposit to any rent payment.

          You wiil be liable for the following charges, If appllc.:!ble, as Lawful Deductions: unpa~d rent; accelerated rent; unpaid ulflities;
          tmreimbursed servite charges; Earfy Termination Fees; canceflatlon fees; revokedTCflt conccssiorr·crodits;Tepatrs·or-· · · -· · ·---- - ... ·- -- - · ·-· ..
          damages caused by neglisence, carelessness, accident, or abuse, including stickers, scratches, tears, burns, stains, or
          unapproved holes; replacement cost of our property that was In or attached to the apartment and ts missing; replacing dead or
          m!ssing smoke detector batteries; utilities for repairs or cleaning; unreturned keys and access devices; removing or rokoylng
          unauthorized sewrity devices or alarm systems. pad                                                            Post Residential Rental Agreement


            I

                this lease agreement ADDITIONALLY, SEE "NOTE" BELOW.

                NOTE: POST'S EMPLOYEES ARE NOT AUTHORIZED TO ACCEPT A VERBAL NOTICE OF A LEASE NON-RENEWAL,
                SURRENDER, TERMINATION, OR EARLY TERMINATION (AS FURTHER EXPLAJNED IN THE NEXT PARAGRAPH)
                FROM RESIDENT, AND THE RESIDENT HAS NO RIGHT TO RELY ON ANY STATEMENT BY POSlS EMPLOYEES
                THAT A VERBAL NOTICE IS ACCEPTABLE. RESIDENTS NOTICE MUST BE IN WRmNG, DATED, SIGNED BY All
                RESIDENTS AND SPECIFY THE MOVE·OUT DATE. RESIDENT SHOULD CONFIRM RECEIPT OF THE NOTICE BY
                POST WITH THE AUTHORIZED SIGNATURE OF A POST REPRESENTATIVE USfNG POSTS PRESCRIBED FORMS.
                RESIDENT SHOULD KEEP A SIGNED RECEIPT OF THE WRmEN NOTICE FOR HISIHER PERSONAL RECORDS IN
                CASE OF ANY DISPUTE AS TO WHentER SUCH NOTICE WAS GIVEN AND RECEIVED. IF RESIDENT DOES NOT
                OBTAIN A SIGNED RECEIPT OF THE WRITTEN NOTICE FROM POST, OR IF POST DOES NOT HAVE A SIGNED
                ORIGINAL NOTICE FROM RESIDENT, THEN IT WILL BE PRESUMED THAT ltESIDENT FAJLED TO GIVE A PROPER
                WRmEN NOTICE.

                You agree that Post, periodically during the term of this Agreement or any extension or renewal hereof, may obtain a
                bacKground report. Including informauon as to your credit and criminal history, In connecUon wiU1 this Agreement and thal the
                Agreement may be non~renewed based on lnfonnation contained In the reports.

      7.        EARLYTERMINATION:

      M_Qanitials
    .~          Provided you are not in default of this agreement at the time of giving written notice or thereafter and strictly oomply with a:J the
   '77./        provisions of this paragraph. you may terminate this agreement before expiration of the initial term by:
                (a) Giving Post thirty (30) days' ·written notice. Termination wUJ not be effective until 30 days after receipt by Post of such
                     written notlco; PLUS
                (b) Paying an monies due through date of tem1ination, induding, but not limited to, the payment of proralod rent and
                     previously received rent concession credits; PLUS
                (c) Paying an early tennination fee equal to two months' rent, plus the amount of your security deposit.

                     All terms and conditions of this paragraph must be saUsfled before your lease wlll be tenninated. Failure to comply wilh
                     all terms and condiUons of this paragraph wtU result In your cont1nued Uabillty under the tenns and conditions or this
                     agreemenL Additionally, your elecUon for early termination shall not relieve you or your respons1bllllies and dJJigatlons
                     regarding any damage beyond normal wear and tear to the apartment.
       8.       NO ASSIGNMENT OR SUBLETTING: You may not sublet apartment or assign U1is lease agreement without prior \Witten
                consent of Post.
       9.       DISCLOSURE: Post Apartment Management, a division of Post Apartment Homes, LP., whose address Is Suite 800, One
                Riverside, 4401 Northside Parkway. Atlanta, Georgia, 30327, is authorized lo act on behalf of the premises owner and
                management with respect to this agreement, to manage the apartment and the premises and is the premises owner's and
                management's duly designated agent for setViGB of pro~~ with respect to a('Y matter arising under this agreement
       · 10. UTILmes:              ·     ·      ·
              You must pay charges for all utilities provided to the apartment, Including, but not limited to, electricity, natural gas, water and
              sewer, cable TV and telephone. \I'Jhere applicable, your utility bills mayindooe a one-time deposit, flat fees, oommon usage
               charges and any Increases as billed by the utflity provider. You must put all utilities In your name Immediately upon signing this
               agreement. and pay all utility bills promptly. You must not aUow your utilities to be disconnected, te."'mlnated or Interrupted for
               any reason, including for a failure lo pay your b~is. Breach of this provlsfon shall constitute a material default by you. If Post
               incurs any utility charges or lato fees associated with your utility bills, they will be charged to you as additional renL You agree
               U1at Post can change the methodology by which you are billed for utilities wilh thirty (30) days• written notice. You further
· -·-----···-·agree and consent that Post;1o·the·cxtentallowed·by taw; has the right-to designatlf'W""'"h't>jour ufdlty provlderifWill be.·To Die
               extent thal you have a right to choose a rotan electric provider, you agree, for t"'e mutual benefit of both you and Post. that you
               will choose a rotail electric provider that Post has chosen for the common areas and common faciiiUos of the prcrrJses.
                      WATER AND WASTEWATER UT1LITY SUBMETERING OR AUOCAliON.
                      Water or wastewater utility service is provided by Post on a sub metered or allocated basis, in which case the provisions
                      of the Water and Wastewater Utlllty SubmelerJng or Allocation provision In Paragraph 38 shall apply.
         11. FIRE: rr apartment is made uninhabitable by fire not ~e fault or negligence of you, this agreement shall be tennlnaled.
         12. HOLD OVER: You shall remove all of your property and deliver possession or apartment in a clean condJUon and good order
               and repair to Post upon termination, non-renewal or expiration of this agreement In the event you fall to vacate the premises
               after termination. non-renewal or explratlon, then you shall pay Post an amount equal to two tlmcs the then exlstlng rental rate,
                prorated by the day for each day held over and beyond the te:mir.ation, non-renewal or expiration of this lease agreement in
                addition to any other damages. After termination, non-renewal or expiration of this agreement. you ·shaU be deemed to be a
                tenant at sufferance. Post shall also have the right to store or dispose of any of your properly remaining on the premises after
                termination of this agreement.
          13. RIGHT OF ACCESS: You agroo and consent that Post shall have the right of access to apartment without notice, for
                Inspection ar.d maintenance during roasonable hours. In case of emergency, Post may enter at any time to protect life and
                prevent damage to the property. You automatlcany authorize Post to sh0Y11he apartment to prospective renters ar~ you have
                given notice or termination.
          14. USE: Apartment shall be used for residential purposes only and shaH .be occupled only by the person(s) named in your
                 application to lease. Substituion or addition of any occupants wlll be allowable only Vlith prior written consent of PosL An
                 occupant Is defined as any person I:Sted on ycur lease application as an occupant. A guest is defined as any person who
                 enters your apartment. or upon 1he apartment premises, by your expressed or implied lnvllaUon or by an occupanrs expressed


        Rev.TX2009-1103                                                  Post Properties                                                     Page/#2
        12/0212009
                                                                                                                                         Page 6 of 19

                                                                     Page 118 of 131
                                                  Post Residential Rental Agreement



    or implied lnv11atfon.

    You, an occupant. or any guest shall not usc apartment or per.nlt it to be used for any disorderly or unlaWful purposo or In any
    manner so as to Interfere with other reslden!s' quiet enjoyment of their apartments. You, an occupant, or any guest shall not
    violate any federal, state, county or municipal laws or ordinances while at the apartment premises or whlle In tho apartment.
    Any violation of this provision by you, an occupan~ or a guest may be considered to be a material breach of this lease
    agreement and grounds for a dispossessory action or an eviction.

    You, an occupant, or any guest shall not engage In criminal actfvity,Jncluolngdrug-relaled criminal activity, on or near the
    apartment community. "Drug-related criminaJ activity" means the illegal manufacture, sale, distribution, usa or possession
    wfth intent to manufacture. sell, distribute, or use or a controlled substance (as defined In Section 102 of U1e Ccnlrolled
    SUbstance Act (21 USC 802)). You, an occupant or any guest shall not permit the apartment or premises to be used for, or to
    facilitate, criminal activity (speclficany Including drug-related activity), regardless of whether the tndivldual engaging in such
    activity Is an occupant Of a guest You, an occupant. or any guest shall not engage In acts of violence or threats of violence,
    lnduding, but not limited to, the unlawful discharge of flream1s, on or near the apartment community. Any violation of this
    provision by you, an occupant, cr any guest may be considered to be a material breach of this lease agreement and grounds
    for a dispossessory action or an eviction.
15. RISK OF LOSS:

    Initials
   ~You    agree to maintaln comprehenshJe Insurance covering loss or damage to person or property. including, but not Umlted to,
     Insurance on personal property or property of other persons from protectton of Joss due to or caused by thsft, vandaUsm.
     damage to vehicles, fnstadatfon and removal of aerial or salellftc dishes, bursting or brcaldng pfpos, by or from fire, windstorm,
     hall, flooding, leakage, steam, snow or Ice, by or from running water, backing up of drainage pfpas, seepage or the overflow of
     water or sewage on Ole property of which your apartment is a part. You agree to look only to your insurance for any loss or
     damage to your property or person. Such Insurance shall be maintained by you for your benefit as well as for the benefit of
     Post. Post shall not bo liable for damage, theft, vandalism, breakage of glass, or other less of any kind to your personal
     property or the personal property of your occcpants, guests, or invitees, except where such damage Is due to Post's gross
      negligence or JntentlcnaJ misconduct. It Is understood and agreed that Post shall not be responsible fer or liable to you or to
     those dalmlng by, through or under you tor any loss or damage to either person or property that may be occasioned by or
     through tho acts or omissions of persons occupying adjacent. connecting or adjoining premises, or by or through tho acts or
     omissions of third parties, indudlng Independent contractors hl:ed by ?ost.

     At any time prior to or after execution of this lease agreement, Post may, but is not required to, demand from you proof, in a
     form acceptable to Post. of such Insurance coverage. AllY failure or refusal by you to provide such proof within five buslness
     clays of such demand shall constitute a material breach of this lease agreement Post's demand for or failure to demand,
     receipt of or failure to recelve, or review of or failure to rev1ew any proof or other evidence of coverage shali in no way be
     ceemed an acknov.4edgement or endorsement by Post of the adequacy of such coverage.

16. PETS: No animals, birds, or pets of any kind shall bo permitted In apartment or on premises without prior written consent of
    Posl Exceptions are made for trained aid cmlmafs for the d!sabl!!d. AI:owing a pet, Including the pot of a guost. to stay In the
    unit for more than fourteen (14) days in any one year period without prior written permission from Management and lhe
    payment of the Pet Privllege Charge shall conslitute a material breach of this agreement. Post's written consent must be
    contained ellhcr in this lease agreement or ln an Addendum to this lease agreement
17. INDEMNIFICATION: You release Post from na.bllity for and agree to indemnify Post against all losses rnamed by Pos! as a
    result of-
    (a) your fa!lure ID fulfdl any condition of this agreement;
                                                          ..
    (b) any damag~-~ lnlu_ryJt_~~~~n.g.frl.~~ -"'~O'~ ltt..!L~I?.~~ent or prl:lm~e.$, ~Q.Y.QYr.Jn'lliees..orJlcensees or such person's..- .. ·-··
    -· ·· -·properryunconnected with Posrs negligence:
    (c) your faUure to comply with any requirements Imposed by any gove:nmental authority: and
    (d) an~· judgment, lien or oU1er encumbrance filed against apartment as a result of your actions.
18. FAILURE OF MANAGEMENT TO ACT; Failure of Post to insist upon strict compliance \'Vfth the tenns of this agreement shall
    not constitute a walvcr of any vlolat:on.
19. REMEDIES CUMULATIVE: All remedies under this agreement or by law or In equity shall be cumulative. In a legal proceedlng
    as to any breach of this agreement the prevailing party shall be enliHed to reasonable attorney's fees and an expenses of
    litigation. inciuding, but not limlled to, court costs and administrative filing fees.
20. NOTICES: Any notice required by this agreement. except as otherwise set forth in Paragraph 6, shall be In vniting and shall be
     deemed to be given If delivered personally or mailed by registered or certified mail (a) If to you. to the apartment or your last
     known address; (b) if lo Posl, lo 1hc property management office for the premises tfsted In the opening paragraph of this
     agreement
21. REPAIRS: You accept apartment in "as is• condition as suited for the use intended. You understand and agree that the
     apartment, equipment and fixtures wm be under the control of you, and agree to keep said apartment, together ·wilh the fixtures
     at1d equipment therein, b a dean, sig.;Uy and sanitary conditio:l. Post wiD make necessary repairs to apartment viith
     reasonable promptness after receipt of M1l!m notlce from you. Verbal notice is lnsufficlenllf any damage, beyond normal
     wear and tear, is caused by you or your occupants, guests or Invitees, you agree to pay Post the cost of repair as addiUonal
     rent. with lhe naxt rent payment. You may not remodel or structurally change the apartment, nor remove any flxturo or
     equipment therefrom without prior written consent of Post If (a) you have delivered the required written notlce(s) to repair
     or remedy a condition of the type that materially affects the phystcaJ health or safety of an ordlnary tenant, (b) you
     were not delinquent In paying rent at the time such notlca(s) were delivered. and (c) Post has failed to dlllgently repair



 Rev.TX2009-1103                                               Post Properties                                                       Page#3
 1210212009
                                                                                                                                Page 7 of 19


                                                          Page 119 of 131
                                                            Post Rosldentlal Rental Agreement



                   or remedy such condition withtn at least 7 days, you may have certain non·Judlclal remedies Including tennlnatlon of
                   the lease or repalrlng the condition and deducting such repair expenses from rent. The requirements and conditions
                   that must be satisfied In order for a tenant to exercise these non-Judlclal remedies are set forth and described ln
                   Sections 92.056 and 92.0561 of the Texas Property Cede. If you aro oltglble to terminate the lease, you may also be
                   entitled to either a pro rata refund of rent, a deduction of your security deposit from rent, or a refund of your security
                   deposit In accordance with applicable Jaw. If you are eligible to repair the condition and then deduct the expenses
                   from rent, there are specific requirements In Section 92.0561 of the Texas Property Code regarding additional notices
                   that must be denvered, restrictions on who can make the repairs, and limitations on the amount of repair expenses
                   which can be deducted from rent. In addition to the above-described non-judicial remedies, you may also have
                   certain judicial remedies that are described In Section 92.0563 of the Texas Property Code.
                    Resident Is hereby notified, and understands, that, during the term of this agreement, lndudlng any extension or renewal
                   hereof, rehabilitation, repair, and maintenance prolects may be conducted on lho premises, Including in unlls, common areas,
                    amenities. parking areas, and on tho exterior and interior of buildings. Post Is not obligated to undertake or conUnue any
                    particular project The possibility of any project has not lmj)acted your decision to enter Into this agreement If a project
                    occurs, such project will continue for as long as necessary until terminated or completed in Posrs sole discretion. Such
                    projects may, at limes, create unfavorable conditions, Including but not limited to: obstruction of common hallways and
                    breezeways, obstruction of parking areas, obstruction of balconies, decks, and \"Jindows, temporary or permanent closing
                    and/or changes to amenity areas, limited use of elevators, dust, debris, odors, and noise. Resident acknowledges that
                    Resident may experience unfavorable conditions related to such projects and Resident agrees that such conditions,
                    individually or collecHvely, will in no way constitute a breach of Ulis agreement, Including the covenant of quiet enjoyment, or
                    serve as basis for any claim by Resident against Post for constructive evlcllon or a reduction In renl
            22. ABANDONMENT: If you remove or attempt lo remove personal property from the pfBmises oUter than in the usual course of
                    conUnulng occupancy, without first having paid Post all monies due, or after the termlnatJon of this agreement. the apartment
                    and/or garage and/ot storage bin may be considered abandoned, and Post shaD have the rlgh~ \vlthout noUco, to store and/or
                    dispose of any property left on the premises by you, pursuant to Texas stawtes. You agree and consent that any such
                    property shall be considered Post's property and title shall vest In Posl Post, In its sole discretion, shall have the right to
                    determine other circumstances under which It oonslders the apartment and/or garage and/or storage bin to be abandoned.
                     You agree that such circumstances as evidence of ab~ndonment of the premises Include, b~t are not limited lo, lhe failure to
                     pay rent or other charges, discontinuance of any utility service, faUure to respond to any notices, phone calls or
                     correspondence from Post. or removal of your personal property from the apartment and/or garage and/or storage bin. In the
                     event the aparbnent and/or garage and/or storage bin is abandoned, Post shall have the rfghl, without notice, (1) to secure the
                     apartment and!or garage and/or storage bin with new locks, (2) to store and/or dispose of any personal property or
                     possessions left on the premises by you or your family, occupants, guests or Invitees, or (3) to re-rent the apartment and/or
                     garage and/or storage bL'l for new residency. You agroo that Post shall have no liability for any actions taken to secure tho
                     apartment and/or garage and/or storage bin, obtain possession or the apartment and/or garage and/or storage bin, or store or
                     dispose of any personal property or possessions found In tho apartment and/or garage and/or storage bin when Post deems
                     the apartment and/or garage and/or storage bin to have been abandoned. You acknat'olledgo arx! agree that Post's acts or
                     failure to act with regard to securing the apartment and/or garage and/or storage bin, obtaining possession of the apartment
                     and/or garage and/or storage bin or storing or disposing of any. personal property or possessions found in lhe apartment
                     and/or garage and/or storage bin under cireumstance8 which, are. or may Indicate abandonment. are a contractual matter to
                     which you have given your consent, and any aneged breach shan not give rise to a claim In tort nor to a claim for punitive
                     c!amages.
             23. LENDER'S RIGHTS: Your lights under this agreement shall at all times be subject to and subordinate to any deed to secure
                     debt. mortgage, or any other security Instrument which Is now or shall hereafter be placed on premises of which apartme."lt Is a
                     part If requested, you shall executa promptly any certificate that Post may request speclflcally to Implement the subordination
                     of your lease.
             2~. DEFAULT BY YOU; If you fail to pay any rent or other charges as and when due hereunder. or if you abandon the apartment
·- ······-··-······· or faiHo·perfonn any ofytJur-obllgation~hcreunder;-cr If you~violale any provistcn·of·thts··agreemonnrl'-anY adoitio·nw rules· anc·
                      regulaUons, or If you violate any criminal laws on the premises, regardless of whether arrest or conviction ocoors, or if any
                      fa~ confalnod In your rental application aro untrue or misleading, then, upon the happcn!ng of any said events, you shall be
                      in default hereunder and Post may at Its opilon eilher {a) terminate th1s agreement, or (b) termlnate your rights of possession
                      without terminating this agreement, by written notice to you. You shall surrender possession of the apartment and any storage
                      or Garage area to Post upon the effective date of such termination notice and you shall be liable to Post for, and shall
                      Indemnify Post aga!nst, all rent loss and other expenses (for re-letUng, cleaning or otherwise making tho apartment suitable for
                      re-letting) suffered or incurred by Post as a result of your derault and the lenninatlon or the agreemenL Post's application of
                       the security deposit (If any) sha9 not rellove you of liability for any other rent. charges. damages or other costs untU the lenn of
                      this agreement expires or 1he apartment is re-rented, whichever comes firsl Once you have vacated the apartment, you will be
                       sent a statement of deposit that may Indicate a balance cue to Posl My such balance outstanding thlrty (30) days after
                       mailing of the statement sha!J bear Interest at lhe rate of 16 percent per annum. Interest on the debt evfdenced by lhis
                       agreement shaft not exceed lhe maximum amount of non-usurious lntcrest that may be contracted for, taken, rese.rved,
                       charged, or received under law and any interest in excess of lhat maximum amount shall be credited on the prindpat of the
                       debt or,lf that has been paid, refunded.

              Notwithstanding the filing of a dispossessory proceeding or an eviction and the Issuance and execution of a writ of
              possession on account of any default by you, you shall remain liable to Post for an rent and other chargea accrued
              through the date en which possession Is obtained by Post and shall continue to be liable for any rent accruing
              thereafter untll the earller of (a) the explratlon of the term of this agreement; or (b) the re-rental of the apartment.
          25. MANAGEMENrS PERMISSION OR CONSENT: If any provision of this agreement requires the permission or consent of
              management as a condition to any act by you, such permission or consent must bo in writing and may be granted or withheld


          Rev.TX2009·1103                                                 Post Properties                                                         Page#4
          12.10212009
                                                                                                                                             Page 8 of 19


                                                                     Page 120 of 131
                                                   Post Residential Rental Agreement



    in the sole dlscrction of Post. may contain such conditions as Post deems appropriate, shall be effective only so long as you
    comply with such oondiNons and may be modified, ravol                                                     Post Residential Rental Agreement



       (h)  Resident Ua~le for Actions of your Occupants. Guesls or ln\lltees: You shall be responsible and fiable for the conduct of
            your occupants, guests or Invitees. Acts or failure lo act of your occupants, guests, or Invitees In violation of this
            agreement, any addenda, or management's rulos and regulations may be deemed by management to be a breach by
            you. You acknowledge and agree to communlcate and explain all addenda, rutos and regulaUons, and the tenns of this
            lease agreement to your occupants, guests and lnvllecs.
      (1) Drapes and Shades: Afl drapes and shades installed by you must present a uniform exterior appearance.
      (j) Water Beds/Hot Tubs: You shall not have or keep any water beds or hot tubs tn tho apartment without p~or written
            penntssion of Post.
      (k) Conduct: You agree to handle your communications and conduct with management, including, but not limited to, Us
            agents and employees, or independent contractors and vendors hired by Post, and with all other residents, occupants,
            guests or invitees In a lawful. courteous and reasonable manner. You shall not engage in any abusive behavior either
            vcrbel or physical, or any form of Intimidation or aggression, directed at management, Its agents, employees, vendors or
             any other residents, occupants, guesfs, invitees, or any other person on the premises. lf requested by Post, you agree to
             conduct all further business in writing. Any acts of abusive behavior whether verbal or physical by you or your ocaJpants,
             guests or Invitees, shall be groW1ds for termlnatlon of this lease agreement and will entitle Post to exercise all of its rights
             and remedles for default. You agree not to damage your apartment or any other portion or the premises, Including but
             not limited to, the physical racillties, buildings, trees or landscape. You shaD be liable for all acts or (allure to act of your
             occupants, guests or invitees which result In damages to lha apartment or the premises. You shall remain liable to Post
             for any damages which exceed normal wear and tear and agree to pay Post promptly upon notice of suCh damages,
             notwithstanding whether the repairs have actuany been mado. Further, your acts or failure to act Which results In
             damages to the a;>artment or premises shall constitute grounds for lorrnlnation of this teaso agrcomenl Any amounts
             due from you because of damage exceeding normal wear and tear shall constitute additional renl
       (I) ~Jlove-ln: You agree and acknowledge that you have been given a properly signed list of any exlsUng damages to the
             apartment. have been given the right to Inspect the apartment and have approved this nst except as specified In wriUng to
             Post
       {m) Keys: Post may checkout keys to the apartment with your prior written permission specifically Identifying the individual or
             company you intend to receive a key. lt is your responsibility to return lhe checked out keys to Post the same day or to
             oover the cost of changing the locks to the apartmenl Resident acknowledges that Post does not provide lock out
             service after hours.
       (n) Mechanical Closet Resident will not use any mechanical closet for storage any type.  or
       (o) Smoke Detectors: Post will fumish smoke de lectors as required by statute, and Post will test them and provide working
              batteries when you flrst take possession. Nter that. you must pay for and replace batteries as needed, unless the law
              provides otherwise.
  28. ADDITIONAL RULES AND REGULATIONS. You agree and understand that additional rules and regulaUons may bo
       established by Post during the Initial or a renewal tenn. Such additional rules and regulations shall be effective five (5) days
       after b9tng personally delivered to you or mailed by certified or registered mall. You acknowledge that the availability of
       amenities ls subject to change In Post's sole discretlcn and that a:1y such change shan not oonstltute a breach of 1his
       agreerr.ent.
  29. GENDER: In all references herein to •resident" or •you" or "your," the use of the slns;ular number Is Intended to include the
        appropriate number as the text of this agreement may require, and an gender references to malo or female are Intended fo bo
        gender neutral.
  30. NO ESTATE IN LANO: This agreement creates only the ralatfcnshlp of landlord and tenant between Post and you: you have a
        usufruct only and not an estate for years; and no estate shall pass out of Posl
  31. ENTIRE AGREEMENT AND SEVERABIL!TY: This agreement and any addenda, Including without limitation, rules and
        regulations, constitute the entire agreement between L'le parUes and no prior, concurren~ or subsequent oral statements shall
        be binding. lf any provision of thls agreement Js Invalid, such provision shall be considered deleted from this agreement and
        shall not Invalidate the remaining provlslons. You further agree that the terms and conditions of this agreement shall also
     .. apply.to.and.govemthe.lease..of.any_garasc.and/or.storage bin except as to the term, use,.rental amountrand.notlce ... _.. _····· ····-····· -· · -··--·-··------
        provisions.
  32. JOINT AND SEVERAL LIABILITY: Each parson \VhO signs this agreement understands and agrees that their liability
        hareundor is both joint and several with avery other person who signs this agreement.
  33. SUCCESSORS AND ASSIGNS: Subject to Paragraph 23, aJI provisions contained In this agreement shall be binding upon,
        Inure to the benefit of, and be enforceable by the successors and assigns of Post
   ti f),APARTMENT SECURITY ACKNOWLEDGMENT:
       tJ!..lf'nltials
 ..... ., / Post does not provide or guarantee security for personai safety or property of you. your occupants, guosts. or Invitees. Post Is
/-~-) not obtigatcd to warn you of crime, to prov!dc security, or to reduce the risk of crime on the premtses. You agree that Post Is
              not responsible for lhe actions of or any damages caused by other residents, guests, lntruders, or trespassers. You agree that
              you will Inspect your apartment residence continuously after occupancy to make sure that any Post-provided smoke detector,
              flre extinguisher, and door and window locks are adequate and In good working order. You promlse to give immediate wriUen
              noUce lo Post lf.you determine ihat any of these Items. or any other Item affecting the safety or security of your residence.
              need repair or replacement. Provision of any Items or services that could relate to community safety does not In any way
              obligate Post to provide for the safety or security of you, your occupants, your guests, your Invitees, or your property. \'Vhile
               oourtesy officers may reside within the communlly or temporary guard patrols may take place, these indlviduals do not have
               any responslbiity for your personal safety or security. and courtesy officers may move out or guard se!Vlces may terminate at
               any time without notice to you. You agree to look solely to public pollee authorities for security and protection. ln the event of
               loss or Injury due to criminal actlvUy on the premises, you agree to look solely to your Insurance against such losses and
               agree to hold Post hamlless from any cl.aims for damage dua to criminal acts.lfyour rosldenco has an Individual security
               system In I~ Post did not Install, design, or manufacture the security system, and Post does not activate. operate, maintain, or



    Rev.TX2009-1103                                                Post Properties                                                         Page#6
    1210212009
                                                                                                                                     Page 10 of19


                                                              Page 122 of 131
                                                            Post Residential Rental Agreement



    monitor the security system. You agree that Post shalf have no liability whatsoever with respect to the Installation, design,
    manufacture. use, operation, maintenance, monitoring, effectiveness, or functionality of the security system. It Is your
    declslon whether to activate the system. and any such activatlon must be arranged through an independent security company
    under an agreement vlith lt. You agree that it Is your responsibility to learn from the security company how to properly operate
     the security system. and you understand that the security company Is solely responsible for all aspects of tha security system.
     Whatever amounts the security company charges you for the use of the security system are payable directly to that company
     and you, not Post, are responsible for the payment of such charges. Post fs not responsible for the acts or omissions of the
     security company and docs not guarantee or warrant the services of the security company In any respect You agree 1o hold
    Post harmless from any and all dalms for losses of any type arising from any aspect or the security system, and you agree ·to
     look to your ov.m insurance for any loss due to personal injury, death, or property damage.
35. MOLD: You are hereby notified that the premises may be subject to the infestation of mold or mlldeo.v if not properly
     maintained. if leaks or other water damage occur, or If excess moisture Is allowed to accumulate. If moldy materials are
     allowed to grow, exposure to mold organlsms and associated products can occur through inhalation or direct physical contact.
     While most molds that are routineJy encountered are not hazardous to healthy individuals, some uncertainties exist concerning
      the potential results of mold exposures In buildings. People who have experienced continued or heavy exposure or are
     sensitive to some chemicals produced by molds (mycotoxins) may report symptoms similar to those associated with asthma,
     hay fever, or other allergies. To reduce the chance of such potential conditions or exposures, you must take steps to prevent
     mold growth. must arrange for proper actions If mold is discovered, and must comply with the other requirements set out In
      this agreement.
      You acknowledge that the most reliable methods for Identifying the presence of mold or mildew or conditions favorable to Ulcir
     growth are: (i) routine visual inspections for mold growth, signs of leaks, water damage, and wetness; and {ii) odor Inspections
      for sources of mold odors. Whenever leaks. water damage, wetness, mold, or mildew are fdentlfled, they must be addressed
      immedtately.You agree to maintain the premises In a manner that prevon!s the occurrence of an Infestation of mold or mlldow
      and prevents concfltlons favorable to their growth. You agree to uphold thls responstblllty in part by adhering to the "TTps on
      Mold" in the Resident Directory and by complying with the following fist of responslb!Hties:
       1. You shall take an reasonable measures to control the moisture level of the interior of the premises by immediately reporting
       to Post any water Intrusion, such as building leaks, plumbing leaks, drips or "sweating• pipes, other wetness, water damage,
      or elevated moisture levels.
     2. You shall &mit the sources of Indoor humidity by increasing fresh air venl!lation when outdoor air Is not humid, and warming
     cold surfaces where condensation occurs.
     3. You shall use bathroom fans whUe showerir.g or bathing and shall immediately report to Post any non-working fan or
     window.
      4. You shall use a:1 reasonable care to close all windows and other openings In the premises to prevent rain or other forms of
      precipitation from penetrating Into the lntorlor un!t.
      5. You shall use exhaust fans whenever cooking, dishwashing, or engaging ln watcr~based or other wet cleaning techniques.
      6. You shall clean and dry any personal prcpeftoJ within 24 to 48 hours of water intrusion and shall monitor those llems to verify
      that no mold or mildew growth occurs.
      7. You shaH notify Post lmmedlately upon discovery of any damp or wet building materials, such as wet wallboard cr ceUlng
      tiles.
       8. You shaD conduct a visual and odor Inspection of the pramlses for the presence or mildew, mold growth, leaks, or water
       damage at least once per month. Theinspectlon shall include. but not be limited to, an examinaUon of: (a) \t'Jindow frames an::!
       carpets; (b) Ceilrng tiles. and any currenUy or formcrty damp or wet material made of cellulose (such as wallpaper. books,
       papers, and newspapers); {c) All Indoor plants: and (d) Personal property.
       9. You shall immediately report to Post if mold or mildew growth Is noted on surfaces inside the premises, and the growth
       affects more than a very small area that you will dean and dry prompUy. (A very small area Is generally not more than one
       square fool) Most very smaD areas of mold can be cleaned by uslng water and detergent or bleach and drying the surface
       completely afterwards. Jf !n doubt about the size of the area or your ability to dean ft properly. report the mold Immediately so
 ... JhalP__ost can.address.il ...---·--··-- ----··-·----..--..                                                . . - .. - . -·-------·---·--.. ----.. -···-·····-···-··-·-·········· ··· ·-········
       10. You also must report to Post whenever mold, mildew, leaks, v~ater damage, or other evidence or moisture problems are
       observed elsewhere in the complex.
       11. You agree to not bring any personal property Into the unit that you know or suspect contains mold, especially ''soft
       possessions" such as sofas, mattresses, and pillows. 1f you discover evidence or mold on such Items ahd need help In
        arranging for disposal, notlf-J Post.
        12. You hereby agree to defend, indemnify and hold harmless Post against and from any and all acUons, causes of action,
        dalms, demands, liabilitieS, losses. damages and expenses of whatsoever kind, lncluclng, but not llmr~ to, reasonable
        attorney's fees at both the lriat and appellate leve!s. that Post or any or all of Its affiliates m2y at any time sustain or Incur by
        reason of any and all claims asserted agair.st them lo tt.e extent that such claims ar1so out cf or are based upon any poter.lially
       health affecting substances brought, or allowed lo be brought, into the premises, or caused to Infest tha premises as a fE!.SUit of
        the negligence of Resident. or any guest or other person living In, occupytng, using or residing In the premises.
         Breach of thls mold provision constitUtes a material breach of this agreement.
 3S. ARE SAFElY TIPS:

       Resident agrees to make this information available lo any occupants. guests, invitees or visitors.
       1. NEVER smoke In bod.
       2. Locate the exits In your building.
       3. Locate all fire extinguishers.
       4. In case~ fire:
               A. eaas11
               B.    Do not panic
               c.    Notify the property's leasing office


  Rev. TX2009-11 03                                                         Post Properties                                                                    Page tt7
  1210212009
                                                                                                                                                       Page 11 of19


                                                                      Page 123 of 131
                                                       Post Residential Rental Agreement



           D.    Do not cse any elevators
           E.    Do not prop open doors to exU staircase
           F.    Do not thrcm water an a grease fire
           G.    Do not jump unless instructed by firemen or police

37. CONTRACTUAL LIEN AND PROPERTY LEFf IN APARTMENt
    (a) Removal After We Exercise Uen for Rent If your rent is delinquent, our representative may peacefully enter the
              apartment and remove and/or store all property subject to lien.
    (b) Removal After Surrendor. Abandonment. or Eviction. We or law officers may remove and/or store all property remaining
              In the apartment or in common areas (including any vehicle you or any occupant or guest owns or uses) if you are
              judicially evicted or if you surrender or abandon the apar.menl
    (c) Storage. We will store property removed under a contractual lien as required by law. You must pay reasonable charges
               for our packing, removing, storing, and setting any property. We have a lien on an property removed and stored after
               surrender, abandonment, or judicial eviction for all sums you owe.
    {d) Disposition or Sale. Except for animals and property removed after the death of a sole resident. we may throw away or
               give to a charitable organization all items of personal property that are: (1) left ln the apanmenl after surrender or
               abandonment: or (2) loft outside more than one hour after a writ or possession is executed, following a judicial eviction.
               Animals removed arter surrender, abandonment. or eviction may be kenneled or turned over to local authorities or
               humane societies.                          ·                                                                            -
38. UTILITY SUBMETERING OR AllOCATION:
    WATER AND WASTEWATER UTILITY SUBMETERING OR ALLOCATION
    (a} The resident will be billed by Post for submelered or allocated uUiily services. whichever is applicable. Water and
               wastewater submetered to the OvJelling Unit wUI be included In the bill Issued by Post.
     (b) For information purposes only, during the previous calendar year Identified below, the following Is provided:
                For calendar year 2007:
                    the average monthly bltl for all dwelling units was $13.62.
                    the highest monthly bill for that period was $123.34.
                    the lowest monthly bill for that period v.oas $0.00.
                Water and v.tasle\\'aler billings will vary over time depending on usage characteristics, changes in the rates Imposed by
                the retail public utility that provides service to the Post property, or other factors. Actual billings to residents should
                therefore be eXpected to vary from the average monthly bill for all dwelnng units In the previous calendar year and to vary
                from the highest and IOitJeSt month's bills for that period.                     .
     (c) The due dales for payment of water and wastewater billings shall be due sixteen (16) days arter the bill is ma!led or hand
                deUvered to the resident. unless the due date falls on a federal holiday or weekend in which case the fotlowing work day
                shall be the due date. Payment shaiJ be made to the address of the on-site management office, as specified on the bill.
      (d) Post will repalr leaks in the resident's unit. and in common areas If common areas are not submetered, within (8 hours
                 barring unforeseen cirrumstances or other matters beyond !he control of Posl
     (e) Post and the residant agree that submeter bill Issuance, submeter readings, requests for submotor tests, charges for
                 submeter testing, issuance of estimated b~,ls, billing errors,' bnJing disputes, changes in billing methods, interruption or
                 dlsconUnuance of service, and partial month's bills for move-In or move-out shall be governed by 1he requirements of
                 Subchapter H of Chapter 291, Title 30. Texas Admlnlstrattve Code. relating to Utllity Submeter!ng and Allocation. as such
                 tulos may from lime to time be amended pursuant to tho Texas Administrative ProccdlJre Act. or as otherwiso required or
                 provided by law. In addition, tho terms of this Addendum are subject to such requlromonts, and those requirements
                 control In the event of any contlicl between those requirements and the terms or this Addendum.
      (f) The resident has the right to receive lnfonnation from Post to verify the utility bill. Upon resident's written request, Post
                 shaD make the submoterlng or allocation records, as required by law, available for resident inspection. Such inspection
                 shan be at the onsite manager's office during normal business hours. within three (3) days after receiving such written
        · ·· ···request·if.such record~re·mairrlained·aHhe·cnslte manager's·office; or within fif+.een (15)·days afterrecai'itn~rsuctr-·-·-··~·····················-····-···· ·-.. ··
                 wrilten request If such records are not routinely maintained at the onslte manager's office. If there Is no onslte manager,
                 Post shall make copies of the records available at the resldsnfs dwelling unit at a time agreed upon by the resident v.ithln
                  thirty (30) days of Post receiving the written request from the residenl At Posfs option, coptes or such records may
                 Instead be provided by man If postmarked by mldnl~l of the last day of the respective applicable periods spedfied
                  above. Any disputes relating to the computation of the resident's bill or the accuracy of any submetering device will be
                  betWeen the resident and Posl
       (g) If the retail public utility's rate structure Includes a d\.'v-elllng unit base charge, Post shall bill each dweU!ng unit for the base
                  charge applicable to that unit. Post shall not bil! the resident for any dwelling unit base charges applicable to unoccupied
                  dwelling units.
       (~) If the retail public utilfty's rata structure Includes a customer service charge, Post shall bl!l each dwelllng unit the amount
                  of the customer service charge dlvldec:t by the totai number of dwelling units, Including vacant unfts, that can receive
                  service through the master me~er serving the residents.
       {I) If utility service is submetered, the .charges shall include any dwelling unit base charge and customer service charge, if
                  applicable, and the gallonage marge calculated eam month as follows: the retail pubnc utility's total monthly charges for
                  water service Oess dwelling unit base charges or customer service charges if applicable), divided by the total monthly
                  water consumption measured by the retail public utility. muitJplfsd by the resident's monthly consumption or the
                   volumetric rate charged by the retail public utility to Post multiplied by the resident's monthly water consumption.
       0) If uti~ty service !s allocate                                                        Post Residential Rental Agreement



            formula. The formula shall calculate the average number of occupants In all dwelling units based on the number of
            bedrooms In the dwelling unit according to the scala below, notwithstanding the actual number of occupants In each or
            the dwelling un\t's bedrooms or all dwelling units:
               dwelnng unit with an efficiency = 1
               dwelling unit with one bedroom= 1.6
               dwelling unit with two bedrooms = 2.8
               dwelling unit with three bedr                      Posl Residential Rental Agreement



                                                  (always call 911 for pollee, fire or medical emergencies)


M;ryam PaNIZ-Khyavi
__j_d--{1- OCJ
Date




Rev.TX2009-1103                 Post Properties                                                 Page#10
1210212009
                                                                                           Page 14 of19


                            Page 126 of 131
 . \.   . ~oofil
            fl
              . .~· •·
                  ,j}.
              .....J'    .
                              (Each OccUJlllnl CIDS[ .i'Jbclt S Sepuatc
                              apl)liatron urtl:ss the Appl.itllllr 3llli Co-
                                                                                                      FOlt LEASL'\'C OFJ.'lCE ONL¥:
                                                                                                                      1\ Cf {0 C1

BOST
          ~                   Applk:urt sbrejob; credit)                                              1);\T£       \\

                                                                                                      ,\I'T 11       1/ll.£. t .
                                                                                                                 ·-··········-·······-··---~

                APPLICATIONFOR                                                                        MOI'ITHLY .RENT         {1. ~
-----:.....·- - RESIDENCY
PROPERTI'ES                                                                                           SOURC£ -···--··-·---
                                                                                                      COfi'JIIWttS _ _ _ __



        APPLICANT'S NAME~~~                                                                                                DATH OF BIRTH _ _ _ _ SS#_ _ _ _ __
                                                                                      tAST ---·----......--------
                                                              MIDDLE


        CO-APN,lCA."'T'S              /YJ tl ( t..tll~
                                    ~--
                                                                                    e~:V~-#j~~ Dt\"ll~OF BlRTII/J~ ;J"7''/0SS# t.{                                                                                                                                                                                                                        ·!

"'ANNUAI~ S..t\LARY1INCLUDL'IC FEES. TIPS. CO~MISSlONS. AND BONUSES)
• k'llZ\"UAL SALARY (CO·APPLICAN1)                                                                                                                                         +
u ADDITIONAL ANNUAL INCOME (CtrlLD SUPPORT. PARENTAL SUPPORT. STOC:toTy (31 C!lm;nj !oc(!me (4) cmlltfllsto;}rc:f!ift! t:rh:ri11. « If l mnvldl'l hJtT!rt:Jl" nr Incomplete 1'11fnrT3li~.J
fud:.ll!: aqmwlttlN ;lpf my ;wpl1£a:ioo rr~w l:g reltct:d !!lid a" rmrJfs!!!d bt;Jmv. !:JV Nop·R..O:Ma!JJ.. Mplir;tt!.!ID..(~!!9!JWr Fe {(I' any"' WJil not be refm:dt:d.



 An1owrls to be completed by Post associate:
                                                               Re'luirvd Amount                              AmowdPa!d                      Date Paid                      Initials

 Non-Refundable Application Fee                               s    tt~l             J
                                                                                                         s       ..0                             tl
 Non-Refundable Leasing Fee                                   $                                          s                             - - - ---
                                                              s                                          $_ _
                                                                                                                      ---
                                                              s______
 Non-Refundable Pet Fee
                                                                                -                        $

 Rd"und~lePet            Fee                                  s                                          $

 1\on·Rcfurtdable Remote Fer.                                 s                                          $

  Other

    otal···--


I \lr.dez~tar.d rlfllt Pnst   v.m r..c:vrr c-efu~ my Nun·Ref>~r-k~ APP:k-..:JOTo Fee; ar.:1 Gu~a~nmo: Fee (!J'ar.y} uit~'f I ~:gn tf:i\ }o.y;llcatlon.
 If Pes; liedlnrln:y ApjJI~dor., 1 w:~s;and Utili Pll.SI "ill r.:tum a:t oU~er !rts lll:ro abc•~.

 trl a.ncelthh l•ptlllc-.:lou v.U!t!n <8 l:wrs or sub milling 1111!. Apjll:a!lon to ?m!, I urk~ t!-.ar PDle I:!$S from.s:;d: • C".Jr.ccllarlcn or rel~l to occupy :h:: pre!Jl(~s.                     •            '

 .tn C"oi.JICd :hls ApPkatlon UJ ran co oo:upy the p:anlses ac diUgreeci u~r. :L'll: f,lr a:t}' C~:J. P;.J.S( \Yill u!und my .Ref'JD:Iab~ Pet Fee        NutrRer:.~o...t.iale I'e: Fl!!:, NG:l-R.e!a:clable   Rana:tc
 F-:c. w.1 B:r:!Xlr.U listed &bo\-e ::.S ·Ctherr.

 1 :aciu~~ n~ :m ReservatJQfl FellY ~-url:y lkposlt.

 AfpUcm~'s Sigr.:t:cre4~~ ~
                          7                                                         ,.'"5                         CJ.App11:2:at':. Si81Llla;r?

 A;Jpllcm:~'s Emall Adcress                     fl1«y        A m     f    kt:._'        m    {! ;   I.   lJ>   rl"Co-AJ:p:I~t's Ec:all Acd~ess._ _ _ _ _ _ _ _ _ _ _ _ __
 Appilcam's Cell Phone                aI t& (; i /-.;l 1.S:S                                                     C.c-App1le41r.t's ecn ?ho:ae,_ _ _ _ _ _ _ _ _ _ _ _ __

 TIDS APPUCATION IS NOT A LEASE AGREEMEi\T.
                                                                                                               2of3
                                                                                                                                                                                        Page 16 of19


                                                                                            Page 128 of 131
           . ®':,·
                ~   ..';    r   CEa:ho~~n:mansubmitueratll!e
                                applicalionan!m tbe AppUa~~t=nd Co-
                                                                                                                                                 Z....! It

 BOST
            .        ?'.f       APJI!k:.cltl sh~ jl)i:nt credit}                                                               APT, T\'l'E

                                                                                                                               MO\'&-lN PATE__    JbfJJ.'0'/ _
                                APPLICAl'JON FOR                                                                              LeAS£ DA.TiS       j fLirtD
 ----------- REmDENCY                                                                                                         MO\'&.TNAD."T A.'\IT   tf{tJ5.c.Of 'j s
 PROPERTfES                                                                                                                                          ~---
                                                                                                                               LC 1!'\Tl'lALS




                                                                                                                 D.A."IE OP DlR.iH._~-- SS#_ _ _ _ _ _
                                                                                     usr

           APPUCA~l'S STATE&. DlUV'ER'S UCENSE tJ                                               CO-.AJlPUCA.""."T'S SJATE & DlUVER'S liCENSE fl

  ~
  e~
  0
           NAME                                                             DATE OF BlR11l        NAME                                            DATE 0? DJR'!H


  ~
  :)
           NAME                                                             DATE OF BIR!H         NAME                                            DATEOFBmTR




           PRESE\'T ADDRESS            ~,9 .lllel"!fe· de                            Nn_~         /Sk:4qy~                        ·~E
--~·-nATES :!':~o_Q!i._ I$:PL::.~'! ~~~' . ___A,~·~.!'i'l~£1?:.!'~~--- ---~--                                                                                    · - -.... ___ ....
  5                                                                                                                                HO~ #
  ~
           MON111LY PAYMF.NT                                       Rfo..ASON FOR MO'Y'lNG
                                                                                                                                                -----
  i
  ~
           PREVIOUS ADDRESS
                                        S'lltP.m"                                     AI'T.Ii             CITY
           PREVIOUSAYf. NA.\f£ OR LAKDLORI>._ _ _ _ _ _ _ _ _ _ ADDRESS

                                                                                                           HOWLOt\G'i




   ~
      ~ PRESa!IFUTURP.~LOYER
      ~   •
                                   0
                                0~,~ \/~  l..ri- C_l"'l___ · - - - - - rosmo~_/:)~----
                                      i~~ -

  .i .. ~us_I~~~~~oru::ss ~ 1?-> CeJ6tf fpr,f!rCJTYP.rllu~l/\ z[p     ... B.~JKESsi.HoNs:_ :2Acf=-6~~--9;9 00· ·

      ~    SulER.VISOR_R                  P                                                                         E.\fPLOYED SINCE            9 1:9 • Q;9
      i    PREVIous EMPLOYER                   ReAi f:ctr,rf~ S.oJui)' ot1.S                                        romnm~~--Ar-e.fu'tec:t-
      ~     nusDrnss ADDRESS            J..+c     1 &/, .fL; rfe. t~llrv;J~::.                                      scsJNESs l'lloh·u .a 1 4- 4=56- 83\J                         o
      t1    SU?F.RVISOR                 'S=::>~e;:pv .ffk~.e-A                                                       l:.M?LOYEDFRO.Wro_           nc; I~~ f)~ }'.. J}J. (.
            C0-.4,11 PLlCANT'S FJ..1PLOYER.__
                                            / _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ POSITION._ _ _ _ _ _ _ _ _ __

                                                                                                        -·-·--- BUSINESS PIJONE #

            stP.ER"v"ISOR.                                                                                           EMPLOYED P.ROJ\.VfO_ _

            DO YOU OWN A.:''IY PETS?----PJ~-IF SO.HOW~fA.loiT?_ _ Bh-ruJ_ _ _ _ _ WEIGHT                                                         COLOR~-.....----
      ~                                                               AA~           •. A                                                              J.~!f
      ~     PE.RSONlJ.E.'.F.cR.GENCY COl\"TACT                       ,.,   ""-t:yc?J"      I                                REI..ATIONSHIP_.;;...t.'V'___._,.J!_~~----

      ~     ADDRESS                             -------~----- UOMEPHONE#~BUS. PHONE#
      i     P~ONAL          RJW:...W:CE._ _ _ _ _ _ _ _ _ _ _ _ _ PHOJ\"Eft._ _ _ _ _ _ _ BUS. I'.HONE#_ _ _ __

                                                                                                1 of3

                                                                                                                                                         Page 17 of 19


                                                                                    Page 129 of 131
~A..~NUAL SALP.Jf'i (INCLUDING FEES. TIPS, CQMi\{lSSJONS, AND BOt\"USES}

•ANi,.'lJAL SALARY {Co-APPUCANT}                                                                                                                                       +

• ....he J!R?Il;lt!ruJ form,,.,.,~ (§) MY crb":r IMd·
!l'l!!re !jqn.,!i;¢TJI!!J>tpry !J;fgrm:t\Jtmll-.!!t mi£b! lr rc!mnt tp ~ r~glll Sl:!fc!IAA prnt'ftS;.lC I tfo Ml ffi'!$( t.'te !i~~~ M !CIU!'!JY!tk 1:~1! or !ncyu;plfle ~Clll.-1
furtber arkrm'l';tdg lf:a• my aocll$AII;m Qi1Y be u:l.~ar.d ns 9'D\1d~IJ!:d~o.:a my Non-Bcf~~U.!lll.f:u."(!_qemnf.a.f(!!tjlfp~un_.k!J,

! t.eteby lel\.'1: lbe foll::wbg v.iCl Pest 11.1 a go:ld fu.!!h prl)O::se:d In mnne:.tlon w!ab lilts Ar•pllat:l::r.:

 A:mounts to be completed by Post assodafe:

                                                               Required Amount                             AmoantPwd

 Non-Refundable AtlJl!leatlon Fee                            s_35.L0                                   ~16·t.O
 Non.Uefundablc L~g Fee                                      $    \-5U·LO                              $_!20.LC)_
 ~eservatlon FC!e                                             s                                        s
 Non-IWundahle Pet Fee                                        s                                        $

 Refundable Pet Fee                                           s                                        $

 l\ou·Refundallle Rcmol.l! Fee                                $                                        $

  Othet"
                                                              $._ _ _ _ __                             s_____.....
                                                     --..·-·s-·2;·0?~·-cb> ·--·----·- s_____Y6·                            .w
 J cmderstar.d tl'.ll r~ w:n never rdim:S my Nor.-1\::f~'Jle Ap;llit.:at!cr. ?ee Me Canr.~.'IUJt fee (1~ A3Yl nt:er I sign thls ArrUcalior..
 P. Pos: d~ m; AppU:atla-.. 1 u:d!..-sa"1d llmt POS! will rctu.-r. al:. ether rccs latcd abo\'e.

 If l ca1cel !his Ap'ti~stio:l wJ:I:In ~ !:01..-s o! sut::Z::tdr.g ti"Js ApjlhCIItlon t3 J>cs:, l_.Dilenlllnd lt.c Po.st wlll :en:m aU otic: !ccs llr~ atove..
 If 1 aacal Ul!! A;r:ll!utio:l ~ -4& bcr.:rs cf wb:r.ltllnalhb AFpllcaOO!l to !'o~tor U' l fall to oecupy lhe pm.•1lm r.lh= ~d upon tl:nc tot any re=cn,lun:kn.U."1d :hat PCGt wlll kee;ay
 N:m·Ref:.w.d&b.'-e lewg Fee a:uf my ~n Fee IS llqu!da.tft! t!&onag~. I llekn(]Wle.Cge tfu: n.'\j' l.'!JUJY ~Post CSI'Js:d by ::ty cance:ht!Jor. cr lhts Appl!::aUo:anfle: 41! IIO'Jrs o: my fa~we
 ro tx:aJp}' ille prcmSses ~ 111! agreed tpon dtr.e Is too dJm:altiO AlXIII'I!:cly Cjd.':lille.. I lhm!fo:e ~e Cult P~ a:-.d llnic:u! to prcvi:le f:~r d&Diilgcs Rlhcr Uvt..'l a per!Dhy In L~ $1nmdws,
 a:o~ 1has P11s:' s ret:ndon of Cle I'JDS set focth above Is a mrsona,le c.st.lrnlle cf Pest's problst;ll! loss from suet 11 ar.tellal!cr. o:- re.'\asaJ lo cc::upy lhe p~~

 1r l ::ar.ce; lh!s Apyllea:!oa or f'ail co occupy :he prem1seS at !11:! agr~ upw: ttmc fo: ~~r.y r~::~s.or., Pc'l ~1:1 refulld my Rt~un41b!e lJet Frt!!, ~on·?.tfo,;&:dub~ F~t Fee, K:m.Re!u:u!~le R~e
 .Ft!!, a:::i amcwts l!steci above as "'elcr•.

 llldtncwltdgc :hill :he Reservation Fee atid RE!'t:mlabli! Pe~ Fl!!! wC1 b-..anne my reft:nc!a!:lt: r;e::wtry dq::~Sits and tha~ cd'.er fm will be appllt:c! to my accoo.'lt u l!s:d up or. Lit! exo::tlkn or
 my lee~Se.l furJ:er oc'Ulcro~.1e:fg~: t.'la ' ·r~r•Jfl:la          :i/t parr of any lea:ri':)" d~os!t.
 Applicant's S!gr.arure                                                                                            Co-ApplJQUlt"s Slgnatcre;_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 AppL'ca:1t•.s Emr.U       Add•~                                  C{-f!lf~ ~~h(;1#)Co·AptJilcant'5 Email Add::~,:;_______~---·- - - - - - - - - -
 App1kal'l(s Cell       Phone      =f6;9.. 17/~ 3+:5 3                                                             C~-Ap;:Jlicam'.s Cell Pilo.:~e
 nilS Al'PLICATION IS NOT A LEASE ACREE.\mNT.                                                 .
                                                                                                            2 of3
                                                                                                                                                                                   Page 18 of 19


                                                                                             Page 130 of 131
TI"PBOFCARD            VISA

                       MASTER CA1tlJ

                       DISCOVr..R

                       AMEIUCA.'i EXPRESS




l hereby aut!Jor.2e ~ost Apm:ncnt Homes, L.P. ta c.iarge ay Crcdi: Cad for the total A-nou:n l'ai:i st:tNL\':
Pw-suant to Md. Code: An.")., Rc:al Prop.§ 3·213, if 11 laiXilord ~uira hom 11 prospective tenant any fec:s other than a £ecurity depo.sit (as dc!ined by .Md. C'..odc A.'"ln.,
Rea! l'rop. § 8-203), and rhese fees exceed S25, the landlord s:tall return the fee$ no l:l1et than IS da~.s fol!o\\ing the date oC oceup.u:cy or the \lcTiUen con:mmication
by either party to the other of a dec is ion that no tenancy will occur. A landlord wl:o falls to do so wi11 be liable fur twice the amol!ltt of fue fees in d:trmgcs. !.a.'"ldbrols
may, however. re1ain the portiou of the fees actua Uy expe:llfed for a credit ch e~k or other apen.coe1 l'.rising o-o~t of the application. Post's applicat.w fee is calcu1ated to
oovcr the minimum Jlossible cost af a standard c:redit and bacl::ground check. Accordingly, and a'i allowed unde: State law, Post wm retain the full application fee
following the npplicatXm. prucc.u. Section S-213 clot:$ not apply !o eoy landlord wfto offers fow- o: less dwr:Ubg :mit.'i on or.e puc:el ofprope:ty, or to seasonal or
condominiutn rwtu. N01hing is this J:rovision shali be deemed 11 wnivor of any :aCdirinnal oh:.ims for olhec cx~a.scs sus~iru:d by &t ari5iog under the terms of this
applica.:ioa. FOR. PROPERTIES LOCATED IN THE STATB OF MARYJ..J\.Nn ON'LY, Tim UJ-:GUAGE ~THIS PARAORAPH StWER.SEOES Al\"Y CON-
TRA.Dlc:roRY LANGUAGE IN THIS APPUCATION.
FOll TB:OSE PA\'lNG BY CHECK:
When you proviee a dleek as p;tyrnent, you authorize us cJ:l:er lo est i:Jfonnation fror:: )'{JUt el1eck. to tmke a one-time ctecrrol'ic fw:.d tra:asf~ from your account or
ro prorc9$ the pa;'ment as a. clu!ck tran!l2don. When we u.~o intbrrnation from yo-Jr check to make a:t electto-.tic: fund tr.Insfu, fuods may be wittul.-awn from. yo~
accot:n! IJS ~Clll1 iSS tf:c &a:ne r.ay )'OU make )'OUr payment. and ;)iUU WiJJ DOt ~eivc ya'.l' Chec:J.: back frQin your financial insfito!io:t.




                                                                                        3 of3

                                                                                                                                                             Page 19 of 19


                                                                          Page 131 of 131